 



EXHIBIT 10.1
AMENDED AND RESTATED MASTER LEASE AGREEMENT
BY
VENTAS REALTY, LIMITED PARTNERSHIP,
AS LANDLORD
AND
ALC CVMA, LLC, ALC GGMG, LLC, ALC HTIF, LLC, ALC PEDG, LLC,
ALC TPCG, LLC, ALC TISSC, LLC, ALC TSKG, LLC, and ALC WRWG, LLC
AS TENANT
DATED AS OF JANUARY 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   Leased Property; Term; Joint and Several Liability;
Limitation on Rights     2  
 
  1.1.   Leased Property     2  
 
  1.2.   Term     2  
 
  1.3.   Joint and Several Liability; Limitation on Rights     3  
 
  1.4.   Medicare; Medicaid     3  
 
                2.   Definitions; Amendment and Restatement     3  
 
  2.1.   Definitions     3  
 
  2.2.   Amendment and Restatement     4  
 
                3.   Rent     4  
 
  3.1.   Fixed Rent     4  
 
  3.2.   Additional Rent     6  
 
  3.3.   Escrow Deposits     7  
 
  3.4.   Intentionally Omitted     10  
 
  3.5.   Net Lease     10  
 
  3.6.   Lease Guaranty     10  
 
                4.   Impositions     10  
 
  4.1.   Payment of Impositions     10  
 
  4.2.   Notice of Impositions     11  
 
  4.3.   Adjustment of Impositions     11  
 
  4.4.   No Affect or Impairment, etc.     11  
 
                5.   Premises; Tenant’s Personal Property     12  
 
  5.1.   Ownership of the Premises     12  
 
  5.2.   Tenant’s Personal Property     12  
 
  5.3.   Landlord’s Personal Property     12  
 
                6.   Condition and Use of Each Leased Property     12  
 
  6.1.   Condition of Each Leased Property     12  
 
  6.2.   Use of Each Leased Property     13  
 
  6.3.   Authorization Collateral     15  
 
  6.4.   Granting of Easements, etc.     15  
 
                7.   Negative and Affirmative Covenants of Tenant     15  
 
  7.1.   Negative Covenants     15  
 
  7.2.   Affirmative Covenants     20  
 
  7.3.   Authorization Non-Compliance     23  
 
                8.   Maintenance of Facilities     23  
 
  8.1.   Maintenance and Repair     23  
 
  8.2.   Encroachments     25  
 
               

-i-



--------------------------------------------------------------------------------



 



                  9.   Tenant’s Representations and Warranties     25  
 
  9.1.   Organization and Good Standing     25  
 
  9.2.   Power and Authority     26  
 
  9.3.   Enforceability     26  
 
  9.4.   Consents     26  
 
  9.5.   No Violation     26  
 
  9.6.   Reports and Statements     26  
 
  9.7.   No Default     26  
 
  9.8.   Adverse Matters     26  
 
  9.9.   Certification     27  
 
  9.10.   Reserved     27  
 
  9.11.   No Reimbursement Audits or Appeals     28  
 
  9.12.   No Recoupments Efforts     28  
 
  9.13.   Professional Liability Reserves     28  
 
  9.14.   Primary Intended Use     28  
 
  9.15.   Compliance with Laws     28  
 
  9.16.   Ownership of Authorizations     28  
 
  9.17.   Third Party Payor Programs     28  
 
                10.   Alterations     29  
 
  10.1.   Alterations     29  
 
  10.2.   Construction Requirements for all Alterations     29  
 
  10.3.   Capital Expenditures Account     31  
 
  10.4.   Annual Capital Expenditure Budget     33  
 
                11.   Liens     33  
 
                12.   Permitted Contests     34  
 
                13.   Insurance     35  
 
  13.1.   General Insurance Requirements     35  
 
  13.2.   Policies; Certificates     39  
 
  13.3.   Blanket Policies     39  
 
  13.4.   Additional Insured; No Separate Insurance     39  
 
  13.5.   Policy Requirements     39  
 
  13.6.   Evidence of Compliance     40  
 
  13.7.   Foreclosure; Transfer     40  
 
  13.8.   Insurance Company     40  
 
  13.9.   Terrorism     41  
 
                14.   Damage and Destruction     41  
 
  14.1.   Notice of Casualty     41  
 
  14.2.   Substantial Destruction     41  
 
  14.3.   Partial Destruction     42  
 
  14.4.   Restoration     42  
 
  14.5.   Disbursement of Insurance Proceeds     43  
 
  14.6.   Insufficient Proceeds/Risk of Loss     44  

-ii-



--------------------------------------------------------------------------------



 



                 
 
  14.7.   Excess Proceeds     44  
 
  14.8.   Landlord’s Inspection     44  
 
  14.9.   Not Trust Funds     44  
 
  14.10.   Waiver     44  
 
  14.11.   Facility Mortgagee     44  
 
                15.   Condemnation     45  
 
  15.1.   Parties’ Rights and Obligations     45  
 
  15.2.   Total Taking     45  
 
  15.3.   Partial Taking     45  
 
  15.4.   Restoration     46  
 
  15.5.   Temporary Taking     46  
 
                16.   Default     46  
 
  16.1.   Events of Default     46  
 
  16.2.   Remedy Election     49  
 
  16.3.   Certain Remedies     50  
 
  16.4.   Damages     50  
 
  16.5.   Waiver; Mitigation; Limitation on Certain Tenant Remedies     51  
 
  16.6.   Application of Funds     52  
 
  16.7.   Nature of Remedies     52  
 
  16.8.   No Mediation or Arbitration     53  
 
  16.9.   Deletion of Properties     53  
 
                17.   Landlord’s Right to Cure Tenant’s Default     54  
 
                18.   Holding Over     54  
 
                19.   Subordination     55  
 
  19.1.   Subordination     55  
 
  19.2.   Attornment     55  
 
  19.3.   Mortgagee Cure Rights     56  
 
  19.4.   Modifications     56  
 
                20.   Property and Accounts Collateral and Other Lease
Collateral     56  
 
  20.1.   Landlord’s Security Interest     56  
 
  20.2.   Accounts Receivable Financing     58  
 
                21.   Risk of Loss     58  
 
                22.   Indemnification     58  
 
                23.   Assignment; Sublease     59  
 
  23.1.   Prohibition     59  
 
  23.2.   Permitted Assignments and Subleases     60  
 
  23.3.   Rights of Landlord     60  
 
  23.4.   Sublease Limitation     61  
 
  23.5.   Right of Assignment     61  

-iii-



--------------------------------------------------------------------------------



 



                 
 
                24.   Financial Statements and Reporting     64  
 
  24.1.   Maintenance of Books and Records     64  
 
  24.2.   Annual Financial Information     64  
 
  24.3.   Quarterly Financial Information     65  
 
  24.4.   Certifications of Compliance     65  
 
  24.5.   Annual Budgets     65  
 
  24.6.   Intentionally Omitted     66  
 
  24.7.   Authorizations     66  
 
  24.8.   Actuarial Reports     66  
 
  24.9.   Quarterly Survey Deficiency Summary Reports     66  
 
  24.10.   Notices from Governmental Authorities     66  
 
  24.11.   Medicare and Medicaid Cost Reports     66  
 
  24.12.   Medicare and Medicaid Deficiency Reports     66  
 
  24.13.   Financial Statements of Guarantor     67  
 
  24.14.   Estoppel Certificates     67  
 
  24.15.   SEC Reports     67  
 
  24.16.   Supplemental Information     67  
 
  24.17.   Quarterly Meetings; Facility Level Meetings and Reviews     67  
 
  24.18.   Format     68  
 
                25.   Landlord’s Right to Inspect     68  
 
                26.   No Waiver     68  
 
                27.   Single Lease     69  
 
                28.   Acceptance of Surrender     69  
 
                29.   No Merger of Title     69  
 
                30.   Conveyance by Landlord     69  
 
                31.   Quiet Enjoyment     70  
 
                32.   Notices     70  
 
                33.   General REIT Provisions     71  
 
                34.   Transfer of Tenant’s Personal Property     71  
 
                35.   Compliance With Environmental Laws     72  
 
  35.1.   Hazardous Substances     72  
 
  35.2.   Remediation; Notification     72  
 
  35.3.   Indemnity     73  
 
  35.4.   Environmental Inspection     73  
 
  35.5.   Removal     74  
 
  35.6.   Environmental Representations and Warranties     74  

-iv-



--------------------------------------------------------------------------------



 



                  36.   Operational Transfer     74  
 
  36.1.   Exercise; Transfer of Authorizations     74  
 
  36.2.   Reasonable Assistance     76  
 
  36.3.   Facility Termination; Limited Term Contraction Right; Limited Extended
Operation by Tenant     76  
 
  36.4.   Use of Tenant's Names     77  
 
                37.   Non-Recourse     78  
 
                38.   Reserved     78  
 
                39.   Additional Condo Units     78  
 
                40.   Restrictive Covenant     79  
 
                41.   Miscellaneous     79  
 
  41.1.   Survival     79  
 
  41.2.   Non-Business Day Payments     79  
 
  41.3.   Brokers     79  
 
  41.4.   Headings     79  
 
  41.5.   Counterparts     79  
 
  41.6.   Integration; Modification; Interpretation     79  
 
  41.7.   Time of Essence     80  
 
  41.8.   Force Majeure     80  
 
  41.9.   Severability; Maximum Rate     80  
 
  41.10.   Governing Law; Venue     80  
 
  41.11.   Waiver of Trial by Jury     80  
 
  41.12.   Waivers; Forbearance     81  
 
  41.13.   Binding Character     81  
 
                42.   Extension Options     81  
 
  42.1.   Exercise of Extension Options     81  
 
  42.2.   Extension Terms     81  
 
  42.3.   Fair Market Rental Determination     82  
 
  42.4.   Extended Period Tenant’s Proportionate Shares     82  
 
                43.   Special Purpose Entity Obligations     82  
 
                44.   Memoranda of Lease     83  
 
                45.   Confidentiality     83  
 
  45.1.   Confidentiality     83  
 
  45.2.   Permitted Disclosures     83  
 
  45.3.   Information     85  
 
  45.4.   Excluded Information     85  
 
  45.5.   Injunctive Relief     85  
 
  45.6.   Intentionally Omitted     85  
 
  45.7.   Disclosure Notice     85  

-v-



--------------------------------------------------------------------------------



 



                  46.   State Specific Provisions     86  
 
  46.1.   Radon Gas     86  
 
  46.2.   Notification     86  
 
  46.3.   Transfer of Resident Funds     86  
 
  46.4.   Resident Statements     86  
 
  46.5.   Usufruct     86  
 
  46.6.   Post-Closing Matters     86  
 
                47.   Substitution     87  
 
  47.1.   Substitution Notice     87  
 
  47.2.   Section 1031     88  
 
  47.3.   Costs and Expenses     88  
 
  47.4.   Entire Consideration     89  
 
  47.5.   Transfer of Qualifying Substitute Facility     89  

LIST OF SCHEDULES AND EXHIBITS

         
Schedule 1.3
  -   Primary Intended Use
Schedule 2
  -   Tenant’s Proportionate Shares
Schedule 3.1.1
  -   Wiring Instructions
Schedule 3.1.2
  -   Fixed Rent
Schedule 3.3.2
  -   Wire Instructions (Escrow Deposits)
Schedule 7.3
  -   Authorization Collateral
Exhibit A
  -   Addresses of the Leased Properties
Exhibit A-1 through A-8
  -   Legal Descriptions to the Land
Exhibit B
  -   Definitions
Exhibit C
  -   Base Year Patient Revenues
Exhibit D
  -   Officer’s Certificate
Exhibit E
  -   Estoppel Certificates
Exhibit F
  -   Restrictive Covenant
Exhibit G
  -   Subordination of Management Agreement
Exhibit H
  -   Special Purpose Entity Obligations
Exhibit I
  -   Appraisals
Exhibit J
  -   Substitution Notice
Exhibit K
  -   Assignment Right

-vi-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MASTER LEASE AGREEMENT
     This AMENDED AND RESTATED MASTER LEASE AGREEMENT (this agreement, as it may
be amended, renewed, supplemented, extended or replaced by the parties hereto
from time to time, this “Lease”) is made and entered into as of January 1, 2008,
between VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership
(together with its successors and assigns, “Landlord”), and each of the entities
identified on Schedule 1.3 attached hereto, as the same may be modified from
time to time pursuant to Section 17 of this Lease (together with their permitted
successors and assigns, individually and collectively, “Tenant”).
RECITALS:
     WHEREAS, Landlord and Tenant’s predecessors in interest are parties to that
certain Master Lease Agreement (the “Existing Master Lease”) by Landlord, CVMA,
LLC, GGMG, LLC, HTIF, LLC, PEDG, LLC, TPCG, LLC, TISSC, LLC, TSKG, LLC, and
WRWG, LLC dated as of April 1, 2005 (the “Existing Master Lease Date”);
     WHEREAS, CVMA, LLC, GGMG, LLC, HTIF, LLC, PEDG, LLC, TPCG, LLC, TISSC, LLC,
TSKG, LLC, and WRWG, LLC are assigning their interests in the Existing Master
Lease to Tenant, which is assuming those the obligations under the Master Lease
in connection with such assignment;
     WHEREAS, Tenant and Landlord desire to amend and restate the Existing
Master Lease in connection with such assignment and assumption;
     WHEREAS, Landlord owns the real property described by the common addresses
set forth on Exhibit A attached hereto and legally described in Exhibits A-1
through A-8 attached hereto; and
     WHEREAS, Landlord desires to lease the Premises (as hereinafter defined) to
Tenant, and Tenant desires to lease the Premises from Landlord; and
     WHEREAS, Landlord acquired the Premises pursuant to that certain P&S
Agreement, as defined in Exhibit B attached hereto; and
     WHEREAS, Tenant’s obligations under this Lease and any surviving
obligations under the Existing Master Lease are guaranteed pursuant to that
certain Guaranty Agreement (the “Lease Guaranty”) dated as of the date hereof
made by Assisted Living Concepts, Inc., a Nevada corporation (the “Guarantor”
and “ALC”).
     NOW, THEREFORE, Landlord and Tenant hereby agree to amend and restate the
Existing Master Lease upon the terms and conditions set forth herein:

K-1



--------------------------------------------------------------------------------



 



     1. Leased Property; Term; Joint and Several Liability; Limitation on
Rights.
          1.1. Leased Property. Effective as of the Commencement Date, upon and
subject to Section 1.3 below and to the other terms and conditions hereinafter
set forth, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, all of the following:
               1.1.1. Land. The parcels of land more particularly described in
Exhibits A-1 through A-8 attached hereto, together with all easements and
interests appurtenant thereto (collectively, the “Land”; each parcel of Land
described in such Exhibits A-1 through A-8, as amended from time to time,
together with such appurtenances with respect to such parcel, being referred to
herein as a “Leased Land”);
               1.1.2. Leased Improvements. All buildings, structures, Fixtures
(as hereinafter defined) and other improvements of every kind, including, but
not limited to, alleyways, sidewalks, utility pipes, conduits and lines, parking
areas and roadways appurtenant to such buildings and structures situated upon
the Land and Alterations upon the Land (collectively, the “Leased
Improvements”);
               1.1.3. Intangible Property. The interest, if any, of Landlord in
and to any of the following intangible property owned by Landlord in connection
with the Land and the Leased Improvements (collectively, the “Intangibles”), to
the extent the same were transferred to Landlord pursuant to the P&S Agreement:
(i) the identity or business of the Facilities as a going concern, including,
without limitation, any names or trade names by which the Facilities or any part
thereof may be known, and all registrations for such names, if any; (ii) to the
extent assignable or transferable, the interest, if any, of Landlord in and to
each and every guaranty and warranty concerning the Leased Improvements,
including, without limitation, any roofing, air conditioning, heating, elevator
and other guaranty or warranty relating to the construction, maintenance or
repair of the Leased Improvements or any portion thereof; and (iii) the
interest, if any, of Landlord in and to all Authorizations to the extent the
same can be assigned or transferred in accordance with applicable law; provided,
however, that the foregoing shall not include any CON issued to or held by
Landlord which shall only be licensed to Tenant on a temporary basis, which
license shall be revocable at any time by Landlord; and
               1.1.4. Landlord’s Personal Property. All tangible personal
property owned by Landlord and located at the Land or the Leased Improvements
(together with any replacements thereof pursuant to this Lease, “Landlord’s
Personal Property”).
     SUBJECT, HOWEVER, to the Permitted Encumbrances (as hereinafter defined).
          1.2. Term. Landlord hereby leases the Premises to Tenant for an
initial term (the “Initial Term”) of 10 years commencing as of the Commencement
Date and expiring at midnight on March 31, 2015 (the “Initial Expiration Date”).
In addition, Tenant shall have the right to extend the Initial Term for the
Extended Terms strictly in accordance with Section 43 below, unless the Lease is
sooner terminated pursuant to the terms of this Lease. Landlord shall have the
limited right to contract the Term (each, a “Landlord Contraction”) as to one or
more Leased Properties in order to facilitate an Operational
Transfer(s) pursuant to Section 37. The Initial Term, as it may be extended
pursuant to Section 43 and as revised as to one or more

K-2



--------------------------------------------------------------------------------



 



Leased Properties pursuant to any applicable Landlord Contraction(s), is
referred to as the “Term”. The Initial Expiration Date, as it may be extended
pursuant to Section 43 and as revised as to one or more Leased Properties
pursuant to any applicable Landlord Contraction(s), is herein referred to as the
“Expiration Date”. Landlord and Tenant acknowledge and agree that (i) on account
of any Landlord Contraction(s) as to one or more particular Leased Properties,
individual Leased Properties may have applicable thereto different Expiration
Dates and (ii) on account of Landlord’s exercise of its rights under Section 37
below, Tenant may be obligated to operate one or more particular Leased
Properties beyond the Expiration Date(s) applicable thereto.
          1.3. Joint and Several Liability; Limitation on Rights.
Notwithstanding anything contained herein to the contrary, if there is at any
time more than one person or entity constituting the “Tenant” hereunder, each
such person or entity shall be jointly and severally liable for the payment and
performance of all obligations and liabilities of Tenant hereunder, including,
without limitation, the obligations and liabilities of each other Tenant
hereunder, including, without limitation, each such other Tenant’s obligation to
pay Rent hereunder; provided, however, that, without limitation of the joint and
several nature of the obligations of each Tenant hereunder, the possessory and
leasehold rights and licenses that are created by this Lease shall be limited
and confined in the case of each Tenant to the applicable
Facility(ies) identified as being leased to and to be operated by such specific
individual Tenant on Schedule 1.3 attached hereto, the Leased Land on which such
Facility is located and the Intangibles and Landlord’s Personal Property that
specifically relate to such Leased Land.
          1.4. Medicare; Medicaid. Tenant represents and warrants to Landlord
that, as of the Existing Master Lease Date, as assisted living facilities,
independent living facilities and Alzheimer’s care facilities, none of the
Facilities participate in Medicare or Medicaid and are not regulated or
inspected by Governmental Authorities or other Persons administering Third Party
Payor Programs to the same degree and extent as hospitals and/or skilled nursing
facilities (e.g. through the issuance of certificates of need (other than
Alzheimer care facilities in Alabama), periodic surveys of the quality of care,
issuance of deficiency reports, assignment of deficiency ratings of a particular
scope or severity or constituting immediate jeopardy events, etc.). Tenant
agrees that if any Tenant or any Facility participates in Medicare or Medicaid
and/or becomes subject to increased levels of regulation or inspection by
Governmental Authorities or any of the other aforesaid Persons, Landlord shall
be entitled from time to time to impose, and Tenant shall be obligated to comply
with, such additional covenants and other obligations relating to the Leased
Properties and Tenant’s and/or Manager’s operation thereof as Landlord or its
Affiliates customarily impose upon tenants entering into new leases with
Landlord or its Affiliates for properties similar to the Leased Properties
and/or as Landlord from time to time determines, in its reasonable discretion,
are consistent with the practices of commercial landlords entering into new
leases for properties similar to the Leased Properties.
     2. Definitions; Amendment and Restatement.
          2.1. Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) all accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP, (ii) all references in this Lease to designated
“Sections”, “Subsections” and other subdivisions are to the designated

K-3



--------------------------------------------------------------------------------



 



Sections, Subsections and other subdivisions of this Lease, (iii) the words
“herein”, “hereof” and “hereunder” and other words of similar import mean and
refer to this Lease as a whole and not to any particular Section, Subsection or
other subdivision, (iv) the terms defined in Exhibit B attached hereto or
elsewhere in this Lease have the meanings assigned to them and include the
plural as well as the singular and (v) without limitation of the definition of
“Unit” set forth in Exhibit B attached hereto, all references in this Lease to
“licensed beds” or words of similar import mean and refer, in the case of each
Facility, to licensed beds or licensed units, as applicable depending upon the
particular licensing measure used by the responsible Governmental Authorities in
regulating such Facility operated for its Primary Intended Use.
          2.2. Amendment and Restatement. Lessor and Tenant hereby amend and
restate the Existing Master Lease in its entirety in accordance with the terms
of this Lease as of the date hereof (the “Effective Date”) by executing this
Lease. This Lease shall govern and control as to all events, acts, omissions,
liabilities and obligations first occurring, arising or accruing from and after
the Effective Date. The terms of the Existing Master Lease shall continue to
govern and control as to all events, acts, omissions, liabilities and
obligations occurring, arising and accruing prior to the Effective Date. Tenant
shall be liable for all of the obligations of the “Tenant” under the Existing
Master Lease.
     3. Rent.
          3.1. Fixed Rent.
               3.1.1. Rental Payments. Tenant shall pay to Landlord, in advance
and without demand, on or prior to the 15th day of each calendar month during
the Term (each, a “Payment Date”), in lawful money of the United States of
America, by wire transfer and pursuant to the wiring instructions attached
hereto as Schedule 3.1.1, or at such place, by such means or to such
Person(s) as Landlord from time to time may designate in writing, the Fixed Rent
(and Additional Rent in those instances described in Section 3.3 below) payable
in respect of the one-month period commencing on said 15th day of such calendar
month and ending on the 14th day of the following calendar month (each, a
“Payment Period”). Landlord may, by written notice to Tenant at any time and
from time to time, elect to require that Rent (or portions thereof designated by
Landlord) owing hereunder be paid to a lock box. Fixed Rent (and Additional Rent
in those instances described in Section 3.3 below) shall be paid in advance in
consecutive monthly installments equal to 1/12th of the Fixed Rent for the
applicable Lease Year; provided, however, that the first payment of Fixed Rent
(and Additional Rent) was payable on the Commencement Date and prorated for the
period from and including the Commencement Date through April 14, 2005, and the
last monthly payment of Fixed Rent (and Additional Rent) shall be prorated for
the period from the last scheduled Payment Date prior to the Expiration Date
through the Expiration Date. Fixed Rent payable for any Payment Period which
includes a portion of two Lease Years shall be adjusted accordingly to reflect
any increase in the rate of Fixed Rent attributable to the later Lease Year. For
example, if the Fixed Rent payable for the second Lease Year (April 1, 2006 –
March 31, 2007) was $600.00, and the Fixed Rent for the third Lease Year
(April 1, 2007 – March 31, 2008) was $615.00, such that the Fixed Rent due for
each Payment Period during each of (a) the second Lease Year was $50.00 and
(b) the third Lease Year was $51.25, then the Fixed Rent owing for the Payment
Period which commenced on March 15, 2007 and ended on April 14, 2007 would be
calculated pro rata based upon the

K-4



--------------------------------------------------------------------------------



 



number of days in such Payment Period which fall within each Lease Year, or by
adding the products of (i) $50.00 x 17/31 and (ii) $51.25 x 14/31, which equals
$50.57.
               3.1.2. Rental Amounts. Fixed Rent for the First Lease Year was
$4,473,500.00 per annum, payable in equal monthly installments of $372,791.67,
subject to Section 3.1.1 above. Without limitation of Section 1.3 above or
Section 28 below, each Tenant’s allocable share of Fixed Rent shall be equal to
the product of (i) the Tenant’s Proportionate Share for such Tenant set forth on
Schedule 2 attached hereto; and (ii) the Fixed Rent due hereunder, as
applicable. Commencing upon the commencement of the second Lease Year of the
Initial Term the Fixed Rent for such Lease Year was, and upon the commencement
of each Lease Year thereafter during the Term the Fixed Rent for such Lease Year
shall be, an amount equal to the sum of (x) the Prior Period Fixed Rent
applicable to such Lease Year, plus (y) the product of (a) the Prior Period
Fixed Rent applicable to such Lease Year and (b) provided the Rent Escalation
Condition has been satisfied with respect to such Lease Year, the amount equal
to 2.5%; provided, however, the Fixed Rent for the first Lease Year of each
Extended Term and the Fixed Rent for each of the other Lease years of the second
Extended Term, if applicable, shall be determined as provided in Section 43
below. Notwithstanding anything contained herein to the contrary, if the Rent
Escalation Condition fails with respect to any one or more Lease Years, the
Fixed Rent determined for the next Lease Year with respect to which the Rent
Escalation Condition is satisfied shall be determined as if the Rent Escalation
Condition had been satisfied for all previous Lease Years and the Fixed Rent had
been escalated pursuant to, and in accordance with, the terms of this
Section 3.1.2 for all prior Lease Years (except for the Lease Years in the
second Extended Term, which shall be determined as if the Fixed Rent had been
escalated pursuant to Section 43.2.2 below). By way of illustration only, if:
(A) the Rent Escalation Condition has failed for both the Lease Year commencing
as of April 1, 2007 and the Lease Year commencing as of April 1, 2008; but
(B) the Rent Escalation Condition is satisfied for the Lease Year commencing as
of April 1, 2009, the Fixed Rent for the Lease Year commencing as of April 1,
2009 shall be determined as if the Rent Escalation Condition for the two
preceding Lease Years (and all other Lease Years) had been satisfied such that
the Fixed Rent for the Lease Year commencing as of April 1, 2009 shall include,
and be determined on the basis of, the escalations for all prior Lease Years
which would have occurred pursuant to this Section 3.1.2 had the Rent Escalation
Condition for all prior Lease Years been satisfied. Further by way of
illustration, if the Rent Escalation Condition is satisfied for each Lease Year,
then the Fixed Rent for each Lease Year of the Initial Term shall be as set
forth on Schedule 3.1.2 attached hereto and made a part hereof.
               3.1.3. Fixed Rent Determinations. Landlord shall calculate the
Fixed Rent for the next Lease Year and submit its determination of Fixed Rent
for the next Lease Year for Tenant’s approval, which determination shall be
deemed approved, absent written notice from Tenant setting forth with reasonable
specificity and detail any manifest errors in such determination by Landlord
within five Business Days after its submission to Tenant. In the event Landlord
and Tenant are unable to determine Fixed Rent for any Lease Year on or prior to
the commencement of such Lease Year, Tenant shall pay Fixed Rent for such Lease
Year assuming a 2.5% increase over the Prior Period Fixed Rent applicable to
such Lease Year until the correct Fixed Rent is determined for such Lease Year.
If the Fixed Rent ultimately determined for any such Lease Year exceeds the
assumed amount, Tenant shall pay any deficiency, together with interest thereon
at the Prime Rate from the date originally due until paid, with the first

K-5



--------------------------------------------------------------------------------



 



installment of Fixed Rent owing after such determination is made. If the Fixed
Rent ultimately determined for any such Lease Year is less than the assumed
amount, any excess amounts paid by Tenant on account of the Fixed Rent for such
Lease Year shall be credited against the next installment(s) of Fixed Rent due
and owing hereunder. At either party’s written request, following the
determination of Fixed Rent for a particular Lease Year, both parties shall, not
later than five Business Days after the non-requesting party’s receipt of such
request, execute and enter into a written instrument memorializing the amount of
such Fixed Rent.
          3.2. Additional Rent. In addition to Fixed Rent, Tenant shall pay and
discharge as and when due and payable the following (collectively “Additional
Rent”) (any costs or expenses paid or incurred by Landlord on behalf of Tenant
that constitute Additional Rent shall be reimbursed by Tenant to Landlord within
ten Business Days after the presentation by Landlord to Tenant of invoices
therefor):
               3.2.1. Impositions. Subject to the provisions of Section 3.3 and
Section 13 below, Tenant shall pay all Impositions when due, and regardless of
the period to which they relate, and in any event before any fine, penalty,
interest or cost may be added for non-payment, such payments to be made directly
to the taxing authorities where feasible. Tenant shall, promptly upon request,
furnish to Landlord copies of official receipts or other satisfactory evidence
of such payments. If any such Imposition may, at the option of the taxpayer,
lawfully be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Tenant may exercise the option to pay same
(and any accrued interest on the unpaid balance of such Imposition) in
installments (provided no such installments shall extend beyond the Term) and,
in such event, shall pay such installments during the Term before any fine,
penalty, premium, further interest or cost may be added thereto.
               3.2.2. Utility Charges. Tenant shall pay any and all charges for
electricity, power, gas, oil, water, sanitary and storm sewer, refuse
collection, medical waste disposal and other utilities used or consumed in
connection with each Leased Property during or prior to the Term. In the event
Landlord is billed directly by any utility company for any utilities or services
supplied to Tenant during the Term, Landlord shall send Tenant the bill and
Tenant shall pay the same when or before it is due. Landlord shall have no
obligation or liability with respect to any interruption or failure in the
supply of any such utilities.
               3.2.3. Insurance Premiums. Tenant shall pay all premiums for the
insurance coverage required to be maintained pursuant to Section 14 hereof.
               3.2.4. Other Charges. Tenant shall pay all other amounts,
liabilities, obligations, costs and expenses paid or incurred with respect to
the ownership, repair, replacement, restoration, maintenance and operation of
the Premises.
               3.2.5. Late Payment of Rent. If any installment of Fixed Rent or
Additional Rent (but only as to those Additional Rent payments that are payable
directly to Landlord or Landlord’s agent or assignee) shall not be paid on its
due date, Tenant shall pay to Landlord for such overdue installment, on demand,
interest computed at the Overdue Rate on the amount of such installment, from
the due date of such installment to the date of payment thereof. In the event of
any failure by Tenant to pay any Additional Rent when due, Tenant shall in

K-6



--------------------------------------------------------------------------------



 



addition promptly pay and discharge, as Additional Rent, every fine, penalty,
interest and cost that Tenant or Landlord may incur as a result of the
non-payment or late payment of such items.
               3.2.6. Consent Expenses. Tenant shall pay, as Additional Rent, on
behalf of Landlord, or reimburse Landlord for, any and all out-of-pocket costs
or expenses paid or incurred by Landlord, including, without limitation,
reasonable attorneys’ fees (but excluding Landlord’s overhead and expenses of
Landlord’s employees), in connection with any of the following activities
undertaken by or on behalf of Landlord or Landlord’s Representatives under this
Lease: (i) the review of any notices, reports or other information required to
be submitted to Landlord by Tenant pursuant to the terms hereof, including,
without limitation, financial statements, Annual Capital Expenditure Budgets,
Officer’s Certificates, Estoppel Certificates, Annual Budgets and Operator
Reports; provided, however, absent the continuation of an Event of Default,
Tenant shall not be responsible hereunder to pay for routine review of such
items; (ii) any inspection of one or more Leased Properties pursuant to any
inspection rights granted hereunder, including, without limitation, any
inspection rights relative to any restoration work performed on account of any
Casualty or Condemnation; provided, however, absent the continuation of an Event
of Default, Tenant shall not be responsible hereunder to pay for routine
Facility inspections by Landlord’s employees; (iii) the review, execution,
negotiation or delivery of any consent, waiver, estoppel, subordination
agreement or approval requested of Landlord by Tenant hereunder, including,
without limitation, any request for consent to Alterations, any so-called
“landlord’s waiver”, or the negotiation or approval of the terms of, or any
instruments associated with, any AR Financing; (iv) the review of any Plans and
Specifications or Restoration Plans and Specifications; (v) the review of any
request by Tenant for any other approval or consent hereunder, or any waiver of
any obligation of Tenant hereunder; (vi) intentionally omitted; (vii) any
assistance in connection with a permitted contest pursuant to Section 13;
(viii) any review of invoices, bills, receipts and other documents reasonably
necessary to be reviewed by Landlord, in its reasonable discretion, to monitor
Tenant’s compliance with the terms of this Lease in respect of Impositions,
utility charges, insurance premiums or any other provisions hereunder requiring
Tenant to make payments to any third party; (ix) the establishment and
maintenance by Landlord of any bank or investment account pursuant to
Section 3.3 or Section 11.3; and (x) any other negotiation, request or other
activity comparable to any of the foregoing (collectively, such costs and
expenses, “Consent Expenses”). Tenant shall reimburse Landlord for (or pay on
behalf of Landlord) any Consent Expenses for which Tenant is responsible under
the terms of this Section 3.2.6 within 10 Business Days after the presentation
by Landlord to Tenant of invoices therefor.
          3.3. Escrow Deposits.
               3.3.1. Escrow. On the Commencement Date, Tenant paid and
deposited with Landlord the amounts provided in the closing statement under the
P&S Agreement as escrows for Impositions, plus one-half of the amount to be
deposited on April 15, 2005 under this Section 3.3.1. In addition, Tenant did on
the 15th day of April, 2005, and shall on the 15th day of each calendar month
thereafter during the Term, pay to and deposit with Landlord a sum equal to
1/12th of the Impositions to be levied, charged, filed, assessed or imposed upon
or against the Premises during the 12 months from and after April 15, 2005 (the
“Escrow Commencement Date”) (or any subsequent 12 month period). If the amount
of the Impositions to be levied, charged, filed, assessed or imposed, during the
12 months following the

K-7



--------------------------------------------------------------------------------



 



Escrow Commencement Date (or any subsequent 12 month period hereunder) cannot be
determined as of the Escrow Commencement Date (or the commencement of any
subsequent 12 month period), such amount for the purpose of computing the
deposit to be made by Tenant hereunder shall be estimated by Landlord with an
appropriate adjustment to be promptly made between Landlord and Tenant as soon
as such amount becomes determinable. Landlord may, at its option, from time to
time require that any particular deposit be greater than 1/12th of the estimated
Imposition amount payable during the 12 months after the Escrow Commencement
Date (or during any subsequent 12 month period), if such additional deposit is
required to provide a sufficient fund from which to make payment of all
Impositions on or before the next due date of any installment thereof, and in
any event, so that after such payments, the balance of such funds is not less
than one-sixth of such estimated Impositions. Tenant shall deliver to Landlord
copies of all notices, demands, claims, bills and receipts in relation to the
Impositions promptly upon receipt thereof by Tenant. The actual or estimated
amounts on account of Impositions shall be adjusted annually, or if Landlord so
elects from time to time, more frequently, in Landlord’s reasonable judgment.
               3.3.2. Landlord’s Deposit. The escrow deposits made by Tenant
pursuant to this Section 3.3 shall be paid, by wire transfer and pursuant to the
wire instructions attached hereto as Schedule 3.3.2, or at such place, by such
means or to such Persons, as Landlord from time to time may designated in
writing, which funds shall be deposited by Landlord in an account (the “Escrow
Account”) of Landlord or with any Facility Mortgagee, in the sole discretion of
Landlord, and may be commingled with other assets of Landlord or such Facility
Mortgagee. Landlord shall not be liable to Tenant or any other Person for any
consequent loss of principal or interest on funds held in the Escrow Account.
Furthermore, neither Landlord nor any Facility Mortgagee shall bear
responsibility for the financial condition of, nor any act or omission by, any
Lending Institution at which the Escrow Account may be located. The interest, if
any, from deposits into the Escrow Account shall be retained in the Escrow
Account to be applied in accordance with the terms of this Section 3.3. Any such
interest (and any interest on any other escrow created under this Lease)
reported as income of Tenant for tax purposes.
               3.3.3. Use of Deposits. Tenant shall pay any and all Impositions
when due and regardless of whether or not the funds then held in the Escrow
Account are sufficient to reimburse Tenant therefor. The sums deposited by
Tenant under this Section 3.3 shall be held by Landlord or any Facility
Mortgagee, and, provided that no default or Event of Default by Tenant exists
hereunder, shall be used to reimburse Tenant for any Impositions paid by Tenant,
upon delivery by Tenant to Landlord or such Facility Mortgagee, as applicable,
of documentation evidencing the payment of such Impositions, which reimbursement
shall be provided within five Business Days after the presentation of such
evidence (if Landlord is holding the Escrow Account) or within five Business
Days after Landlord’s receipt of the appropriate reimbursement funds from the
Facility Mortgagee that is holding the Escrow Account (if a Facility Mortgagee
is holding the Escrow Account). If Tenant fails to pay any Impositions or
insurance premiums when due and owing hereunder to the applicable taxing
authority or insurance carrier, Landlord or any Facility Mortgagee may, but
shall not be obligated to, pay such Impositions or insurance premiums from any
funds in the Escrow Account. Upon the occurrence of any Event of Default and
during the continuation thereof, Landlord or any Facility Mortgagee may, but
shall not be obligated to, apply any funds held in

K-8



--------------------------------------------------------------------------------



 



the Escrow Account to pay any amounts due under this Lease or on account any
damages suffered or incurred by Landlord in connection therewith. Any amounts so
applied as a result of an Event of Default shall be replenished by Tenant within
10 Business Days after Landlord makes a demand therefor, so that the funds on
deposit in the Escrow Account are in the amount otherwise required under this
Section 3.3. Provided that (i) no default or Event of Default by Tenant exists
hereunder, (ii) Tenant provides to Landlord, not less than 20 days in advance of
the applicable due date, (x) clear and detailed instructions relative to the
payee, place, amount and required manner of payment of the Impositions
referenced above and (y) originals or copies, as necessary, of the applicable
invoices or bills and (iii) there are sufficient funds in the Escrow Account to
pay the applicable invoices or bills, Landlord agrees to make, or if a Facility
Mortgagee is holding the Escrow Account Landlord agrees to cooperate reasonably
with Tenant to attempt to arrange for the Facility Mortgagee to make, direct
payment of such invoices and bills from the Escrow Account, rather than require
Tenant first to make payment thereof and then seek reimbursement. Tenant hereby
grants to Landlord a first priority security interest in the Escrow Account and
all funds from time to time on deposit therein or otherwise deposited or paid to
Landlord pursuant to this Section 3.3.
               3.3.4. Deficits. Landlord shall have no liability whatsoever to
Tenant if any deposits held by Landlord under this Section 3.3 are not
sufficient to reimburse Tenant for any Imposition paid by Tenant. Landlord may
reasonably change its estimate of any Imposition for any period on the basis of
a change in an assessment or tax rate, a prior miscalculation or for any other
good faith reason. In such event, Tenant shall deposit with Landlord the amount
in excess of the sums previously deposited with Landlord for the applicable
period within 10 Business Days after Landlord’s request therefor and subsequent
deposits required hereunder shall be increased accordingly to reflect such
increased estimate.
               3.3.5. Transfers; Refund. In connection with any assignment of
the Landlord’s interest under this Lease, the assigning Landlord or any
predecessor shall have the right to transfer all amounts deposited pursuant to
the provisions of this Section 3.3 and still in its possession to such assignee
(or in the case of a partial transfer of the Premises, such portion as Landlord
in its reasonable discretion allocates to the portion of the Premises so
transferred) and, upon such transfer and assumption of the obligations pursuant
to the terms and conditions of this Lease with respect to such amounts, the
assigning Landlord or any such predecessor, as the case may be, transferring the
deposits shall thereupon be completely released from all liability with respect
to such deposits so transferred, and Tenant shall look solely to said assignee
in reference thereto. As of the Expiration Date, any sums held by Landlord under
this Section 3.3 shall be returned to Tenant, if (i) any and all Impositions or
insurance premiums which have accrued or are due and owing hereunder have been
paid in full, (ii) no Event of Default is then continuing and (iii) Tenant has
fully performed and satisfied all of its obligations under this Lease.
               3.3.6. Insurance Premium Escrow. In addition to the escrow
deposits for Impositions required under Section 3.3, commencing October 15, 2005
and continuing on the first day of each of the following months through
October 15, 2008, Tenant shall deposit with Landlord a monthly amount, which
when added to the amounts previously deposited by Tenant under this
Section 3.3.6, shall be sufficient (as reasonably estimated by Landlord from
time to time based upon Tenant’s then current insurance costs) to pay for six
months of insurance coverage as required under Section 14 hereof; it being
agreed that such funds in the Escrow

K-9



--------------------------------------------------------------------------------



 



Account shall not be available to Tenant to fund any insurance premiums or
Impositions, but shall be held by Landlord (or its successors or assigns as set
forth in Section 3.3.5 above) throughout the Term of this Lease in the Escrow
Account as security for Tenant’s performance of its obligations under this
Lease, including maintaining insurance as required under Section 14 hereof. From
and after October 15, 2008, if based upon Landlord’s reasonable estimate of
Tenant’s then current insurance premium costs, the amount of funds which are
then on deposit in the Escrow Account, pursuant to this Section 3.3.6 are less
than six months of such insurance premium costs, then Tenant shall, within
30 days after receipt of an invoice therefor from Landlord, make a further
deposit into the Escrow Account such that at all times from and after
October 15, 2008, the portion of the Escrow Account representing funds deposited
pursuant to this Section 3.3.6 are sufficient to pay for such estimate of six
months of insurance premium costs. Tenant shall deliver to Landlord copies of
all bills for insurance premiums promptly upon receipt thereof by Tenant.
          3.4. Intentionally Omitted.
          3.5. Net Lease. The Rent shall be paid absolutely net to Landlord,
free of all Impositions, utility charges, operating expenses, insurance premiums
or any other charges or expenses in connection with the Premises, without any
rights of deduction, set-off or abatement, so that this Lease shall yield to
Landlord the full amount of the installments of Fixed Rent, throughout the Term.
This Lease is intended to be and shall be construed as an absolutely net lease
pursuant to which Landlord shall not, under any circumstances or conditions,
whether presently existing or hereafter arising, and whether foreseen or
unforeseen by the parties, be required to make any payment or expenditure of any
kind whatsoever or be under any other obligation or liability whatsoever, except
as expressly set forth herein.
          3.6. Lease Guaranty. On the date hereof, Tenant shall cause to be
delivered to Landlord the Lease Guaranty made by Guarantor guarantying all of
Tenant’s obligations under this Lease.
     4. Impositions.
          4.1. Payment of Impositions. Subject to Section 13 relating to
permitted contests, Tenant shall pay all Impositions payable prior to or during
the Term as set forth in Section 3.2.1 and for any tax period (or portion
thereof) occurring prior to or during the Term, irrespective of whether the
Impositions for such tax period are due and payable after the Term. Tenant’s
obligation to pay such Impositions shall be deemed absolutely fixed upon the
date such Impositions become a lien upon the Leased Property or any part
thereof. If any refund shall be due from any taxing authority in respect of any
Imposition paid by Tenant during the Term, the same shall be paid over to or
retained by Tenant but only if no Event of Default shall have occurred hereunder
and be continuing. If an Event of Default shall have occurred and be continuing,
such refund shall be paid over to and retained by Landlord. If Tenant
nevertheless receives such refund during the continuation of an Event of
Default, Tenant shall, upon receipt, promptly pay such refund over to Landlord
in full. Any such funds retained by Landlord due to an Event of Default shall be
applied as Landlord shall determine in its sole discretion. In the event of any
Imposition against any personal property covered by this Lease, Tenant shall
file any personal property tax returns that are required with respect thereto.
Subject to the terms of

K-10



--------------------------------------------------------------------------------



 



Section 13, Tenant may, upon notice to Landlord, at Tenant’s option and at
Tenant’s sole cost and expense, protest, appeal, or institute tax contests to
effect a reduction of real estate or personal property assessments and Landlord,
at Tenant’s expense as aforesaid, shall cooperate with Tenant in such protest,
appeal, or other action to the extent required by law and reasonably requested
by Tenant.
          4.2. Notice of Impositions. Landlord or Landlord’s designee shall use
reasonable efforts to give prompt notice to Tenant of all Impositions payable by
Tenant hereunder as to which Landlord at any time has received the original
invoice therefor from the applicable Governmental Authority (which notice shall
be deemed properly given if given pursuant to Section 33 hereof or by email
notification to Tenant at jbuono@alcco.com, with simultaneous copies of such
email notification to lbebo@alcco.com, provided, however, that any failure by
Landlord to provide such notice to Tenant shall in no way relieve Tenant of its
obligation to timely pay the Impositions. Tenant shall deliver to Landlord, not
more than 10 Business Days prior to the due date of each Imposition, copies of
the invoice for such Imposition, the check delivered for payment thereof and an
original receipt evidencing such payment or, if such evidence is not available,
other proof of payment satisfactory to Landlord. Landlord shall reasonably
cooperate with Tenant in order that original invoices for Impositions are sent
directly to Tenant for payment from the applicable Governmental Authority.
          4.3. Adjustment of Impositions. Any Imposition imposed in respect of
the tax-fiscal period during which the Term terminates or expires shall be
adjusted and prorated between Landlord and Tenant, whether or not such
Imposition is imposed before or after such termination or expiration, and
Tenant’s obligation to pay its prorated share thereof shall survive such
termination or expiration.
     5. No Effect or Impairment, etc. The obligations of Tenant shall not be
affected or impaired by reason of (i) any damage to, or destruction of, any
Leased Property or any portion thereof, from whatever cause, or any Condemnation
of any Leased Property or any portion thereof (except as otherwise expressly and
specifically provided in Section 15 or Section 16), (ii) the interruption or
discontinuation of any service or utility servicing any Leased Property,
(iii) the lawful or unlawful prohibition of, or restriction upon, Tenant’s use
of any Leased Property, or any portion thereof, whether due to the interference
with such use by any Person or eviction by paramount title or otherwise,
(iv) any claim that Tenant has or might have against Landlord on account of any
breach of warranty or default by Landlord under this Lease or any other
agreement by which Landlord is bound, (v) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Landlord or any assignee or transferee of
Landlord, (iv) the revocation, suspension or non-renewal of any license, permit,
approval or other Authorization, (vii) any withholding, non-payment, reduction
or other adverse change respecting any Facility Provider Agreement, Medicare,
Medicaid or other Third Party Payor Program, if applicable, (viii) any
admissions hold under Medicare, Medicaid or other Third Party Payor Program, if
applicable, or (ix) for any other cause whether similar or dissimilar to any of
the foregoing. Tenant hereby specifically waives all rights, arising from any
occurrence whatsoever, which may now or hereafter be conferred upon it by law
(x) to modify, surrender or terminate this Lease or quit or surrender any Leased
Property or any portion thereof, or (y) that would entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Tenant hereunder. The

K-11



--------------------------------------------------------------------------------



 



obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements and the Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events. Nothing contained herein
to the contrary shall be construed to limit Landlord’s liability to Tenant for
any breach of warranty or default by Landlord under this Lease in a separate
action by Tenant against Landlord.
     6. Premises; Tenant’s Personal Property.
          6.1. Ownership of the Premises. Tenant acknowledges that the Premises
are the property of Landlord and that Tenant has only the right to the
possession and use of the Premises upon and subject to the terms and conditions
of this Lease. Notwithstanding anything to the contrary contained in this Lease,
in the case of any easement or other rights that are appurtenant to any Leased
Property, Tenant agrees that Landlord does not make any representation or
warranty relative to Landlord’s title thereto or whether such appurtenances are
encumbered, and Landlord shall not be obligated to discharge any liens or
encumbrances with respect to, or otherwise to defend, Landlord’s right, title
and interest, if any, in any such appurtenances. Tenant agrees that such
appurtenances shall constitute Permitted Encumbrances, as to which Tenant shall
have the obligations set forth in Section 8.2.6 and Section 23.
          6.2. Tenant’s Personal Property. Tenant shall provide and maintain
during the entire Term all such Tenant’s Personal Property and Landlord’s
Personal Property as shall be necessary to maintain the Authorizations in effect
and to operate each Facility in compliance with all licensure and certification
requirements, in compliance with all applicable Legal Requirements and Insurance
Requirements and otherwise in accordance with customary practice in the industry
for the Primary Intended Use of each Leased Property. Except as otherwise agreed
in writing by Landlord in its sole discretion, upon the expiration or earlier
termination of this Lease (or, if applicable, Tenant’s right of possession) as
it applies to any Leased Property, Tenant’s Personal Property that is to be
transferred to Landlord pursuant to Section 35 below shall include all of the
foregoing required Tenant’s Personal Property, and any other Tenant’s Personal
Property, in good operating condition and repair.
          6.3. Landlord’s Personal Property. Tenant may, from time to time, in
Tenant’s reasonable discretion, without notice to or approval of Landlord, sell
or dispose of any item of Landlord’s Personal Property; provided, however, that,
unless such item is functionally obsolete, Tenant shall promptly replace such
item with an item of similar quality, use and functionality, which replacement
items shall be deemed to be an item of Landlord’s Personal Property under this
Lease. Tenant shall, promptly upon Landlord’s request from time to time, provide
such information as Landlord may reasonably request relative to any sales,
dispositions or replacements of Landlord’s Personal Property pursuant to this
Section 6.3. Subject to the foregoing provisions of this Section 6.3, Landlord’s
Personal Property shall be returned to Landlord or left in place at the Premises
upon the termination of this Lease (or, if applicable, a termination of Tenant’s
right of possession), in good condition, normal wear and tear excepted.
     7. Condition and Use of Each Leased Property.
          7.1. Condition of Each Leased Property. Tenant acknowledges receipt
and delivery of possession of each Leased Property. Tenant is leasing each
Leased Property “AS IS”

K-12



--------------------------------------------------------------------------------



 



“WHERE IS” and Tenant waives any claim or action against Landlord in respect of
the condition of each Leased Property. LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF ANY LEASED PROPERTY OR ANY
PART THEREOF, EITHER AS TO ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE OR THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, OR OTHERWISE, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY
TENANT. EXCEPT AS TO SUCH PORTIONS OF THE LEASED PROPERTY WHICH TENANT EXPRESSLY
ACKNOWLEDGES ELSEWHERE IN THIS LEASE MAY BE IN NEED OF REPAIR OR REPLACEMENT AND
WHICH TENANT IS OBLIGATED ELSEWHERE IN THIS LEASE TO SO REPAIR OR REPLACE AT ITS
SOLE COST AND EXPENSE, TENANT ACKNOWLEDGES THAT EACH LEASED PROPERTY HAS BEEN
INSPECTED BY TENANT AND THAT TENANT HAS FOUND EACH LEASED PROPERTY TO BE IN GOOD
ORDER AND REPAIR AND SATISFACTORY FOR ITS PURPOSES HEREUNDER.
          7.2. Use of Each Leased Property.
               7.2.1. Primary Intended Use. During the entire Term, Tenant shall
use each Facility (including, without limitation, the Leased Improvements
thereon) solely for its Primary Intended Use (and shall not change, or consent
to or acquiesce in the change of, such Primary Intended Use) and shall operate
each Facility in a manner consistent with its current operation as a quality
healthcare facility and, if and when applicable, sound reimbursement principles
under Medicare, Medicaid and any other applicable Third Party Payor Programs. No
use shall be made or permitted to be made of any Leased Property, and no acts
shall be done, that would cause the cancellation of any insurance policy
covering such Leased Property or any part thereof, nor shall Tenant sell or
otherwise provide to occupants or patients therein, or permit to be kept, used
or sold in or about such Leased Property, any article that may be prohibited by
any Legal Requirements or by the standard form of fire insurance policies, or
any other insurance policies required to be carried hereunder, or fire
underwriters’ regulations.
               7.2.2. Authorizations Appurtenant. The Authorizations for any
Facility shall, to the maximum extent permitted by law, relate and apply
exclusively to such Facility, and Tenant acknowledges and agrees that, subject
to all applicable Legal Requirements, the Authorizations are appurtenant to the
Facilities to which they apply, both during and following the termination or
expiration of the Term (or, if applicable, a termination of Tenant’s right of
possession). In jurisdictions where the CONs or any other Authorizations are
issued to a Tenant or its subtenant or the Manager, as the Facility operator,
Tenant agrees that (i) such CONs or other Authorizations shall nevertheless
remain the property of Landlord and be held by Tenant or such subtenant or the
Manager, as applicable, in trust for the benefit of Landlord pursuant to a
revocable, temporary license that may be revoked by Landlord upon the
termination of this Lease as to such Facility or the termination of Tenant’s
right to possession of such Facility or at any time an Event of Default is
continuing, and (ii) in connection with an Operational Transfer or as otherwise
required by Landlord, Tenant shall cooperate with Landlord, in accordance with
Section 37.1 hereof, to assign, if and to the extent permitted by applicable
laws and regulations, all of Tenant’s rights in connection with such CONs or
other Authorizations to Landlord or Successor Operator, as applicable. This
Section 7.2.2 shall survive the expiration or earlier termination of this Lease
(or, if applicable, Tenant’s right of possession).

K-13



--------------------------------------------------------------------------------



 



          7.3. Authorization Collateral. To the fullest extent permitted by
applicable law, Tenant hereby grants to Landlord a first priority security
interest in, and lien upon, all of Tenant’s right, title and interest in and to
all of the Authorizations issued to, leased or licensed to, or held by, each
Tenant, including, but not limited to, such Tenant’s interest in and rights
under all Facility Provider Agreements, with respect to the Facilities and any
CONs issued, leased or licensed to such Tenant (collectively, the “Authorization
Collateral”) to secure the performance of all of Tenant’s obligations under this
Lease, including, but not limited to, its obligation to engage in, assist with
and facilitate any Operational Transfer. Tenant represents and warrants to
Landlord that attached hereto on Schedule 7.3 is a detailed list and description
of all of the Authorization Collateral. Notwithstanding anything contained
herein to the contrary, Tenant shall not (under any circumstances) grant any
lien upon, security interest in and to or otherwise pledge, encumber,
hypothecate, transfer or assign, in whole or in part, the Authorization
Collateral to any Person, irrespective of the priority of such security
interest, pledge or hypothecation. The security interest and lien granted by
this Section 7.3 shall be in addition to any lien of Landlord that may now or at
any time hereafter be provided by law.
          7.4. Granting of Easements, etc. Landlord may, from time to time, with
respect to any Leased Property: (i) grant easements, covenants and restrictions,
and other rights in the nature of easements, covenants and restrictions,
(ii) release existing easements, covenants and restrictions, or other rights in
the nature of easements, covenants or restrictions, that are for the benefit of
such Leased Property, (iii) dedicate or transfer unimproved portions of such
Leased Property for road, highway or other public purposes, (iv) execute
petitions to have such Leased Property annexed to any municipal corporation or
utility district, (v) execute amendments to any easements, covenants and
restrictions affecting such Leased Property and (vi) execute and deliver to any
Person any instrument appropriate to confirm or effect such grants, releases,
dedications and transfers (to the extent of its interests in such Leased
Property) without the necessity of obtaining Tenant’s consent provided that
Landlord reasonably determines that such easement or other instrument or action
contemplated by this Section 7.4 does not unreasonably interfere with the
conduct of the business of Tenant on such Leased Property. If Landlord
reasonably determines that any easement or other instrument or action
contemplated by this Section 7.4 would change the physical configuration of the
Leased Property in a way that reduces or limits access to the Lease Property (as
it currently exists from a publicly dedicated street) or parking at the Leased
Property (excluding in each case any temporary effect due to construction so
long as adequate access and parking are always available) or limits or reduces
the ability of Tenant (or Manager) to provide services to residents at the
Facility, or would otherwise unreasonably interfere with the conduct of business
by the applicable Tenant(s) at a Leased Property, Landlord shall obtain Tenant’s
prior written consent to such proposed easement, instrument or action, which
consent may be granted or withheld by Tenant in its sole discretion (and which
consent shall be irrevocably deemed given if not expressly denied by Tenant, in
writing, within 10 Business Days of Tenant’s receipt of such request).
     8. Negative and Affirmative Covenants of Tenant.
          8.1. Negative Covenants. Tenant covenants and agrees with Landlord
that:
               8.1.1. Issuance of Equity Interests. No Tenant shall issue or
allow to be created any stocks, shares, partnership or membership interests or
other ownership interests in

K-14



--------------------------------------------------------------------------------



 



any Tenant, other than the stocks, shares, partnership or membership interests
and other ownership interests that are outstanding on the date hereof.
Notwithstanding the foregoing provisions of this Section 8.1.1 to the contrary,
any Tenant may issue membership interests provided all of the following
conditions are met: (i) ALC Operating, LLC shall own, in aggregate together,
more than 50% of the membership interests (both as to value and voting
interests) of each Tenant; (ii) Tenant shall provide Landlord with at least
15 Business Days notice of such issuance; (iii) no Event of Default is then
continuing; (iv) no Person acquiring any membership interests in any Tenant
shall be a Person which would make it illegal for the Landlord to continue to
own the Leased Property where such a Person was an owner of a Tenant thereof;
(v) each Person acquiring a membership interest in a Tenant shall be of good
business reputation; (vi) all such membership interests issued by any Tenant
shall be issued in compliance with all applicable laws and regulations,
including without limitation, applicable state and federal securities laws and
regulations; (vii) ALC Operating, LLC shall at all times maintain control over
all day to day management and operations of each Tenant; and (viii) no Person
acquiring any membership interest in any Tenant shall be a Person either listed
on the specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, U.S. Department of the Treasury or otherwise
subject to any other prohibition or restriction imposed by laws, regulations or
executive orders, including Executive Order No. 13224, administered by the
Office of Foreign Asset Control, U.S. Department of the Treasury.
               8.1.2. Change in Business or Organizational Status. No Tenant
shall make any material change in the scope or nature of its business objectives
or operations, or undertake or participate in activities other than in
continuance of its present business. No Tenant shall amend, modify or alter its
Tenant Org Docs or allow itself to be dissolved, voluntarily or involuntarily.
               8.1.3. Affiliate Transactions and Payments. No Tenant shall enter
into, or be a party to, any transaction with any of the partners, members or
shareholders of any Tenant or any other Affiliate of any Tenant, except in the
ordinary course of business and on terms that are fully disclosed to Landlord in
advance and are no less favorable to any Tenant than would be obtained in a
comparable arm’s-length transaction with an unrelated third party. During the
continuance of an Event of Default, no Tenant shall make any payments or
distributions (including, without limitation, salaries, bonuses, fees,
principal, interest, dividends, liquidating distributions, management fees, cash
flow distributions or lease payments) to any Guarantor or any Affiliate of any
Tenant or any Guarantor, or any shareholder, member, partner or other equity
interest holder of any Tenant, any Guarantor or any Affiliate of any Tenant or
any Guarantor. Notwithstanding the foregoing provisions of this Section 8.1.3 to
the contrary, on or before the Commencement Date, each Tenant shall enter into a
management agreement with respect to its Facility in a form acceptable to
Landlord with Manager (collectively, the “Management Agreements”), which shall
provide for management fees not to exceed six percent of the gross revenues of
such Facility. On or before the Commencement Date, Tenant and Manager shall
execute and deliver to Landlord a subordination agreement in the form attached
hereto as Exhibit G with respect to each of the Management Agreements. So long
as an Event of Default has not occurred and is continuing, nothing contained
herein shall prohibit the distribution by any Tenant of any cash surplus of such
Tenant to a Guarantor or Affiliate so long as such distribution does not cause
the Tenant to violate the financial covenants set forth in Section 8.2.5.

K-15



--------------------------------------------------------------------------------



 



               8.1.4. ERISA. No Tenant shall engage in any transaction that
would cause any obligation, or action taken or to be taken, hereunder to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA. Each Tenant shall deliver to Landlord such
certifications or other reasonable evidence from time to time throughout the
Term, as requested by Landlord in its reasonable discretion, that (i) such
Tenant is not and does not maintain an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(3) of ERISA; (ii) such Tenant is not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans; and (iii) one or more of the following
circumstances is true: (x) equity interests in such Tenant are publicly offered
securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2); (y) less than
25% of each outstanding class of equity interests in such Tenant are held by
“benefit plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or
(z) such Tenant qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
               8.1.5. Debt Cancellation; Other Indebtedness; Guaranties. No
Tenant shall cancel or otherwise forgive or release any claim or debt owed to
any Tenant by any Person, except for adequate consideration and in the ordinary
course of such Tenant’s business, consistent with past practice. No Tenant shall
create, incur, assume, or permit to exist any indebtedness other than (i) trade
debt incurred in the ordinary course of Tenant’s business (which shall not
include so-called “accounts receivable” financing, which shall be governed by
the terms of Section 21.2); provided that, subject to Section 13 below, at no
time shall trade payables of any Tenant more than 60 days past due exceed (1)
$105,062 for ALC CVMA, LLC, (2) $84,050, individually, for each of ALC GGMG,
LLC, ALC HTIF, LLC, ALC PEDG, LLC, ALC TISSC, LLC, ALC TPCG, LLC, ALC TSKG, LLC
and ALC WRWG, LLC and (3) $462,275, in the aggregate, for Tenant (each of the
foregoing limits set forth in clauses (1), (2) and (3) referred to herein as a
“Trade Payable Threshold”) provided, that each such Trade Payable Threshold
shall increase by 2.5% at the beginning of each Lease Year after the Lease Year
in which the Effective Date occurs; or (ii) any AR Financing permitted under
Section 21.2. No Tenant shall create, incur, assume, or permit to exist any
guarantee of any loan or other indebtedness except for the endorsement of
negotiable instruments for collection in the ordinary course of business, except
as may be expressly permitted under Section 21.2.
               8.1.6. Assets; Investing. No Tenant shall purchase or own any
property other than property necessary for, or incidental to, the operation of
the applicable Facility(ies) for its/their Primary Intended Use(s). No Tenant
shall purchase or otherwise acquire, hold, or invest in securities (whether
capital stock or instruments evidencing indebtedness) of any Person. No Tenant
shall make loans or advances to any Person, except for cash balances temporarily
invested in short-term or money market securities.
               8.1.7. Liens; Waste. No Tenant shall create, incur, assume or
suffer to exist any lien, charge, encumbrance, easement or restriction on any
portion of any of the Leased Properties or the Lease Collateral (other than
(x) Permitted Encumbrances (other than Permitted Encumbrances under clauses
(ii) or (viii) of the definition thereof which have not been consented to in
writing by Landlord and other than Permitted Encumbrances under clause (vii) of
the definition thereof that arise on account of a breach of this Lease by
Tenant) and (y) a lien upon the Accounts Collateral that is consented to by
Landlord in accordance with Section 21.2 below).

K-16



--------------------------------------------------------------------------------



 



No Tenant shall commit or suffer to be committed any waste on any Leased
Property, nor shall any Tenant cause or permit any nuisance thereon. Tenant
shall not take or omit to take any action, the taking or omission of which may
materially impair the value or the usefulness of any Leased Property or any part
thereof for its Primary Intended Use.
               8.1.8. Zoning. No Tenant shall initiate or consent to any zoning
reclassification of any portion of any of the Leased Properties or seek any
variance under any existing zoning ordinance or use (or permit the use of) any
portion of any of the Leased Properties in any manner that could result in such
use or the Primary Intended Use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation.
               8.1.9. Contracts. No Tenant shall execute or modify any material
contracts or agreements with respect to any Facility except for contracts and
modifications approved by Landlord (which approval shall not be unreasonably
withheld). Contracts made in the ordinary course of business and in an amount
less than $100,000 per Facility per annum or are cancelable upon 30 days written
notice or less without penalty shall not be considered “material” for purposes
of this Section.
               8.1.10. No Joint Assessment. No Tenant shall suffer, permit or
initiate the joint assessment of any Leased Property (i) with any other real
property constituting a tax lot separate from such Leased Property, or (ii) with
any portion of such Leased Property that may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes that may be
levied against any such personal property shall be assessed or levied or charged
to such Leased Property.
               8.1.11. Use-Specific Negative Covenants. No Tenant shall:

  (a)   Transfer any Authorizations to any location other than the Facility
operated by such Tenant or as otherwise required by the terms of this Lease nor
pledge any Authorizations as collateral security for any loan or indebtedness
except as required by the terms of this Lease.     (b)   Rescind, withdraw,
revoke, amend, supplement, or otherwise alter the nature, tenor or scope of
(i) any Authorization for any Facility or (ii) any applicable Facility Provider
Agreement for any Facility.     (c)   Amend or otherwise change, by consent,
acquiescence or otherwise, any Facility’s licensed bed capacity and/or the
number or type of beds, licensed or otherwise, and/or the licensing category or
type and/or the number of beds, licensed or otherwise, participating in
governmental payment programs, in each case as the same exist on the
Commencement Date, or apply for approval of any of the foregoing amendments or
changes, provided, however, that,

K-17



--------------------------------------------------------------------------------



 



      notwithstanding the foregoing, Tenant may remove from service beds at a
particular Facility so long as the number of beds in service at such Facility is
not less than a number equal to 90% of the number of operational beds for such
Facility set forth in Schedule 17.1.13 attached hereto and further so long as
any such removal from service does not impair the continued licensure of any
such out-of-service beds.     (d)   Replace or transfer all or any part of any
Facility’s licensed beds to another location or apply for approval of any such
replacement or transfer.     (e)   Jeopardize in any manner any Tenant’s
participation in Medicare, Medicaid or any other Third Party Payor Programs to
which any Tenant may become subject at any time during the Term.     (f)   Enter
into any patient or resident care agreements with patients or residents or with
any other Persons that do not qualify as Approved Residency Agreements or which
deviate in any material respect from the standard form customarily used by any
Tenant at the applicable Facility; provided, however, that (i) Tenant may so
materially deviate from its standard and customarily used form of patient or
resident care agreement for a particular Facility so long as such deviation
(a) does not cause such agreement not to satisfy the requirements of any of
clauses (i) through (v) in the definition of “Approved Residency Agreement,”
(b) if it was allowed and made in all of Tenant’s patient or resident care
agreements for such Facility, would not have a Material Adverse Effect on such
Facility, any Tenant or any Guarantor, and (ii) Tenant may so materially deviate
from its other standard and customarily used forms for a particular Facility so
long as such deviation, if it was allowed and made in all of Tenant’s agreements
for such Facility using such form, would not have a Material Adverse Effect on
such Facility, any Tenant or any Guarantor, and (c) such deviation is either
required by applicable Governmental Authority or is then customary in the
industry in the area in which such Facility is located.     (g)   Change the
terms of any Facility Provider Agreement, any Third Party Payor Program or its
normal billing, payment or reimbursement policies and procedures with respect
thereto (including, without limitation, the amount and timing of finance
charges, fees and write-offs); provided

K-18



--------------------------------------------------------------------------------



 



      that a Tenant may enter into changes that do not have a material adverse
effect on (i) the business or financial position or results of operations of
such Tenant, (ii) the ability of such Tenant to perform, or of Landlord to
enforce, the terms of this Lease or (iii) the value of the Leased Properties
taken as a whole.     (h)   Assign or transfer any of its interest in any
Authorization or assign, pledge, hypothecate, transfer or remove, or permit any
other Person to assign, transfer, pledge, hypothecate or remove, any records
pertaining to any Facility, including, without limitation, patient records and
medical and clinical records (except for removal of such patient records as
directed by the patients owning such records).

          8.2. Affirmative Covenants. Until all of Tenant’s obligations
hereunder have been performed and discharged in full, Tenant covenants and
agrees as follows:
               8.2.1. Perform Obligations. Tenant shall perform or cause to be
performed, as and when due, all of its obligations under this Lease, the
Authorizations (including, but not limited to, any applicable Facility Provider
Agreements), any Permitted Encumbrances, any Insurance Requirements and any
Legal Requirements. Tenant represents and warrants that prior to the Existing
Master Lease Date, Tenant’s predecessor(s) has taken all necessary action to
obtain all Authorizations (including, but not limited to, any applicable
Facility Provider Agreements) required for the operation of each of the
Facilities for its Primary Intended Use consistent with such operation prior to
the Commencement Date and, to the extent such necessary Authorizations are not
issued on or before the Commencement Date, Tenant shall diligently take all
necessary action to obtain such Authorizations as required by applicable Legal
Requirements and Governmental Authorities. Tenant shall take all necessary
action to maintain such Authorizations (including, but not limited to, any
applicable Facility Provider Agreements) during the Term.
               8.2.2. Proceedings to Enjoin or Prevent Construction or Tenant’s
Primary Intended Use. If any proceedings are filed seeking to enjoin or
otherwise prevent or declare invalid or unlawful Tenant’s construction,
occupancy, maintenance, or operation of any Facility or any portion thereof for
its Primary Intended Use, Tenant shall cause such proceedings to be vigorously
contested in good faith, and shall, without limiting the generality of the
foregoing, use all reasonable commercial efforts to bring about a favorable and
speedy disposition of all such proceedings and any other proceedings.
               8.2.3. Documents and Information.

  (a)   Furnish Information. Tenant shall (i) promptly supply Landlord with such
information concerning its financial condition, licensing and property as
Landlord may reasonably request from time to time hereafter and in the format
reasonably designated by Landlord and, without

K-19



--------------------------------------------------------------------------------



 



      limitation of the foregoing, promptly, and in any event within 10 Business
Days, after a request from Landlord, Tenant shall provide to Landlord such
additional information regarding Tenant, Tenant’s financial condition or the
Facilities as Landlord, or any existing or proposed creditor of Landlord or
Ventas, Inc. (including, without limitation, any existing or proposed Facility
Mortgagee), or any auditor or underwriter of Landlord or Ventas, Inc., may
require from time to time; and (ii) promptly notify Landlord in writing of any
condition or event that constitutes a breach of any term, condition, warranty,
representation, or provision of this Lease or any other agreement between
Landlord or its Affiliates and any Tenant, any Guarantor or any of their
Affiliates, and of any event or condition having a Material Adverse Effect on
any Facility, any Tenant, any Guarantor or any Affiliate of any Tenant or any
Guarantor and of any Event of Default. Tenant shall notify Landlord, in writing
and within 10 Business Days, if any Tenant is advised, in writing, formally or
informally, by its insurance carrier, reinsurance provider, accountants,
actuary, any Governmental Authority, or any Third Party Payor Program provider
of any actual, pending, threatened or contemplated increase in its reserves for
expenses relating to malpractice or professional liability claims or any
material increase in the premium costs for malpractice or professional liability
insurance (any of the foregoing, a “Reserve Event”).     (b)   Further
Assurances. Tenant shall, upon request of Landlord from time to time, execute,
deliver, and furnish such documents as may be necessary or appropriate to
consummate fully the transactions contemplated under this Lease.     (c)  
Material Communications. Tenant shall transmit to Landlord, within 10 Business
Days after receipt thereof (or immediately with respect to any correspondence
related to an “immediate jeopardy” event or alleged patient abuse or neglect
which has allegedly resulted in serious injury or death), any Actuarial
Correspondence or any material communication affecting one or more Facilities,
any Tenant, any Guarantor, any Affiliate of any Tenant or any Guarantor, this
Lease, the Legal Requirements, the Insurance Requirements, the Facility Provider
Agreements or the Authorizations, and Tenant shall promptly respond to inquiries
by Landlord with respect to such information. Tenant shall notify Landlord in
writing promptly after any

K-20



--------------------------------------------------------------------------------



 



      Tenant obtains knowledge of any potential, threatened or existing
litigation or proceeding against, or investigation of, any Tenant, any
Guarantor, any Affiliate of any Tenant or any Guarantor or any Facility that may
affect the right to operate one or more of the Facilities, any Facility Provider
Agreements, any of the Authorizations, the right to receive regular
reimbursement under Medicare, Medicaid or any other Third Party Payor Program
(to the extent Tenant or a Facility participates in such Third Party Payor
Program) or Landlord’s title to any Facility or any Tenant’s interest therein.  
  (d)   Operator Reports; Actuarial Reports. Tenant shall provide Landlord with
accurate and complete copies of any and all of the census information concerning
the number of licensed beds occupied by residents or patients, all cost reports
(if applicable under a Third Party Payor Program), surveys, survey deficiency
reports, monthly financial statements and other reports, materials and
information concerning any Tenant, the Facilities and each Tenant’s business
operations and compliance with material laws, ordinances, rules, regulations,
Authorizations and Facility Provider Agreements that are submitted by Tenant to
any Governmental Authorities or any provider pursuant to any Third Party Payor
Program (including any Health Department or CMS, if and as applicable), for any
of the Facilities (the “Operator Reports”) promptly, and in any event, within
three Business Days, after the submission thereof. All Operator Reports shall be
accurate in all material respects as of the date of such Operator Reports.
Tenant shall provide Landlord with any and all Actuarial Reports received by, or
prepared by or on behalf of, any Tenant within 10 Business Days after the
receipt or submission thereof by or to any Tenant.

               8.2.4. Compliance With Laws. Tenant shall comply in all material
respects with all Insurance Requirements and all Legal Requirements (and
Landlord shall have no responsibility for such compliance), and keep all
Authorizations and, if and to the extent applicable, Facility Provider
Agreements, in full force and effect.
               8.2.5. Financial Covenants. The following financial covenants
shall be met throughout the Term of this Lease:

  (a)   Coverage Ratio. Tenant shall maintain a Coverage Ratio with respect to
each Facility for the 12 month period ending as of the end of each fiscal
quarter of not less than 0.8 to 1.0;

K-21



--------------------------------------------------------------------------------



 



  (b)   Intentionally Omitted;     (c)   Portfolio Coverage Ratio. Tenant shall
maintain a Portfolio Coverage Ratio for the 12 month period ending as of the end
of each fiscal quarter of not less than 1.0 to 1.0;     (d)   Minimum Average
Occupancy. As of the end of each fiscal quarter, the minimum average occupancy
rate (i) for the quarter then ended for each Facility shall be greater than or
equal to 65%, (ii) for the trailing 12 months then ended (1) for each Facility
shall be greater than or equal to 75% and (2) for all Facilities in aggregate
shall be greater than or equal to 82%.

               8.2.6. Permitted Encumbrances. Tenant shall, at its own cost,
fully observe, perform and comply with all Permitted Encumbrances as the same
apply to or bind Landlord or the Premises. No Tenant shall cause, or permit its
respective Tenant Parties to cause, whether by act or omission, any breach of,
default under or termination of any Permitted Encumbrance applicable to or
binding upon Landlord or the Premises.
          8.3. Authorization Non-Compliance. In the event that Tenant shall
receive a written complaint or notice from a private party to any Third Party
Payor Program or Governmental Authority alleging, asserting or suggesting that
Tenant is not in compliance with any Legal Requirement, license, permit,
approval, CON or other Authorization or, if applicable, any certification for
reimbursement under Medicare or Medicaid or any Facility Provider Agreement or
other Third Party Payor Program, Tenant shall, within 10 Business Days (or
immediately with respect to any correspondence related to an “immediate
jeopardy” event), send notice to Landlord, whereupon Tenant shall remedy any
condition causing such complaint, notice or non-compliance promptly, and in any
case within any cure period allowed therefor by the applicable agency or
authority, in the case of such non-compliance.
     9. Maintenance of Facilities.
          9.1. Maintenance and Repair.
               9.1.1. Facility Repair. Tenant, at its sole expense, shall keep
each Leased Property (and Tenant’s Personal Property) in good and safe order and
repair (whether or not the need for such repairs occurs as a result of Tenant’s
use, any prior use, the elements or the age of such Leased Property, Tenant’s
Personal Property or any portion thereof) except as provided in Sections 15 and
16 below with respect to Casualty and Condemnation. Without limitation of the
foregoing, Tenant shall promptly make all necessary and appropriate repairs and
replacements (capital and otherwise) to each Facility, of every kind and nature,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise),
including, but not limited to, any roof repairs or replacements or parking lot
repairs or replacements, such that each Leased Property is maintained in good
and safe working order and operating and structural condition for use for its
Primary Intended Use. Tenant shall have in place service and maintenance
contracts with duly licensed contractors or repair services (which

K-22



--------------------------------------------------------------------------------



 



contractors or repair services shall be acceptable to Landlord in its reasonable
discretion) providing for regular maintenance and repair of any and all major
systems serving each Leased Property, including, but not limited to, the HVAC
systems, life safety systems, plumbing systems and elevator and conveyor
systems. Landlord may from time to time as to any one or more Leased Properties,
and at Tenant’s sole expense (but as to routine inspections not resulting from
an Event of Default or from a condition of which Landlord becomes aware, which
if not cured by Tenant, would become an Event of Default, no more than once
every three years at Tenant’s expense, but not more than $2500 per report and
not more than $5000 per Facility in aggregate for multiple reports in each
instance), cause an engineer designated by Landlord, in its sole discretion, to
inspect one or more Leased Properties and issue a report (a “Leased Property
Condition Report”) with respect to the condition of any such Leased Properties.
Tenant shall, at its own expense, make any and all repairs or replacements
recommended by such Leased Property Condition Report as needed to maintain the
Leased Property in good and safe order and repair. All repairs shall be made in
a good and workmanlike manner and in accordance with all Legal Requirements
relating to such work. Subject to Sections 15 and 16 below, Landlord shall not
under any circumstances be required to repair, replace, build or rebuild any
improvements on any Leased Property, or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to any Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto, or to maintain any Leased Property in any way. Tenant hereby waives, to
the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law currently in effect or hereafter enacted.
               9.1.2. Notice of Non-Responsibility. Except as expressly set
forth in this Lease, nothing contained in this Lease and no action or inaction
by Landlord shall be construed as: (i) constituting the consent or request of
Landlord, express or implied, to any contractor, subcontractor, laborer,
materialman or vendor to, or for the performance of, any labor or services or
the furnishing of any materials or other property for the construction,
alteration, addition, repair or demolition of or to any Leased Property or any
part thereof; or (ii) giving Tenant any right, power or permission to contract
for or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Landlord in respect thereof or to make any agreement that might
create, or in any way be the basis for, any right, title, interest, lien, claim
or other encumbrance upon the estate of Landlord in any Leased Property, or any
portion thereof. Landlord may post, at Tenant’s sole cost, such notices of
non-responsibility upon, or of record against, any Leased Property to prevent
the lien of any contractor, subcontractor, laborer, materialmen or vendor
providing work, services or supplies to Tenant from attaching against the
Premises. Tenant agrees to promptly execute and record any such notice of
non-responsibility at Tenant’s sole cost.
               9.1.3. Vacation and Surrender. Tenant shall, upon the expiration
or sooner termination of the Term (or, if applicable, a termination of Tenant’s
right of possession) as to any Leased Property, vacate and surrender the
applicable Leased Property to Landlord in good and safe order and repair, broom
clean and consistent with the requirements of Section 9.1.1, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and, subject to Sections 15 and 16 below, except for
damage from Casualty or Condemnation. Each Leased Property so returned to
Landlord shall include any and

K-23



--------------------------------------------------------------------------------



 



all Alterations, which shall be and remain the property of Landlord as part of
such Leased Property (except for Alterations that Landlord requests, in writing,
that Tenant remove, which Alterations shall be promptly and completely removed
by Tenant). Tenant shall repair, at Tenant’s sole cost, any damage to a Leased
Property resulting from Tenant’s vacation from or surrender of such Leased
Property and/or the removal of any Alterations therefrom, whether effected by
Tenant or Landlord. Without limiting the foregoing in any way, upon the
expiration or earlier termination of this Lease (or, if applicable, a
termination of Tenant’s right of possession), Tenant shall return possession of
each Facility to Landlord with all deferred maintenance at, in or on any Leased
Property having been completed and all systems, components, and elements
(structural and otherwise) having a useful life determined in the exercise of
Landlord’s reasonable judgment of at least three years (and not less than
seven years as to structural items).
          9.2. Encroachments. If any of the Leased Improvements on any Leased
Property shall, at any time, encroach upon any property, street or right-of-way
adjacent to such Leased Property, or are in violation in any material respect of
any applicable Legal Requirements, then, promptly upon the request of Landlord,
Tenant shall, at its expense, subject to its right to contest the existence of
any encroachment or violation, as applicable, and, in such case, in the event of
any adverse final determination, either (i) obtain valid waivers or settlements
of all claims, liabilities and damages resulting from each such encroachment or
violation, as applicable, whether the same shall affect Landlord or Tenant, or
(ii) make such changes in the Leased Improvements, and take such other actions,
as Tenant, in the good faith exercise of its judgment deems reasonably
practicable, to remove such encroachment or violation, as applicable, including,
if necessary, the alteration of any of the Leased Improvements, and in any event
take all such actions as may be necessary in order to be able to continue the
operation of the Leased Improvements for the Primary Intended Use substantially
in the manner and to the extent the Leased Improvements were operated prior to
the assertion of such encroachment or violation. Any such alteration shall be
made in conformity with the applicable requirements of Section 11. Tenant’s
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and Tenant shall not be entitled to a credit for any sums
recovered by Landlord under any such policy of title or other insurance.
     10. Tenant’s Representations and Warranties.
          Tenant hereby makes the following representations and warranties, as
of the date hereof, to Landlord and acknowledges that Landlord is granting the
Lease in reliance upon such representations and warranties. Tenant’s
representations and warranties shall survive the expiration or termination of
this Lease (or, if applicable, a termination of Tenant’s right of
possession) and, except to the extent otherwise specifically limited, shall
continue in full force and effect, and remain true and correct, and constitute
continuing covenants of Tenant, until Tenant’s obligations hereunder have been
performed in full.
          10.1. Organization and Good Standing. Each Tenant is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Wisconsin. Each Tenant is qualified to do business in
and is in good standing under the laws of the State in which the Facility
operated by such Tenant is located. Tenant has delivered true and

K-24



--------------------------------------------------------------------------------



 



complete copies of the documents, certificates and agreements pursuant to which
each Tenant is organized to do business (the “Tenant Org Docs”).
          10.2. Power and Authority. Each Tenant has the power and authority to
execute, deliver and perform this Lease and to make itself jointly and severally
liable for the obligations of each other Tenant. Each Tenant has taken all
requisite action necessary to authorize the execution, delivery and performance
of such Tenant’s obligations under this Lease.
          10.3. Enforceability. This Lease constitutes a legal, valid, and
binding obligation of each Tenant enforceable in accordance with its terms.
          10.4. Consents. The execution, delivery and performance of this Lease
will not require any consent, approval, authorization, order, or declaration of,
or any filing or registration with, any court or other Governmental Authority,
or any other Person, which has not been received, filed or registered, as
applicable, on or before the Commencement Date.
          10.5. No Violation. The execution, delivery and performance of this
Lease (i) do not and will not conflict with, and do not and will not result in a
breach of, any Tenant Org Docs; and (ii) do not and will not violate any order,
writ, injunction, decree, statute, rule or regulation applicable to any Tenant
or any of the Facilities.
          10.6. Reports and Statements. All reports, statements (financial or
otherwise), certificates and other data furnished by or on behalf of Tenant or
any Guarantor to Landlord in connection with this Lease, and all representations
and warranties made herein or in any certificate or other instrument delivered
in connection herewith, are true and correct in all material respects and do not
omit to state any material fact or circumstance necessary to make the statements
contained herein or therein, in light of the circumstances under which they are
made, not misleading as of the date of such report, statement, certificate or
other data.
          10.7. No Default. As of the date hereof, (i) there is no existing
Event of Default under this Lease; and (ii) no event has occurred which, with
the giving of notice or the passage of time, or both, would constitute or result
in such an Event of Default.
          10.8. Adverse Matters. No Guarantor, no Tenant nor, to Tenant’s
knowledge, any of their respective representatives, officers, directors,
members, contractors, subcontractors, agents, employees or Affiliates have been
disqualified from participating in either the Medicare or Medicaid programs or
in any other Third Party Payor Program. Without limitation of the foregoing, no
Guarantor, no Tenant nor, to Tenant’s knowledge, any of their respective
officers, directors, members or managing employees or other contractors,
subcontractors, employees, agents or Affiliates have engaged in any activities
that are prohibited under criminal law, or are cause for civil penalties or
mandatory or permissive exclusion from Medicare, Medicaid, or any other Third
Party Payor Program. There is no, and there shall continue to be no, threatened,
existing or pending revocation, suspension, termination, probation, restriction,
limitation or non-renewal affecting any Tenant or any Facility with regard to
participation in Medicare, Medicaid or any other Third Party Payor Programs or
the applicable Authorizations to which any Tenant or Facility presently or at
any time hereafter is/are subject.

K-25



--------------------------------------------------------------------------------



 



          10.9. Certification. Each Tenant has obtained any and all
Authorizations necessary to operate its Facility(ies) for its Primary Intended
Use and to be, and to continue to be, validly licensed and certified to operate
its applicable Facility for its Primary Intended Use in accordance with all
applicable governmental rules and regulations and the requirements of all
applicable Governmental Authorities.
          10.10. Reserved.

K-26



--------------------------------------------------------------------------------



 



          10.11. No Reimbursement Audits or Appeals. There are no current,
pending or outstanding reimbursement audits regarding any Third Party Payor
Programs nor any appeals pending at any Facility.
          10.12. No Recoupments Efforts. There are no current or pending
recoupment efforts regarding any Third Party Payor Programs at (or with respect
to) any Facility. Tenant is not and has not been a participant in any federal
program whereby any Governmental Authority may have the right to recover funds
by reason of the advance of federal funds.
          10.13. Professional Liability Reserves. Upon the occurrence of a
Reserve Event, each applicable Tenant will accrue reserves for expenses relating
to malpractice and professional liability claims that are adequate and complete
in the exercise of commercially reasonable judgment and normal commercial
practice.
          10.14. Primary Intended Use. Each Facility is being operated for its
Primary Intended Use and contains the number of licensed, operational beds and
units described on Schedule 1 attached hereto.
          10.15. Compliance with Laws. Each Tenant and each Facility is in
compliance in all material respects with all applicable federal, state and local
laws, regulations and guidelines (including, without limitation, any government
payment program requirements and disclosure of ownership and related information
requirements), quality and safety standards, accepted professional standards and
principles that apply to professionals providing services to independent or
assisted living or Alzheimer’s care facilities, in each case, as applicable,
accreditation standards, and requirements of the applicable Governmental
Authorities, including, without limitation, those requirements relating to the
physical structure and environment of each Leased Property, licensing, quality
and adequacy of medical care, distribution of pharmaceuticals, rate setting,
equipment, personnel, operating policies, additions to facilities and services
and fee splitting. No Tenant has committed any act which may give any
Governmental Authority the right to cause Tenant to lose any applicable
Authorizations.
          10.16. Ownership of Authorizations. The Authorizations, including,
without limitation, each CON: (i) are not, and have not been, transferred to any
location other than the Facility to which such Authorizations relate; (ii) are
not, and have not been, pledged as collateral security for any loan or
indebtedness other than pursuant to the terms of this Lease; (iii) are held free
from restrictions or conflicts that would materially impair the use or operation
of each Facility for its Primary Intended Use; and (iv) are not provisional,
probationary or restricted in any way.
          10.17. Third Party Payor Programs. There is no pending or, to the
knowledge of Tenant, threatened revocation, suspension, termination, probation,
restriction, limitation, fine, civil monetary penalty, recoupment or non-renewal
affecting any Tenant or any Leased Property in respect of any Third Party Payor
Programs to which Tenant or any Facility presently is subject. All cost reports
and financial reports, if any, submitted by any Tenant pursuant to any Third
Party Payor Program have been and will continue to be materially accurate and
complete and have not been and will not be misleading in any material respects.

K-27



--------------------------------------------------------------------------------



 



     11. Alterations.
          11.1. Alterations. Tenant shall not (i) make any Capital Alterations
on or to any Leased Property, (ii) enlarge or reduce the size of any Facility
and/or (iii) make any Capital Alterations or other Alterations that would tie in
or connect with any improvements on property adjacent to the Land. Tenant may,
without Landlord’s consent, make any alterations, additions, or improvements
(collectively, with the alterations described in items (i) – (iii) of the
preceding sentence, “Alterations”) to any Leased Property if such Alterations
are not of the type described in clause (i), (ii) or (iii) above, so long as in
each case: (w) the same do not (A) decrease the value of the Leased Property,
(B) affect the exterior appearance of the Leased Property, or (C) affect the
structural components of the Leased Property or the main electrical, mechanical,
plumbing, elevator or ventilating and air conditioning systems for any Facility,
(x) the same are consistent in terms of style, quality and workmanship to the
original Leased Property and Fixtures, (y) the same are constructed and
performed in accordance with the provisions of Section 11.2 below and (z) unless
such amounts and Alterations are expressly provided for as a separate line item
in an Annual Capital Expenditure Budget approved by Landlord, the cost thereof
does not exceed, in the aggregate, $50,000 for any consecutive 12)month period
with respect to any single Facility. Except for those limited Alterations that
expressly do not require Landlord’s consent pursuant to the preceding sentence,
all Alterations shall be subject to Landlord’s prior written consent, in
Landlord’s sole discretion. To the extent Landlord’s prior written consent shall
be required in connection with any Alterations, Landlord may impose such
conditions thereon in connection with its approval thereof as Landlord deems
appropriate, including without limitation, increasing the Capital Expenditures
Deposit to cover the cost thereof. Notwithstanding the foregoing, Landlord
agrees that painting, landscaping, and replacement of floor, wall and window
coverings and items constituting furniture and Tenant’s Personal Property shall
be deemed Alterations that do not require Landlord’s consent, regardless of the
cost thereof, so long as the same meet the requirements of clauses (x) and
(y) above.
          11.2. Construction Requirements for all Alterations. Whether or not
Landlord’s consent is required, for all Alterations of any Leased Property, the
following shall apply and shall be in addition to and not in lieu of any other
requirements that Landlord may impose on Tenant in connection with the making of
any Alterations:
               11.2.1. Plans and Specifications. Prior to commencing any
Alterations, Tenant shall have submitted to Landlord a written proposal
describing in reasonable detail such proposed Alteration and shall provide to
Landlord for approval such plans and specifications, permits, licenses,
construction budgets and other information (collectively, the “Plans and
Specifications”) as Landlord shall request, showing in reasonable detail the
scope and nature of the proposed Alteration. Landlord’s consent to any
Alterations or to any Plans and Specifications therefor shall in no way make
Landlord liable for the appropriateness, legality or safety of any such
Alterations or Plans and Specifications in any manner whatsoever; Tenant being
responsible for all aspects of any Plans and Specifications and the construction
of any Alterations, including without limitation, their appropriateness and
safety and compliance thereof with all Legal Requirements.
               11.2.2. Permits. Such construction shall not commence until
Tenant shall have procured and paid for all municipal and other governmental
permits and

K-28



--------------------------------------------------------------------------------



 



authorizations required therefor (as well as any permits or approvals required
in connection with any Permitted Encumbrance), and Landlord shall join in the
application for such permits or authorizations whenever such action is
necessary; provided, however, that (i) any such joinder shall be at no
liability, cost or expense to Landlord; and (ii) any Plans and Specifications
required to be filed in connection with any such application that require the
approval of Landlord shall have been so approved by Landlord.
               11.2.3. No Impairment. Such construction shall not, and prior to
commencement of such construction Tenant’s licensed architect or engineer shall
certify to Landlord that such construction shall not, impair the structural
strength of any component of the applicable Facility or overburden or impair the
operating efficiency of the electrical, water, plumbing, HVAC or other building
systems of any such Facility .
               11.2.4. Compliance Certification. Prior to commencing any
Alterations, Tenant’s licensed architect or engineer shall certify to Landlord
that the Plans and Specifications conform to and comply with all Insurance
Requirements and all applicable building, subdivision and zoning codes, laws,
ordinances, regulations and other Legal Requirements.
               11.2.5. Parking. During and following completion of such
construction, the parking that is located on the Land adjoining the applicable
Facility shall remain adequate for the operation of such Facility for its
Primary Intended Use and in no event shall such parking be less than is required
by any applicable Legal Requirements.
               11.2.6. Materials; Quality. All work done in connection with such
construction shall be done promptly and in a good and workmanlike manner using
all new material of a quality at least as good as the material being replaced or
supplemented and in conformity with all Legal Requirements.
               11.2.7. As-Builts. Promptly following the completion of the
construction of any Alterations, Tenant shall deliver to Landlord: (i) ”as
built” drawings of any Capital Alterations included therein, certified as
accurate by the licensed architect or engineer selected by Tenant to supervise
such work; and (ii) a certificate from Tenant’s licensed architect or engineer
certifying to Landlord that such Alterations have been completed in compliance
with the Plans and Specifications and all applicable Legal Requirements.
               11.2.8. Certificate of Occupancy. If, by reason of the
construction of any Alteration, a new or revised CON and/or certificate of
occupancy for any component of the applicable Facility is required, Tenant shall
obtain such certificate in compliance with all applicable Legal Requirements and
furnish a copy of the same to Landlord promptly upon receipt thereof.
               11.2.9. Lien Waivers. Upon completion of any Alteration, Tenant
shall promptly deliver to Landlord final lien waivers from each and every
general contractor and subcontractor that provided goods or services in
connection with such Alteration indicating that such contractor or subcontractor
has been paid in full for such goods or services, together with

K-29



--------------------------------------------------------------------------------



 



such other evidence as Landlord may reasonably require to satisfy Landlord that
no liens have been created in connection with such Alteration.
          11.3. Capital Expenditures Account.
               11.3.1. Required Capital Expenditures. In order to assure the
maintenance of each Facility in a condition at least as good as its condition on
the Commencement Date, each Tenant agrees to expend, during each Lease Year, an
amount (the “Required Capital Expenditures Amount”) equal to the product of
(i) the Required Per Unit Annual Capital Expenditures Amount times (ii) the
aggregate number of units at its Facility (subject to Section 11.3.4 below,
prorated for any partial Lease Year and adjusted in the event of any change
during any Lease Year in the number of units at a Facility) on repairs,
replacements and improvements to such Facility (other than any part of
Landlord’s Personal Property or Tenant’s Personal Property) that (x) in
accordance with GAAP, constitute capital expenditures, (y) are contemplated by
the Annual Capital Expenditure Budget approved by Landlord or have otherwise
been reasonably approved by Landlord and (z) have been completed in a good,
workmanlike and lien free fashion and in compliance with all Legal Requirements
and the terms Sections 11.1 and 11.2 applicable to any Alterations (herein,
“Capital Expenditures”). Within 45 days following the end of each Lease Year
(and within 30 days following the expiration or termination of this Lease, or,
if applicable, a termination of Tenant’s right of possession), Tenant shall
deliver to Landlord a report (a “Capital Expenditures Report”), certified as
true, correct and complete by Tenant pursuant to an Officer’s Certificate,
summarizing and describing in reasonable detail all of the Capital Expenditures
made by Tenant during the preceding Lease Year (or partial Lease Year, if
applicable), on both an aggregate basis and broken down for each Facility, and
such evidence thereof and other information as Landlord may reasonably request
relative to the Capital Expenditures made by Tenant during the applicable Lease
Year (or partial Lease Year, if applicable). If the amount of the Capital
Expenditures so made and reported by any Tenant during a particular Lease Year
(or partial Lease Year, if applicable) (the “Actual Capital Expenditures
Amount”) is less than the Required Capital Expenditures Amount applicable to
such Tenant for such period, such Tenant shall, on or prior to the due date of
the Capital Expenditures Report for such period, deposit (herein, a “Capital
Expenditures Deposit”) into an interest bearing account (the “Capital
Expenditures Account”) under the sole dominion and control of Landlord (or any
applicable Facility Mortgagee) an amount equal to the amount by which such
Tenant’s Required Capital Expenditures Amount for the applicable period exceeds
such Tenant’s Actual Capital Expenditures Amount for such period. If the Actual
Capital Expenditures Amount so made and reported by a Tenant during a particular
Lease Year (or partial Lease Year, if applicable) is greater than such Tenant’s
Required Capital Expenditures Amount applicable to such period, then, provided
no default or Event of Default by any Tenant exists hereunder, within five
Business Days after such Tenant’s presentation of its Capital Expenditures
Report reflecting such greater expenditure (if Landlord is holding the Capital
Expenditures Account) or within five Business Days after Landlord’s receipt of
the necessary funds from the Facility Mortgagee that is holding the Capital
Expenditures Account (if a Facility Mortgagee is holding the Capital
Expenditures Account), Landlord shall pay to such Tenant the lesser of (x) the
amount by which the Actual Capital Expenditures Amount so made and reported by
such Tenant during a particular period exceeds its Required Capital Expenditures
Amount for such period or (y) the amount of funds in the Capital Expenditures
Account.

K-30



--------------------------------------------------------------------------------



 



               11.3.2. Capital Expenditures Account. The Capital Expenditures
Account shall be maintained with a Lending Institution reasonably satisfactory
to Landlord or with any Facility Mortgagee. Landlord shall not be liable to
Tenant or any other Person for any decline in the value of the funds held in the
Capital Expenditures Account. Furthermore, neither Landlord nor any Facility
Mortgagee shall bear responsibility for the financial condition of, nor any act
or omission by, any Lending Institution at which the Capital Expenditures
Account is located. The interest from deposits into the Capital Expenditures
Account, if any, shall be retained in the Capital Expenditures Account to be
applied in accordance with the terms of this Section 11.3. Tenant hereby grants
to Landlord a first priority security interest in the Capital Expenditures
Account and all funds from time to time on deposit therein or otherwise
deposited or paid to Landlord pursuant to this Section 11.3. During the
continuance of any Event of Default, Landlord or any Facility Mortgagee may
apply any funds held in the Capital Expenditures Account to pay any amounts due
Landlord under this Lease or on account of any damages suffered or incurred by
Landlord in connection therewith. Any funds so applied shall be replenished by
Tenant within 10 Business Days of demand therefor by Landlord. In connection
with any assignment of Landlord’s interest in the Premises (or any portion
thereof), the assigning Landlord or any predecessor shall have the right to
transfer some or all amounts in the Capital Expenditures Account and still in
its possession or control to such assignee and, upon such transfer and
assumption of the obligations pursuant to the terms and conditions of this Lease
with respect to such amounts, the assigning Landlord or any such predecessor, as
the case may be, transferring any such amounts shall thereupon be completely
released from all liability with respect to such amounts so transferred, and
Tenant shall look solely to said assignee in reference thereto.
               11.3.3. Disposition of Capital Expenditures Account. As described
above, within 30 days following the expiration or termination of this Lease (or,
if applicable, a termination of Tenant’s right of possession), Tenant shall
deliver to Landlord a Capital Expenditures Report with respect to the Lease Year
or partial Lease Year immediately preceding such expiration or termination, and,
if applicable, make a deposit into the Capital Expenditures Account. If, on the
basis of such Capital Expenditures Report, Tenant is entitled to a payment as
described in Section 11.3.1 above, then, notwithstanding anything to the
contrary contained in such Section 11.3.1, such payment shall be due and payable
to Tenant only as and when the conditions of Section 3.3.5 for the return of the
funds held pursuant to Section 3.3 have been met. Except as provided in the
preceding sentence, upon the expiration or termination of this Lease (or, if
applicable, a termination of Tenant’s right of possession), all funds in the
Capital Expenditures Account (including, without limitation, any funds that are
required to be deposited therein by Tenant with respect to the Lease Year or
partial Lease Year immediately preceding such expiration or termination) shall
automatically and without further action of the parties become the property of
Landlord, without any obligation on Landlord’s part to credit Tenant in any
manner therefor. The obligations of Landlord and Tenant under this Section 11.3
shall survive the expiration or termination of this Lease (or, if applicable, a
termination of Tenant’s right of possession).
               11.3.4. Certain Divisions and Calculations. In the event that
this Lease is terminated (or Tenant’s right of possession) as to one or more
Leased Properties (but not all of the Premises) on account of any event,
circumstance or transaction to which Section 17.9 is applicable, then, any
amounts held in the Escrow Account or the Capital Expenditures

K-31



--------------------------------------------------------------------------------



 



Account shall be allocated to and among each terminated (or dispossessed), and
each non-terminated, Leased Property as determined by Landlord, in its sole
discretion if any such termination (or dispossession) results from an Event of
Default and otherwise in its reasonable discretion.
               11.4. Annual Capital Expenditure Budget. On or before the
Commencement Date and thereafter within 90 days prior to the commencement of
each calendar year, Tenant shall deliver to Landlord, at Tenant’s expense, a
budget (the “Annual Capital Expenditure Budget”) setting forth Tenant’s
reasonable estimate of the capital repairs, replacements and improvements to the
Premises that Tenant anticipates will be necessary in such calendar year to
comply with the maintenance, repair and replacement obligations contained in
Section 9 hereof and maintain the Leased Properties in a condition at least as
good as their respective condition on the Commencement Date. The Annual Capital
Expenditure Budget shall be subject to Landlord’s approval (which approval shall
not be unreasonably withheld or delayed) for purposes of determining and
confirming that the capital repairs, replacements and improvements are
sufficient to satisfy Tenant’s obligations pursuant to Section 9 hereof;
provided, however, that the grant by Landlord of its approval to any Annual
Capital Expenditure Budget shall not be deemed a consent, acknowledgement or
agreement on Landlord’s part that such capital repairs, replacements or
improvements are sufficient to satisfy Tenant’s obligations pursuant to
Section 9 hereunder. Tenant shall perform any and all capital repairs,
replacements or improvements contemplated by the Annual Capital Expenditure
Budget within 24 months after the commencement of the calendar year to which
such Annual Capital Expenditure Budget relates. If Tenant has not completed such
capital repairs, replacements or improvements within such 24 month period,
Landlord may, but shall not be obligated to, complete such capital repairs,
replacements or improvements, in which case Landlord may reimburse itself for
the cost of any such work by withdrawing funds from the Capital Expenditures
Account sufficient to pay for such capital repairs, replacements or
improvements, and Tenant shall, within 10 Business Days following demand
therefor by Landlord, (i) restore to the Capital Expenditures Account any amount
so withdrawn therefrom and paid to Landlord and (ii) to the extent there were
insufficient funds in the Capital Expenditures Account fully to reimburse
Landlord for the cost of such work, pay to Landlord any remaining unreimbursed
amount. In the event of any payment by Tenant pursuant to subsection (i) and/or
(ii) above, Tenant shall be entitled to include the amount thereof in its next
Capital Expenditures Report.
     12. Liens.
          Subject to the provisions of Section 13 below governing a permitted
contest by Tenant, Tenant will not, directly or indirectly, create or allow to
remain, and will promptly discharge at its expense, any lien, encumbrance,
attachment, title retention agreement or claim upon any Leased Property or any
attachment, levy, claim or encumbrance in respect of the Rent, not including,
however, (i) liens for those taxes of Landlord that Tenant is not required to
pay hereunder, (ii) liens for Impositions or for sums resulting from
noncompliance with Legal Requirements, so long as (1) the same are not yet
payable or (2) such liens are in the process of being contested as permitted by
Section 13, (iii) liens of mechanics, laborers, materialmen, suppliers or
vendors for sums either disputed in good faith or not yet due, provided that
(1) such reserve or other appropriate provisions as shall be required by law or
generally accepted

K-32



--------------------------------------------------------------------------------



 



accounting principles shall have been made therefor and (2) if disputed in good
faith, any such liens are in the process of being contested as permitted by
Section 13, and (iv) any liens that are expressly the responsibility of Landlord
hereunder. Notwithstanding the foregoing, Tenant shall bond over or provide
Landlord and any applicable Facility Mortgagee with title insurance (in form,
substance and amount, and issued by a company, acceptable to Landlord) over any
lien that is not permitted by this Lease which affects any Leased Property if
Landlord shall request or if any applicable Facility Mortgagee shall so require.
     13. Permitted Contests.
          Tenant, on its own and in its own name or, if Tenant is unable to
conduct such contest in its own name, then with Landlord’s prior consent (which
shall not be unreasonably withheld or delayed), on Landlord’s behalf (or in
Landlord’s name), but in all events at Tenant’s expense, may contest, by
appropriate legal proceedings, conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any delinquent
trade payable not otherwise permitted under Section 8.1.5 or any Imposition or
any lien, attachment, levy, encumbrance, charge or claim not otherwise permitted
by Section 12, or any order referred to in the first sentence of Section 36.2
provided that (i) in the case of an unpaid Imposition, lien, attachment, levy,
encumbrance, charge, or claim, the commencement and continuation of such
proceedings shall suspend the collection thereof from Landlord and from the
applicable Leased Property, and in the case of an order referred to in the first
sentence of Section 36.2, enforcement of such order shall be suspended,
(ii) neither the applicable Leased Property nor any Rent therefrom nor any part
thereof or interest therein would be reasonably likely to be in danger of being
sold, forfeited, attached or lost, (iii) Tenant shall indemnify and hold
harmless Landlord and the Landlord Indemnified Parties from and against any
Losses incurred by Landlord or the Landlord Indemnified Parties in connection
with any such contest or as a result thereof, (iv) if the amount being disputed,
in aggregate with all other amounts being disputed pursuant to this Section 13,
exceeds $175,000, Tenant shall provide such security as may be reasonably
requested by Landlord or a Facility Mortgagee to insure ultimate payment of, or
compliance with, the same and to prevent any sale or forfeiture of the affected
Leased Property or the Rent by reason of such non-payment or non-compliance;
provided, however, the provisions of this Section 13 shall not be construed to
permit Tenant to contest the payment of Rent or any other sums payable by Tenant
to Landlord hereunder, (v) in the case of the contest of an Insurance
Requirement, the coverage required by Section 14 shall be maintained, and
(vi) if such contest is resolved against Landlord or Tenant, Tenant shall, as
Additional Rent due hereunder, pay to the appropriate payee the amount required
to be paid, together with all interest and penalties accrued thereon, within
10 Business Days after such determination (or within such shorter period as may
be required by the terms of any applicable court order, settlement agreement or
other determination), and otherwise comply therewith, within any cure period
allowed therefor by the applicable agency or authority (or if no such cure
period shall be allowed or specified by the applicable agency or authority,
promptly and diligently following the effective date of such determination);
provided, however, that this clause (vi) is not intended, and shall not be
construed, to afford Tenant any cure or grace period beyond the effective date
of any final unappealable determination. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest if necessary to conduct such contest,
and, if reasonably requested by Tenant (and necessary to conduct such
contest) or if Landlord so desires, shall join as a party therein. The terms of
this

K-33



--------------------------------------------------------------------------------



 



Section 13 shall survive the expiration or sooner termination of this Lease (or,
if applicable, a termination of Tenant’s right of possession).
     14. Insurance.
          14.1. General Insurance Requirements. Tenant shall obtain and
maintain, or cause to be maintained, insurance for Tenant and the Leased
Properties providing insurance coverages of such types, against such risks, in
such amounts, with such deductibles and self-insurance retentions and with such
endorsements as (i) are consistent with the insurance coverages that are
maintained by owners of properties similar to the Leased Properties and (ii) as
may be required from time to time by any Facility Mortgagee, but with such
insurance coverages at all times to include (without limitation of the preceding
provisions for greater coverages) at least the following minimum coverages:
               14.1.1. Coverage for Loss. Coverage for loss or damage by fire,
lightning, wind and such other perils as are included in a standard “special
causes of loss” endorsement and against loss or damage by other risks and
hazards covered by a standard property insurance policy, including, without
limitation, riot, civil commotion, vandalism, malicious mischief, burglary and
theft, relative to each Leased Property, in each case (i) in an amount equal to
100% of the Full Replacement Cost of such Leased Property; (ii) containing an
agreed amount endorsement with respect to the Leased Improvements and Tenant’s
Personal Property at such Leased Property waiving all co-insurance provisions;
(iii) containing (a) an “Ordinance or Law Coverage” or “Enforcement” endorsement
and (b) “demolition” insurance and “increased cost of construction” insurance,
if any of the Leased Improvements at, or the use of, such Leased Property shall
at any time constitute legal non-conforming structures or uses and (iv) having a
deductible not exceeding Two-Hundred Fifty Thousand and No/100 Dollars
($250,000). In addition, each Tenant shall at a minimum obtain: (y) flood hazard
insurance in the event that any portion of the Leased Improvements at any Leased
Property is currently or at any time in the future located in a federally
designated “special flood hazard area”, and (z) earthquake insurance in the
event that any Leased Property is located in an area with a high degree of
seismic activity, provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this Section 14.1.1.
               14.1.2. Claims. Claims made professional liability/general
liability insurance against claims for personal injury, bodily injury,
healthcare professional liability, death or damage to the Leased Properties or
other property (whether or not owned by Landlord or Tenant) occurring upon, in
or about each Leased Property, such insurance:

  (a)   (i) to be for a combined limit, excluding umbrella coverage, of not less
than One Million and No/100 Dollars ($1,000,000) per occurrence with not less
than Two Million and No/100 Dollars ($2,000,000) general aggregate applicable to
any single location and a policy general aggregate limit of not less than Five
Million and No/100 Dollars ($5,000,000) during the course of any policy period;
(ii) to cover at least the following: (1) premises and

K-34



--------------------------------------------------------------------------------



 



      operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all legal
contracts; (5) contractual liability covering indemnities, if any, given by
Tenant contained in the Facility Mortgage, if any, applicable to the Leased
Property, to the extent the same is available; (6) personal injury (including
death resulting therefrom); (7) liquor liability endorsement if alcoholic
beverages are served or sold at any Leased Property; and (iii) to have a per
claim deductible not exceeding One Hundred Thousand and No/100 Dollars
($100,000); or     (b)   Claims made commercial general liability insurance
against claims for personal injury, bodily injury, death or damage to the Leased
Properties occurring upon, in or about each Leased Property, such insurance
(i) to be for a combined limit, excluding umbrella coverage, of not less than
One Million and No/100 Dollars ($1,000,000.00) per occurrence with not less than
a Three Million and No/100 Dollars ($3,000,000.00) general aggregate limit and
with the applicable limits applying on a “per location” basis such that any
individual Leased Property will have coverage for up to three One Million and
No/100 Dollars ($1,000,000) claims. The aggregate limit of insurance, however,
will be limited to Three Million and No/100 Dollars ($3,000,000) during the
course of any policy period; (ii) to cover at least the following: (1) premises
and operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) blanket contractual liability for all legal
contracts; (5) contractual liability covering indemnities, if any, given by
Tenant contained in the Facility Mortgage, if any, applicable to the Leased
Property, to the extent the same is available; (6) personal injury (including
death resulting therefrom); (7) claims made healthcare professional liability
coverage of not less than One Million and No/100 Dollars ($1,000,000) per
occurrence with not less than a Three Million and No/100 Dollars ($3,000,000)
aggregate limit; and (8) liquor liability endorsement if alcoholic beverages are
served or sold at any Leased Property; and (iii) to have a per claim deductible
not exceeding One Hundred Thousand and No/100 Dollars ($100,000).     (c)  
Regardless of whether 14.1.2 (a.) or 14.1.2 (b.) is selected an extended
reporting or “tail” provision of three years will be purchased by the Tenant
during the term of this lease in the event that a) the retroactive date on any
renewed or

K-35



--------------------------------------------------------------------------------



 



      replaced policy is later than the effective date of the lease; b) coverage
is cancelled, non renewed and not replaced; or c) renewed or replaced by a
policy that has an occurrence or non-claims made coverage trigger.
Alternatively, “nose” coverage can be purchased by the Tenant such that a
coverage continuity date of up to three years is maintained prior to the date
that a) the retroactive date on any renewed or replaced policy is later than the
effective date of the lease; b) coverage is cancelled, non renewed and not
replaced; or c) renewed or replaced by a policy that has an occurrence or
non-claims made coverage trigger.

               14.1.3. Business Interruption Insurance. Business interruption
insurance (i) with loss payable to Landlord; (ii) covering all risks required to
be covered by the insurance provided for in Section 14.1.1 above; (iii) on an
“Actual Loss Sustained” basis that will cover a period of 12 months from the
date of casualty or loss based on the operations of each Facility for the
immediately preceding 12 month period; and (iv) containing an extended period of
indemnity endorsement that provides that, after the physical loss to the
applicable Leased Property has been repaired, the continued loss of income will
be insured for a period of not less than 365 days until such income returns to
the same level it was prior to the loss or the expiration of not less than
24 months from the date of the loss, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period.
               14.1.4. Coverage of Leased Properties. At all times during which
Alterations or structural construction or repairs are being made with respect to
any of the Leased Improvements, and only if the Leased Properties’ coverage form
does not otherwise apply, the insurance provided for in Section 14.1.1 above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Section 14.1.1 above, (3) including permission to occupy the Leased Properties,
and (4) with an agreed amount endorsement waiving co-insurance provisions.
               14.1.5. Workers’ Compensation Insurance. Workers’ compensation
insurance, subject to the statutory limits of the State in which the applicable
Leased Property is located, and employer’s liability insurance with limits of at
least One Hundred Thousand and No/100 Dollars ($100,000.00) per accident and per
disease, per employee, and at least Five Hundred Thousand and No/100 Dollars
($500,000.00) aggregate in respect of any work or operations on or about any
Leased Property, or in connection with any Leased Property or its operation (if
applicable).
               14.1.6. Boiler and Machinery Insurance. Broad form boiler and
machinery insurance (without exclusion for explosion) covering all boilers or
other pressure vessels, machinery, and equipment located in, on or about any
Leased Property (including “system breakdown coverage”) and insurance against
loss of occupancy or use arising from any breakdown of such equipment. [Property
policy includes Equipment Breakdown endorsement.]
               14.1.7. Motor Vehicle Insurance. Motor vehicle liability coverage
for all specifically described, owned, hired and non-owned vehicles, including,
without limitation,

K-36



--------------------------------------------------------------------------------



 



rented and leased vehicles, containing limits per occurrence, including umbrella
coverage, of not less than One Million and No/100 Dollars ($1,000,000.00).
               14.1.8. Prohibition of Alcoholic Beverages. Alcoholic beverages
will not be sold at any Leased Property.
               14.1.9. Employee Dishonesty. Coverage will be carried at a
$1,000,000 limit.

K-37



--------------------------------------------------------------------------------



 



          14.2. Policies; Certificates. All insurance provided for in
Section 14.1 above shall be obtained under valid and enforceable policies
(individually, a “Policy” and, collectively, the "Policies”) during the period
of the lease and shall be subject to the approval of Landlord. Not less than
five days prior to the expiration date of each Policy, a certificate of
insurance or other written evidence that the required insurance coverages have
been bound for the next Lease Year, accompanied by evidence reasonably
satisfactory to Landlord of payment of the premiums then due thereunder subject
to any payment plans offered by the Insurer to the Tenant (the “Insurance
Premiums”), shall be delivered by Tenant to Landlord. Tenant, upon request from
Landlord, will deliver certified copies of the Policies to Landlord prior to the
date hereof and shall deliver additional copies thereof upon request. This
certification can come from the broker/consultant or the Tenant that the copy is
a certified copy to the best of their knowledge and belief. All Policies must
have a term of not less than one year.
          14.3. Blanket Policies. Any blanket Policy shall specifically allocate
to each Leased Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only such Leased Property in compliance with the provisions of
Section 14.1.
          14.4. Additional Insured; No Separate Insurance. All Policies provided
for or contemplated by Section 14.1 above, except for the Policy referenced in
Section 14.1.5, shall name each applicable Tenant as the insured and Landlord
and any Facility Mortgagee(s) and its/their successors and/or assigns as
additional insureds, as its/their interests may appear, and, in the case of
property damage, loss of rent, business interruption, terrorism, boiler and
machinery, flood and earthquake insurance, shall contain a so-called New York
standard non-contributing mortgagee clause in favor of Landlord or any Facility
Mortgagee, as applicable, providing that the loss thereunder shall be payable to
Landlord or such Facility Mortgagee, as applicable. Tenant shall not, on
Tenant’s own initiative or pursuant to the request or requirement of any third
party, (i) take out separate insurance concurrent in form or contributing in the
event of loss with that required in this Section 14 to be furnished by Tenant or
(ii) increase the amounts of any then existing insurance by securing an
additional policy or policies, unless all parties having an insurable interest
in the subject matter of the insurance, including in all cases Landlord and all
Facility Mortgagees, are included therein as additional insureds and the loss is
payable under such insurance in the same manner as losses are payable under this
Lease. Tenant shall immediately notify Landlord of the taking out of any such
separate insurance or of the increasing of any of the amounts of the then
existing insurance by securing an additional policy or policies.
          14.5. Policy Requirements. All Policies of insurance provided for in
Section 14.1 shall contain clauses or endorsements to the effect that:

  (a)   the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least 30 days’ written notice
to Landlord, any Facility Mortgagee and any other party named therein as an
additional insured or loss payee; 10 days written notice will be provided for
nonpayment of premium.

K-38



--------------------------------------------------------------------------------



 



  (b)   neither Landlord nor any Facility Mortgagee shall be liable for any
Insurance Premiums thereon or subject to any assessments thereunder with the
exception of rights available to mortgage holders; and     (c)   a waiver of
subrogation rights as to Landlord and any Facility Mortgagee (and Tenant hereby
waives all claims against Landlord for any loss, damage, cost or expense Tenant
may incur for any cause or event whatsoever, to the extent Tenant has (or is an
insured under) any policy of insurance covering loss, damage, cost or expense
arising from such cause or event).

          14.6. Evidence of Compliance. If at any time Landlord is not in
receipt of written evidence that all insurance required hereunder is in full
force and effect, Landlord shall have the right to take such action as Landlord
deems necessary to protect its interest in the Leased Properties, including,
without limitation, the obtaining of such insurance coverages as Landlord
required hereunder and all premiums incurred by Landlord in connection with any
such action or in obtaining any such insurance and keeping it in effect shall be
paid by Tenant to Landlord upon demand and shall bear interest at the Overdue
Rate until paid. Landlord agrees to give Tenant 10 Business Days notice of its
intent to procure any such insurance and Tenant shall have such notice period to
provide Landlord with proof that such required insurance is in effect, in which
case Landlord will not take any such action to procure such insurance.
          Unless Tenant provides Landlord with evidence of the insurance
coverage required by this Lease, Landlord may purchase insurance at Tenant’s
expense to protect Landlord’s interests in the Premises. This insurance may, but
need not, protect Tenant’s interest. The coverage that Landlord purchases may
not pay any claim that Tenant may make or any claim that is made against Tenant
in connection with the Premises. Tenant may later cancel any insurance purchased
by Landlord, but only after providing Landlord with evidence that Tenant has
obtained insurance as required by this Lease. If Landlord purchases insurance
for the Premises, Tenant will be responsible for the costs of such insurance,
including interest and any other charges that may be imposed in connection with
the placement of such insurance, until the effective date of the cancellation or
expiration of such insurance. Without limitation of any other provision of this
Lease, the cost of such insurance shall be added to the indebtedness secured
hereby. The cost of the insurance may be more than the cost of insurance Tenant
may be able to obtain on its own.
          14.7. Foreclosure; Transfer. In the event of foreclosure of any
Facility Mortgage or other transfer of title to any Leased Property, all right,
title and interest of the applicable Tenant in and to the Policies then in force
concerning the Leased Properties and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or in Landlord, Facility
Mortgagee or other transferee in the event of such other transfer of title.
          14.8. Insurance Company. The Policies shall be issued by one or more
primary insurance companies, duly qualified in the jurisdictions where the
Leased Properties are located and, except in the case of any affiliated provider
of insurance required by this Lease,

K-39



--------------------------------------------------------------------------------



 



rated A-: VII or better by A.M. Best. In the event that Tenant satisfies the
above-referenced ratings tests as to a particular Policy as of the Commencement
Date or as of a Policy renewal date, as applicable, but thereafter an insurer
under such Policy ceases to satisfy the minimum A.M. Best ratings that must be
met at all times, Tenant shall not be in default under this Section 14.8 so long
as, within 60 days after such cessation arises, Tenant replaces the insurer(s)
that do not satisfy such minimum ratings requirements with insurer(s) that do
satisfy such minimum ratings requirements. In the case of an affiliated provider
of insurance, such provider shall comply with all regulatory requirements of the
jurisdiction of its domicile and maintain a capital and surplus account in
excess of $5,000,000. In the event an affiliated provider of insurance satisfies
the requirements of this Section 14.8 as of the Commencement Date or as of a
Policy renewal date, as applicable, but thereafter ceases to satisfy such
requirements, Tenant shall not be in default under this Section 14.8 so long as,
within 60 days after such cessation arises, Tenant replaces the insurer with
insurer(s) that satisfy the requirements of this Section 14.8. Tenant shall
provide certified financial reports in a form and on a schedule reasonably
required by Landlord, certified by an Executive Officer of ALC, to allow
Landlord to monitor compliance with the covenants within this Section 14.8.
          14.9. Terrorism. Certified Acts of Terrorism will be insured as
available through the Terrorism Risk Insurance Act of 2002 or the subsequent
renewal thereof.
     15. Damage and Destruction.
          15.1. Notice of Casualty. If any Leased Property shall be destroyed,
in whole or in part, or damaged by Casualty, Tenant shall give prompt written
notice thereof to Landlord and any Facility Mortgagee, in no event more than
five Business Days after the occurrence of a Casualty. Within 15 Business Days
after the occurrence of a Casualty, or as soon thereafter as such information is
reasonably available to Tenant, Tenant shall provide the following information
to Landlord: (i) the date of the Casualty; (ii) the nature of the Casualty;
(iii) a description of the damage or destruction caused by the Casualty,
including, but not limited to, the type of Leased Property damaged, the area of
the Leased Improvements damaged and the general extent of such damage; (iv) a
preliminary estimate of the cost to repair, rebuild, restore or replace the
Leased Property; (v) a preliminary estimate of the schedule to complete the
repair, rebuilding, restoration or replacement of the Leased Property; (vi) a
description of the anticipated property insurance claim, including, but not
limited to, the name of the insurer, the insurance coverage limits, the
deductible amounts, and if practical, the expected settlement amount and the
expected settlement date; and (vii) a description of the business interruption
claim, including, but not limited to, the name of the insurer, the insurance
coverage limits, the deductible amounts, and if practical, the expected
settlement amount and the expected settlement date. Tenant shall provide
Landlord with copies of any and all material correspondence to and from the
insurance provider within five Business Days after Tenant’s receipt or
submission thereof and provide any other information reasonably requested by
Landlord related thereto.
          15.2. Substantial Destruction. Except as otherwise set forth herein,
if a Facility is substantially destroyed or rendered Unsuitable For Its Primary
Intended Use by a Casualty at any time during the Term, Landlord may elect to
terminate this Lease with respect to the Leased Property on which such Facility
is located by providing written notice to Tenant within 90 days of the date upon
which Tenant notifies Landlord of the Casualty, which

K-40



--------------------------------------------------------------------------------



 



termination shall be effective as of the date which is 90 days after Tenant’s
receipt of such notice. If Landlord elects to terminate, then Landlord shall
receive any and all of the insurance proceeds payable by reason of the Casualty
(the “Casualty Insurance Proceeds”) and Tenant shall immediately pay to Landlord
an amount equal to any uninsured deductible, and as of the date of such
termination, the applicable Leased Property shall be deleted from this Lease and
the provisions of Section 17.9 governing a deletion of a Leased Property after
Casualty shall be applicable. If Landlord does not elect to terminate, then
Tenant shall promptly rebuild and restore the Leased Property in accordance with
Section 15.4 below and Landlord shall make the Casualty Insurance Proceeds
available to Tenant for such restoration only pursuant to, and in accordance
with, Section 15.5 below. The term “substantially destroyed” means any Casualty
resulting in the loss of use of 50% or more of the licensed beds at the Facility
located on the relevant Leased Property or that would require more than 50% of
the value of the Leased Improvements to be restored.
          15.3. Partial Destruction. If a Leased Property is damaged by a
Casualty but the Facility(ies) located on such Leased Property is not
substantially destroyed or rendered Unsuitable For Its Primary Intended Use,
then, subject to the requirements of any Facility Mortgage binding upon, or
secured by, the Leased Property, Tenant shall restore the Leased Property in
accordance with the requirements of Section 15.4 below and Landlord shall make
the Casualty Insurance Proceeds available to Tenant for such restoration
pursuant to Section 15.5 below. Notwithstanding the foregoing, if such Casualty
shall occur during the final two Lease Years of the Term, then Landlord shall
have the right to terminate this Lease with respect to such Leased Property and
retain any Casualty Insurance Proceeds, by delivering notice of such election to
Tenant within 90 days of its receipt of notice from Tenant of such Casualty,
which termination shall be effective as of the date such notice of termination
from Landlord is received by Tenant, whereupon Tenant shall immediately pay to
Landlord the amount of any uninsured deductible and the applicable Leased
Property shall be deleted herefrom pursuant to Section 17.9 below governing the
deletion of a Leased Property in connection with a Casualty; provided, however,
if Tenant has the right to extend the Term under Section 43 and does so within
30 days after receipt of Landlord’s notice of its termination election under
this Section 15.3, then such election by Landlord shall be of no force or
effect.
          15.4. Restoration.
               15.4.1. Commencement of Restoration. Within 60 days after the
earliest to occur of (i) Tenant’s receipt of notice from Landlord directing
Tenant to restore a Leased Property damaged or destroyed by a Casualty, (ii) in
the case of a Casualty that results in Landlord having the option to terminate
this Lease as to the affected Leased Property pursuant to Section 15.2 or
Section 15.3, the expiration of the period in which Landlord may exercise such
option to terminate if Landlord fails to affirmatively elect to terminate this
Lease with respect to such Leased Property, or (iii) in the case of damage to a
Leased Property by Casualty that does not result in the substantial destruction
or the rendering Unsuitable For Its Primary Intended Use of the applicable
Facility(ies), and that does not occur during the final two Lease Years of the
Term, the date of such Casualty, Tenant shall furnish to Landlord complete plans
and specifications (the "Restoration Plans and Specifications”) describing the
work Tenant intends to undertake to restore the applicable Leased Property (the
“Work”) for Landlord’s approval, which approval shall not be unreasonably
withheld or delayed; provided, however, in the case of

K-41



--------------------------------------------------------------------------------



 



a Casualty resulting from a natural disaster affecting the area in which the
affected Facility is located (such as, but not limited to, a hurricane), said
60 day period shall be extended so long as Tenant is diligently trying to have
such Restoration Plans and Specifications prepared and delivered to Landlord.
The Restoration Plans and Specifications shall be prepared in accordance with
good and customary construction and design practices and bear the signed
approval thereof by an architect licensed to do business in the State where the
applicable Leased Property is located and shall be accompanied by a written
estimate from the architect containing the projected cost of completing the
Work. The Restoration Plans and Specifications shall contemplate Work of such
nature, quality and extent that, upon the completion thereof, the Leased
Property shall be at least equal in value and general utility to its value and
general utility prior to the Casualty and shall be adequate to operate the
applicable Facility(ies) for its Primary Intended Use. Tenant shall satisfy all
of the terms and conditions set forth in Sections 11.2.1 through 11.2.4 hereof
relative to Alterations as to the Work and the Restoration Plans and
Specifications (said Restoration Plans and specifications taking the place of
the Plans and Specifications referred to in Section 11.2).
               15.4.2. Permits. Prior to the commencement of the Work, Tenant
shall furnish to Landlord certified or photostatic copies of all permits and
contracts required by any and all applicable Legal Requirements or Insurance
Requirements in connection with the commencement and conduct of the Work.
               15.4.3. Conduct of Work. Upon satisfaction of the requirements
set forth in Section 15.4.1 and Section 15.4.2 above, Tenant shall perform the
Work diligently and in a good, workmanlike and lien-free fashion, in accordance
with (i) the Restoration Plans and Specifications; (ii) the permits and
contracts referred to in Section 15.4.2 above; and (iii) all applicable Legal
Requirements and other requirements of this Lease.
          15.5. Disbursement of Insurance Proceeds. Tenant shall use its best
efforts to complete the Work on or prior to the estimated completion date
provided by its architect. If Landlord is required or elects to apply any
Casualty Insurance Proceeds toward repair or restoration of the applicable
Facility, provided Tenant is diligently performing the Work in accordance with
this Lease, Landlord shall disburse such Casualty Insurance Proceeds as and when
required by Tenant in accordance with normal and customary practice for the
payment of a general contractor in connection with construction projects similar
in scope and nature to the Work, including, at Landlord’s option, (i) the
withholding of 10% of each disbursement of such Casualty Insurance Proceeds
until the Work is completed as evidenced by a certificate of occupancy or
similar evidence issued upon an inspection by the applicable Governmental
Authority and proof has been furnished to Landlord that no lien or liability has
attached or will attach to the applicable Leased Property or to Landlord in
connection with the Work, and (ii) requiring that Tenant expend its own funds
prior to disbursement of Casualty Insurance Proceeds in order that the remaining
Casualty Insurance Proceeds are sufficient to complete and pay for the repair
and restoration Work. Upon the completion of the Work and the furnishing of such
proof, the balance of the Casualty Insurance Proceeds payable to Tenant on
account of the Work shall be paid to Tenant as and when the terms of
Sections 15.4.1 through 15.4.3 have been complied with. Prior to any final
disbursement of Casualty Insurance Proceeds, Tenant shall satisfy all of the
conditions set forth in Sections 11.2.5 through 11.2.9 relative to Alterations
as

K-42



--------------------------------------------------------------------------------



 



to the Work, as well as provide evidence reasonably satisfactory to Landlord
that any amounts required to be paid by Tenant in connection with such Work
pursuant to Section 15.6 below have been paid in full. Notwithstanding anything
contained herein to the contrary, any Facility Mortgagee may retain and disburse
the Casualty Insurance Proceeds and Tenant shall comply with the reasonable
requests and requirements of such Facility Mortgagee in connection with the Work
and the disbursement of Casualty Insurance Proceeds.
          15.6. Insufficient Proceeds/Risk of Loss. If the Casualty Insurance
Proceeds are not sufficient to pay the costs of the Work in full, Tenant shall
nevertheless remain responsible, at its sole cost and expense, to complete the
Work. Tenant expressly assumes all risk of loss, including, without limitation,
a decrease in the use, enjoyment or value of the Leased Property from any
Casualty whatsoever, whether or not insurable or insured against. Tenant shall
pay any insurance deductible and any other uninsured Losses.
          15.7. Excess Proceeds. Provided no Event of Default exists and this
Lease is not terminated pursuant to Section 15 with respect to the Leased
Property on which the applicable Facility is located, any amount by which the
Casualty Insurance Proceeds exceed the amount necessary to complete the Work
shall be promptly paid by Landlord to Tenant, provided, however, that any such
excess Casualty Insurance Proceeds shall be paid by Landlord to Tenant only
following the disbursement of Casualty Insurance Proceeds necessary to complete
the Work in accordance with Section 15.5.
          15.8. Landlord’s Inspection. During the progress of the Work, Facility
Mortgagee, Landlord and Landlord’s Representatives may, from time to time,
inspect the Work and the Leased Property. If, during such inspection or
otherwise, Landlord and Landlord’s Representatives determine that the Work is
not being done in accordance with the Restoration Plans and Specifications, this
Lease or any Legal Requirements, upon receipt by Tenant from Landlord of a
written notice setting forth in reasonable specificity and detail any defect in
the Work, Tenant will cause corrections to be made to any such defect.
          15.9. Not Trust Funds. Notwithstanding anything herein or at law or in
equity to the contrary, none of the Casualty Insurance Proceeds, or Award on
account of any Condemnation, that may be paid to Landlord as herein provided
shall be deemed trust funds, and Landlord shall be entitled to dispose of such
Casualty Insurance Proceeds or Award as provided in this Section 15 or in
Section 16 or Section 17.6 below, as applicable.
          15.10. Waiver. Tenant waives any statutory rights of termination that
may arise by reason of any Casualty or Condemnation.
          15.11. Facility Mortgagee. Notwithstanding anything contained herein
to the contrary, in the event that any Facility Mortgagee elects to require that
any Casualty Insurance Proceeds in connection with any Casualty, or the Award in
connection with any Condemnation, be applied by Landlord to reduce the
outstanding principal balance of any loan secured by any Leased Property,
Landlord may elect, in its sole discretion and by written notice to Tenant,
delivered promptly after the receipt by Landlord of written notice of such
election from Facility Mortgagee, to terminate this Lease as to the Leased
Property affected by such Casualty or Condemnation, in which event the
provisions of Section 17.9 governing a deletion of one or

K-43



--------------------------------------------------------------------------------



 



more Leased Properties from this Lease after a Casualty or Condemnation shall
apply. Notwithstanding anything contained in Section 15 or Section 16 hereof,
Tenant shall remain liable for the cost of any uninsured portion of any Casualty
or the cost of any restoration not covered by an Award in the event this Lease
is terminated as to the applicable Leased Property pursuant to Section 15 or
Section 16 hereof. In the event a Facility Mortgagee so elects to apply any
Casualty Insurance Proceeds or Award in reduction of a loan secured by a
particular Leased Property and Landlord elects not to exercise its
above-described termination right as to such Leased Property, Landlord shall be
obligated to disburse its own funds in replacement for any Casualty Insurance
Proceeds or Award so applied by the Facility Mortgagee, and, in such event,
Landlord’s own funds shall be disbursed to Tenant from time to time as, when and
subject to the satisfaction of the same terms, conditions and requirements as
would have governed the disbursement of the Casualty Insurance Proceeds or Award
that Landlord’s funds replace (e.g. the requirements of Section 15.5 shall
continue to be required to be satisfied as a pre-condition to any disbursement
of Landlord’s funds).
     16. Condemnation.
          16.1. Parties’ Rights and Obligations. If during the Term there is any
Condemnation of all or any part of any Leased Property, the rights and
obligations of the parties shall be determined by this Section 16.
          16.2. Total Taking. If any Leased Property is totally taken by
Condemnation, this Lease shall terminate as to such Leased Property on the Date
of Taking, in which event the provisions of Section 17.9 governing the deletion
of one or more Leased Properties from this Lease upon a Condemnation shall
apply. In the event of a total taking by Condemnation of any Leased Property,
the Award shall be solely the property of Landlord, whether such damages shall
be awarded as compensation for diminution in value of the leasehold or the fee
estate of the Premises, provided, however, Tenant shall be entitled to any
damages specifically attributable to reasonable removal and relocation costs
included in the Award.
          16.3. Partial Taking. If any portion of any Leased Property is taken
by Condemnation, this Lease shall remain in effect as to such Leased Property if
the Facility(ies) located thereon is not thereby rendered Unsuitable For Its
Primary Intended Use, but if the Facility(ies) is/are thereby rendered
Unsuitable For Its Primary Intended Use, this Lease shall terminate as to such
Leased Property on the Date of Taking, in which event the provisions of
Section 17.9 governing the deletion of one or more Leased Properties from this
Lease upon a Condemnation shall apply. If, as a result of any such partial
taking by Condemnation, this Lease is not terminated as provided above, Tenant’s
obligation to make payments of Rent and to pay all other charges required under
this Lease shall remain unabated during the Term notwithstanding such
Condemnation. In the event of any partial taking by Condemnation of any Leased
Property, the entire Award shall belong to and be paid to Landlord, except that,
subject to the rights of any Facility Mortgagees, Tenant shall be entitled to
receive from the Award, if and to the extent such Award specifically includes
such item, the following: (i) a sum specifically attributable to Tenant’s
Personal Property and any reasonable removal and relocation costs included in
the Award; and (ii) a sum specifically attributable to the cost of restoring the
Leased Property in accordance with Section 16.4 hereof; and (iii) a sum
specifically attributable to the interruption

K-44



--------------------------------------------------------------------------------



 



of business operations, which sum, if and to the extent received by Landlord,
shall be credited against payments of Rent and other charges due from Tenant to
Landlord under this Lease.
          16.4. Restoration. If there is a partial taking by Condemnation of any
Leased Property and this Lease remains in full force and effect pursuant to
Section 16.3, Tenant at its cost shall accomplish all necessary restoration,
which restoration activities shall be performed in accordance with the terms and
conditions applicable to Work under Section 15.
          16.5. Temporary Taking. The taking of any Leased Property, or any part
thereof, by military or other public authority shall constitute a taking by
Condemnation only when the use and occupancy by the Condemnor has continued for
longer than four months. During any such four month period, all the provisions
of this Lease shall remain in full force and effect and Rent shall continue
without abatement or reduction.
     17. Default.
          17.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Lease:
               17.1.1. Payment Default. Tenant fails to make payment of the Rent
or any other sum payable under or pursuant to the terms of this Lease when the
same becomes due and payable and such failure is not cured within three Business
Days after such due and payable date.
               17.1.2. Certain Covenant Defaults. Tenant fails to observe or
perform any term, covenant or agreement on its part to be performed or observed
pursuant to Section 8.1.11, Section 8.2.5, Section 8.3 (but only as to
conditions which, if remain uncured or unremedied by the applicable Tenant(s),
would give the applicable Governmental Authority the right to terminate an
Authorization or refuse to renew an Authorization), Section 12, clause (vi) of
Section 13, Section 14.1, Section 14.2, Section 14.5 or Section 24.
               17.1.3. Reporting Obligations. Any Tenant fails to observe or
perform any term, covenant or other obligation of Tenant set forth in Section 25
hereof and such failure is not cured within a period of 10 Business Days after
receipt of notice thereof from Landlord; provided, however, said cure period
shall only be available to Tenant once in any period of 12 consecutive calendar
months.
               17.1.4. General Covenant Defaults. Tenant fails to observe or
perform any term, covenant or condition of this Lease not specifically provided
for in this Section 17.1 and such failure is not cured within a period of
30 days after receipt of notice from Landlord.
               17.1.5. Representations and Warranties. Any representation or
warranty made by or on behalf of Tenant under or in connection with this Lease
or any document, financial statement, certificate or agreement delivered by or
on behalf of Tenant in connection with this Lease (including, but not limited
to, any Officer’s Certificate or Estoppel Certificate) proves to have been false
or misleading in any material respect on the day when made or deemed made.

K-45



--------------------------------------------------------------------------------



 



               17.1.6. Lease Guaranty Defaults. Any “Event of Default” (as
defined in any Lease Guaranty) occurs under any Lease Guaranty or any Guarantor
shall fail to observe or perform any term, covenant or condition of any Lease
Guaranty and such failure is not cured within any applicable cure period
provided for in such Lease Guaranty.
               17.1.7. Bankruptcy. Any Tenant, any Guarantor or any Affiliate of
any Tenant or any Guarantor: (i) admits in writing its inability to pay its
debts generally as they become due; (ii) files a petition in bankruptcy or a
petition to take advantage of any bankruptcy, reorganization or insolvency act;
(iii) makes an assignment for the benefit of its creditors; (iv) consents to the
appointment of a receiver for itself or for the whole or any substantial part of
its property; or (v) files a petition or answer seeking reorganization or
arrangement under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof.
               17.1.8. Bankruptcy Petition. Any petition is filed by or against
any Tenant, any Guarantor or any Affiliate of any Tenant or any Guarantor under
federal bankruptcy laws, or any other proceeding is instituted by or against any
Tenant, any Guarantor or any Affiliate of any Tenant or any Guarantor seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any Tenant, any Guarantor or any
Affiliate of any Tenant or any Guarantor, or for any substantial part of the
property of any Tenant, any Guarantor or any Affiliate of any Tenant or any
Guarantor, and such proceeding is not dismissed within 60 days after institution
thereof, or any Tenant, any Guarantor or any Affiliate of any Tenant or any
Guarantor shall take any action to authorize or effect any of the actions set
forth above in this Section 17.1.8.
               17.1.9. Liquidation. Any Tenant, any Guarantor or any Affiliate
of any Tenant or any Guarantor is liquidated or dissolved, or shall begin
proceedings toward such liquidation or dissolution.
               17.1.10. Levy. The estate or interest of any Tenant in any Leased
Property or any part thereof is levied upon or attached in any proceeding and
the same shall not be vacated or discharged within the later of 60 days after
commencement thereof or 30 days after receipt by such Tenant of notice thereof
from Landlord or any other Person (unless such Tenant shall be contesting such
lien or attachment in good faith in accordance with Section 13 hereof).
               17.1.11. Receiver. Any receiver, trustee, custodian or other
similar official is appointed for any Tenant, any Guarantor or any of the
Facilities and any such appointment is not dismissed within 60 days after the
date of such appointment and prior to the entry of a final, unappealable order
approving such appointment.
               17.1.12. Licensure, Authorization or Facility Provider Agreement
Defaults. The receipt by Tenant of written notice of any pending, or the
occurrence of any, (i) revocation of any license, permit, approval or other
Authorization (including, without limitation, any CON) required for the lawful
operation of a Leased Property in accordance with

K-46



--------------------------------------------------------------------------------



 



its Primary Intended Use, or (ii) other circumstances under which (a) a Tenant
is, or may be, required by a determination of any Governmental Authority to
cease or suspend operation of a Facility in accordance with its Primary Intended
Use or (b) any then existing Facility Provider Agreement, or certification of
Tenant under any Third Party Payor Program in which a Tenant or a Facility then
participates, is, or may be, terminated, in whole or in part, prior to the
expiration of the term thereof or, without the prior written consent of Landlord
in each instance (which consent may be withheld in Landlord’s sole and absolute
discretion), is not (or may not be) renewed or extended, in whole or in part,
upon the expiration of the stated term thereof. If a Facility is participating
in Medicare or Medicaid or is otherwise surveyed for licensure purposes, the
receipt by such Facility of any Level 3 (or its equivalent) violation or an “F
Tag” or higher or other regulatory deficiency related to licensure (including
Life and Safety), with a severity of “G” or higher (or other standard which
equates to “actual harm” to a patient) under Medicare or Medicaid or state
licensure, as applicable, shall constitute an Event of Default under this
Section 17.1.12.
               17.1.13. Reduction in Number of Licensed Beds. There is a
reduction in the number of licensed beds set forth on Schedule 1.13 attached
hereto or a change in the type of licensed beds for any Facility in violation of
the requirements of this Lease.
               17.1.14. Material Fines or Penalties. Any Leased Property is
assessed material fines or penalties (whether monetary or non-monetary) by any
Governmental Authority having jurisdiction over any Tenant or any Leased
Property that, in aggregate, result in a Material Adverse Effect.
               17.1.15. Adverse Regulatory Actions. With respect to any
Facility, any Governmental Authority (i) makes a substandard quality of care
determination regarding such Facility and the underlying conditions that
resulted in such determination are not corrected within 90 days after receipt by
Tenant of notice thereof from the Governmental Authority or any other Person;
(ii) makes a determination that such Facility is not in substantial compliance
with any applicable regulatory requirements and the underlying conditions that
resulted in such determination are not corrected within 90 days after receipt by
Tenant of notice thereof from the Governmental Authority or any other Person;
(iii) designates any portion of such Facility or the entirety of such Facility
as part of a “poor performing chain” and the underlying conditions that resulted
in such designation are not corrected within 90 days after receipt by Tenant of
notice thereof from the Governmental Authority or any other Person; (iv) takes
adverse regulatory action with respect to such Facility, including, without
limitation, the imposing of civil money penalties, and Tenant has not taken all
steps necessary to remedy the circumstances giving rise to such regulatory
action within 60 days following the commencement of such adverse regulatory
action (whether or not such remedy has been acknowledged by said Governmental
Authority, whether through a subsequent survey report or otherwise);
(v) commences procedures to impose a ban on new admissions generally or on the
admission of patients otherwise qualifying for reimbursement under any
applicable governmental reimbursement program and the underlying conditions that
resulted in the commencement of such procedures are not corrected on or prior to
the earlier of 90 days after commencement of such procedures or the imposition
of such a ban; or (vi) imposes a ban of the nature described in clause
(v) above.

K-47



--------------------------------------------------------------------------------



 



               17.1.16. Cessation of Services. Except in connection with
restoration of any Casualty or Condemnation or on account of any Alteration
permitted by the terms of this Lease, any cessation of operations at all or any
material part of any Facility.
               17.1.17. Intentionally Omitted.
               17.1.18. Intentionally Omitted.
          17.2. Remedy Election.
               17.2.1. Remedies Generally. Upon the occurrence of any Event of
Default, but subject to Section 17.2.2 below, Landlord may, at its option and by
written notice to Tenant, terminate this Lease (or, at Landlord’s option and by
written notice to Tenant, terminate Tenant’s right of possession without
terminating this Lease) (i) as to the Premises and/or (ii) if such Event of
Default is a Facility Default, as to any one or more of the Leased Property(ies)
(selected in Landlord’s sole discretion and by written notice to Tenant) to
which such Facility Default relates (a termination of this Lease (or, if
applicable, a termination of Tenant’s right of possession) as to less than all
of the Premises as provided in this subsection (ii) is herein referred to as a
"Limited Termination Election”) (the Leased Property(ies) as to which Landlord
elects to terminate this Lease or terminate Tenant’s right to possession as
provided in subsection (i) or subsection (ii) above are herein referred to as
“Terminated Lease Properties”). Upon receipt of a termination notice as provided
in this Section 17.2, Tenant shall have no right to cure the Event of Default in
question, all rights of Tenant under this Lease shall cease as to the Leased
Property(ies) so specified, and, if the Leased Property(ies) so specified is/are
less than all of the Premises, the provisions of Section 17.9 shall apply.
Without limitation of the foregoing, if Landlord makes a Limited Termination
Election, the deletion of the applicable Terminated Lease Properties from this
Lease shall be absolutely without limitation of each Tenant’s continuing
obligation (on a joint and several basis) for the damages and other amounts
owing on account of the Event of Default giving rise to the deletion herefrom of
such Terminated Lease Properties and/or the termination of this Lease as to such
Terminated Lease Properties. Notwithstanding any Limited Termination Election,
Tenant shall pay, as Additional Rent, all Litigation Costs as a result of any
Event of Default hereunder.
               17.2.2. Single Facility Event of Default. Notwithstanding
Section 17.2.1 above to the contrary, if an Event of Default occurs which meets
each of the criteria set forth below to constitute a Single Facility Event of
Default, then unless such Event of Default continues uncured for a period
90 days, Landlord shall not exercise the right it would otherwise have to
terminate this Lease as to all or any of the Facilities or to terminate Tenant’s
right to possession of all or any of the Facilities; provided, however, nothing
in this Section 17.2.2 shall limit or prevent Landlord from (i) exercising the
Limited Termination Election solely with respect to the Facility to which such
Event of Default relates or (ii) exercising any other rights or remedies as a
result of such Event of Default with respect to the Facility and/or the Tenant
to which such Single Facility Event of Default pertains other than termination
of the Lease or dispossession of Tenant. In order to constitute a “Single
Facility Event of Default”, an Event of Default must meet each of the following
criteria: (1) all amounts payable by Tenant under this Lease must be paid on a
timely basis and the Event of Default in question cannot pertain to failure to
pay any amount due from Tenant under this Lease; (2) the Event of Default in
question

K-48



--------------------------------------------------------------------------------



 



must pertain only to a single Facility and only to the Tenant thereof; (3) the
Event of Default cannot pertain to failure to deliver required financial reports
and statements under this Lease or the Lease Guaranty or failure to maintain
required insurance under this Lease; (4) each of the financial covenants set
forth in Section 8.2.5 above must be met at all times; (5) the Event of Default
must be of a type and nature that the circumstances giving rise to such Event of
Default will not adversely affect any of the other Facilities or the operation
thereof; provided, however, and without affecting clause (4) of this definition,
the mere fact that the Portfolio Coverage Ratio declines (but not below the
minimum required in Section 8.2.5(c)) as a result of such Event of Default shall
not be deemed to disqualify such Event of Default from being a Single Facility
Event of Default; and (6) no other Event of Default may be continuing, whether
or not such prior occurring Event of Default was a Single Facility Event of
Default.
          17.3. Certain Remedies. If an Event of Default shall have occurred and
be continuing, Tenant shall, if and to the extent required by Landlord so to do,
immediately surrender to Landlord the Leased Property(ies) specified by Landlord
and as to which the Lease (or, if applicable, Tenant’s right of possession) has
been or may be terminated pursuant to Section 17.2 or otherwise, and Landlord
may enter upon and repossess such Leased Property(ies) by reasonable force,
summary proceedings, ejectment or otherwise, and may remove Tenant and all other
Persons and all personal property from such Leased Property(ies) subject to the
rights of any occupants or patients and to any requirement of law.
          17.4. Damages. To the extent permitted by law, neither (i) the
termination of this Lease (or, if applicable, Tenant’s right of possession)
pursuant to Section 17.2, (ii) the repossession of any or all of the Leased
Properties or any portion thereof, (iii) the failure of Landlord to relet any or
all of the Leased Properties or any portion thereof, (iv) the reletting of any
or all of the Leased Properties or any portion thereof, (v) the failure of
Landlord to collect or receive any rentals due upon any such reletting, nor
(vi) the election by Landlord not to terminate the Lease (or termination of
possession but not termination of the Lease) but rather to seek all damages
provided at law or in equity, shall relieve Tenant of any of its liabilities or
obligations hereunder, all of which shall survive any such termination,
repossession or reletting. In the event of any such termination of this Lease or
Tenant’s right of possession (or any termination of this Lease or dispossession
as to less than all of the Leased Properties in the event of a Limited
Termination Election or the election by Landlord not to terminate this Lease as
to such Leased Properties, but rather to pursue its damages at law or in
equity), without limitation of Section 17.5 and Section 19 below, Tenant shall
forthwith pay to Landlord, at Landlord’s option, as liquidated damages with
respect to Rent for the Premises (or the Terminated Lease Properties in the
event of any Limited Termination Election), either:

  (a)   the sum of: (1) the unpaid Rent that had been earned at the time of
termination (or the unpaid Rent as to the Terminated Lease Properties in the
event of a Limited Termination Election), which Rent shall bear interest at the
Overdue Rate from the date of such termination until paid; and (2) the then net
present value (computed using a discount rate equal to the Prime Rate) of the
amount of unpaid Rent (or the unpaid Rent as to the Terminated Lease

K-49



--------------------------------------------------------------------------------



 



      Properties in the event of a Limited Termination Election) for the balance
of the Term not previously collected pursuant to clause (B) below following the
date of termination (excluding, however, any period following termination on
account of which Landlord previously collected Rent pursuant to clause
(B) below) without, subject to Section 17.5 below, any obligation or deemed
obligation on the part of Landlord to mitigate damages, or     (b)   each
installment of Rent hereof and other sums payable hereunder (or such Rent and
other sums as to the Terminated Lease Properties in the event of a Limited
Termination Election) as the same become due and payable, to the extent that
such Rent and other sums exceed the rent and other sums actually collected by
Landlord for the corresponding period pursuant to any reletting (without subject
to Section 17.5 below, any obligation or deemed obligation on the part of
Landlord to mitigate damages) of the Premises (or the Terminated Lease
Properties in the event of a Limited Termination Election).

          Notwithstanding anything contained herein to the contrary, in the
event that Landlord elects to collect damages pursuant to clause (A) or clause
(B) above, Landlord may subsequently elect to collect damages pursuant to the
other of clause (A) and clause (B) above, in each case so long as Landlord does
not collect, and provided that Landlord may not collect, any damages pursuant to
clause (A) or clause (B) above, as applicable, with respect to any period as to
which Landlord has theretofore actually collected damages from Tenant pursuant
to the other of clause (A) and clause (B) above, as applicable. In case of any
Event of Default, Landlord may, with or without terminating this Lease,
(x) relet any or all of the Premises or any part or parts thereof, either in the
name of Landlord or otherwise, for a term or terms that may, at Landlord’s
option, be equal to, less than or exceed the period that would otherwise have
constituted the balance of the Term and may grant concessions or free rent to
the extent that Landlord considers advisable or necessary to relet the same, and
(y) make such reasonable alterations, repairs and decorations in the applicable
Leased Property(ies) or any portion thereof as Landlord, in its reasonable
judgment, considers advisable or necessary for the purpose of reletting the
applicable Leased Property(ies); and such reletting and the making of such
alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. Landlord shall in no event
be liable in any way whatsoever for failure to relet any Leased Property, or, in
the event that any Leased Property is relet, for failure to collect the rent
under such reletting. To the fullest extent permitted by law, Tenant hereby
expressly waives any and all rights of redemption granted under any present or
future laws in the event of Tenant’s being evicted or dispossessed, or in the
event of Landlord’s obtaining possession of any Leased Property, by reason of
the violation by Tenant of any of the covenants and conditions of this Lease or
any other Event of Default.
          17.5. Waiver; Mitigation; Limitation on Certain Tenant Remedies. If
this Lease (or, if applicable, Tenant’s right of possession) is terminated
pursuant to this Section 17,

K-50



--------------------------------------------------------------------------------



 



whether in whole or, in the case of any Limited Termination Election, in part,
Tenant waives, to the maximum extent permitted by applicable law, (i) any right
of redemption, re-entry or repossession, (ii) any right to a trial by jury in
the event of proceedings to enforce the remedies set forth in this Section 17,
and (iii) the benefit of any moratorium laws or any laws now or hereafter in
force exempting property from liability for rent or for debt. In addition,
Tenant waives, to the maximum extent permitted by applicable law, (x) any duty
on the part of Landlord to mitigate the damages recoverable from Tenant on
account of any breach or Event of Default by Tenant, except that,
notwithstanding the foregoing or anything to the contrary contained in this
Lease, Landlord agrees to comply with any non-waivable duty to mitigate the
aforesaid damages that may be imposed by applicable law, and (y) the right to
interpose any counterclaim (other than compulsory counterclaims) in any summary
proceeding instituted by Landlord against Tenant in any court or in any action
instituted by Landlord in any court for unpaid Rent under this Lease. In the
event that Tenant claims or asserts that Landlord has violated or failed to
perform a covenant of Landlord not to unreasonably withhold, delay or condition
Landlord’s consent or approval hereunder, or in any case where Landlord’s
reasonableness in exercising its judgment is in issue, Tenant’s sole remedy
shall be an action for specific performance, declaratory judgment or injunction,
and in no event shall Tenant be entitled to any monetary damages for a breach of
any such covenant or unreasonable exercise of judgment, and Tenant hereby
specifically waives the right to any monetary damages or other remedies in
connection with any such breach or unreasonable exercise of judgment. Without
limitation of the foregoing and notwithstanding anything to the contrary
contained in this Lease, Tenant agrees that no breach or default by Landlord
hereunder shall excuse Tenant from performing, or constitute a defense to
Tenant’s performance of, any duty, liability or obligation of Tenant under this
Lease and in no event shall any breach or default by Landlord hereunder entitle
Tenant to terminate this Lease or abate Rent, in whole or in part.
          17.6. Application of Funds. Notwithstanding anything to the contrary
contained in this Lease, any payments, deposits, escrows, Casualty Insurance
Proceeds or Awards received or held by Landlord under any of the provisions of
this Lease may, during the continuance of any Event of Default and at Landlord’s
option, in its sole discretion, be applied to Tenant’s obligations in the order
that Landlord in its sole discretion may determine.
          17.7. Nature of Remedies. Landlord shall have all rights at law and in
equity available to Landlord as a result of an Event of Default (subject to
Section 17.2.2 above) or, subject to the other express provisions of this Lease,
Tenant’s breach of this Lease. To the extent permitted by law, the rights and
remedies of Landlord under this Lease, at law and in equity shall be cumulative
and may be exercised concurrently or successively, on one or more occasions, as
Landlord deems appropriate in its sole discretion, as often as occasion therefor
arises. To the extent permitted by law, each such right and remedy shall be in
addition to all other such rights and remedies, and the exercise by Landlord of
any one or more of such rights and remedies shall not preclude the simultaneous
or subsequent exercise of any or all other such rights and remedies. Without
limiting the generality of the foregoing, the liquidated damages in respect of
Rent provided for in clauses (A) and (B) of Section 17.4 hereof, and in
Section 19 hereof, shall be payable by Tenant in addition to, and not in lieu
of, any other damages suffered by Landlord in connection with any default or
Event of Default by Tenant (including, without limitation, Litigation Costs and
costs of reletting).

K-51



--------------------------------------------------------------------------------



 



          17.8. No Mediation or Arbitration. Upon any Event of Default by
Tenant, Landlord shall be entitled to proceed immediately to enforce its rights
and remedies pursuant to this Section 17 and the other terms of this Lease, and
neither any Event of Default, nor the rights and obligations of Tenant and
Landlord under this Lease, shall be subject to mediation or arbitration of any
kind.
          17.9. Deletion of Properties. In the event that this Lease (or
Tenant’s right of possession) is terminated as to one or more Deleted Properties
(but not all of the Premises) pursuant to Section 17.2 or as to one or more
Leased Properties (but not all of the Premises) in connection with a Casualty or
Condemnation, the provisions of this Section 17.9 shall be applicable. Without
necessity of any further action of the parties, this Lease (or, if applicable,
Tenant’s right of possession) shall terminate as to the Deleted Property(ies),
and the Deleted Property(ies) shall be separated and removed herefrom, at such
time (such date, the “Property Removal Date”) as Landlord delivers written
notice to Tenant exercising its termination rights pursuant to Section 15,
Section 16 or Section 17.2 (any of the foregoing, a “Deletion Notice”). As of
the applicable Property Removal Date, this Lease shall be automatically and ipso
facto amended to:

  (a)   delete and eliminate the Deleted Property(ies) herefrom;     (b)  
exclude the applicable Deleted Properties from the definition of Premises;    
(c)   reduce the Fixed Rent payable hereunder by an amount equal to the product
of: (x) the aggregate Tenant’s Proportionate Share(s) applicable to all of the
Deleted Properties (stated as a percentage); and (y) the aggregate Fixed Rent in
effect under this Lease as of the Property Removal Date;     (d)   amend and
reduce, respectively, Exhibit C attached hereto and the Base Year Patient
Revenues to delete and eliminate the Deleted Property(ies) therefrom and reduce
the Base Year Patient Revenues applicable to the remaining Leased Property(ies)
by the amount of the Allocated Base Year Patient Revenues applicable to the
Deleted Properties for the purposes of determining whether the Rent Escalation
Condition has been satisfied and otherwise; and     (e)   revise Schedule 2
attached hereto to remove the allocations of rents and the Tenant’s
Proportionate Share(s) for all of the Deleted Property(ies), and to recalculate
the Tenant’s Proportionate Shares applicable to the remaining Facilities set
forth on Schedule 2 attached hereto so that each Tenant of a remaining Facility
shall have a Tenant’s Proportionate Share equal to the percentage that the
Tenant’s Proportionate Share for the Facility(ies) operated by such

K-52



--------------------------------------------------------------------------------



 



      Tenant comprises of the aggregate Tenant’s Proportionate Shares, prior to
such revision of Schedule 2, for all of the Facilities remaining under this
Lease such that the aggregate of all of such recalculated Tenant’s Proportionate
Shares equals 100%.

          With respect to any Terminated Lease Property(ies), the terms of items
(A) through (E) above shall be without limitation upon the liability of Tenant
(joint and several) for the rental amounts allocated to the Terminated Lease
Property(ies), and (a) in case of any termination of this Lease or Tenant’s
right of possession as a result of any Event of Default, for any damages
resulting from the Event of Default that resulted in the deletion of such
Terminated Lease Property(ies) herefrom and (b) in case of any termination of
this Lease pursuant to Section 15 or Section 16 hereof, for any obligations owed
by Tenant to Landlord on account of such termination under Section 15 or
Section 16 hereof. Promptly (and in any event within 10 Business Days after
receipt of Landlord’s request therefor, Tenant shall execute and deliver to
Landlord such instrument(s) as Landlord may from time to time request reflecting
the elimination of any Deleted Property(ies) herefrom on the terms described
above.
     18. Landlord’s Right to Cure Tenant’s Default.
          If an Event of Default shall have occurred and be continuing,
Landlord, without waiving or releasing any obligation of Tenant or the Event of
Default, may (but shall be under no obligation to) at any time thereafter make
such payments or perform such acts for the account and at the expense of Tenant,
and may, to the extent permitted by law, enter upon any or each Leased Property
or any portion thereof for the purpose of curing such Event of Default and take
all such action thereon as, in Landlord’s opinion, may be necessary or
appropriate in connection with curing such Event of Default. No such entry shall
be deemed an eviction of Tenant. All sums so paid or advanced by Landlord and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) so incurred, together with interest thereon (to the maximum
extent permitted by law) as Additional Rent hereunder at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be paid by Tenant to Landlord on demand. The obligations of Tenant and rights of
Landlord contained in this Section 18 and in Section 17 above shall survive the
expiration or earlier termination of this Lease (or, if applicable, termination
of Tenant’s right of possession).
     19. Holding Over.
          If Tenant shall, for any reason other than if required by this Lease
or by Landlord, remain in possession of any Leased Property after the expiration
or earlier termination of the Term (or, if applicable, a termination of Tenant’s
right of possession) as to such Leased Property, such possession shall, at the
option of Landlord, in its sole discretion as to each such Leased Property, be a
tenancy at sufferance during which time Tenant shall pay as rental each month
(which rental constitutes liquidated damages with respect to Fixed Rent, and not
a penalty, for the period to which it relates), two times the aggregate of the
Fixed Rent payable by Tenant pursuant to the provisions of this Lease, in each
case, with respect to the Leased Property(ies) in question (determined on the
basis of the aggregate Tenant’s Proportionate Share of each applicable Tenant
for the affected Leased Properties without adjustment or removal of the

K-53



--------------------------------------------------------------------------------



 



Tenant’s Proportionate Share for such Leased Property pursuant to Section 17.9
hereof). During such period of tenancy at sufferance, Tenant shall be obligated
to perform and observe all of the terms, covenants and conditions of this Lease
with respect to the Leased Property(ies) in question (including, but not limited
to, its obligation to pay Additional Rent), but shall have no rights hereunder
other than the right, to the extent given by law to month-to-month tenancies, to
continue its occupancy and use of the applicable Leased Property(ies). Landlord
shall have the right to terminate Tenant’s tenancy at sufferance at any time
after giving Tenant 10 days’ prior written notice, and at any time thereafter,
Landlord may re-enter and take possession of the Premises. Nothing contained
herein shall constitute the consent, express or implied, of Landlord to the
holding over of Tenant after the expiration or earlier termination of this Lease
(or, if applicable, termination of Tenant’s right of possession). The terms of
this Section 19 shall be without limitation upon any other right Landlord may
have hereunder, at law or in equity, on account of any holdover with respect to
the applicable Leased Property(ies). The obligations of Tenant and the rights of
Landlord contained in this Section 19 shall survive the expiration or earlier
termination of this Lease (or, if applicable, termination of Tenant’s right of
possession).
     20. Subordination.
          20.1. Subordination. This Lease and all rights of Tenant hereunder are
subject and subordinate to all Facility Mortgages that may now or hereafter
affect Landlord’s interest in any Leased Property, and to all renewals,
modifications, consolidations, replacements and extensions of all Facility
Mortgages, provided, however, that, in the case of any Facility Mortgage that is
not currently in existence, Tenant’s aforesaid subordination shall be
conditioned on Tenant’s receipt of a so-called “subordination, non-disturbance
and attornment” agreement among Tenant, Landlord and the Facility Mortgagee
under any such Facility Mortgage, on such Facility Mortgagee’s commercially
reasonable standard form (an “SNDA”). This Section shall be self-operative and
no further instrument of subordination shall be required. In confirmation of
such subordination, Tenant also agrees to execute and deliver promptly (and in
any event within 10 Business Days) any commercially reasonable and customary
agreement (in recordable form, if requested) that Landlord or any Facility
Mortgagee may request to evidence such subordination. Landlord agrees to use
reasonable efforts to obtain an SNDA from each Facility Mortgagee under each
Facility Mortgage.
          20.2. Attornment. If the interests of Landlord under this Lease are
transferred by reason of, or assigned in lieu of, foreclosure or other
proceedings for enforcement of a Facility Mortgage, then Tenant shall, at the
option of such purchaser or assignee, as the case may be, (i) attorn to such
party and perform for its benefit all the terms, covenants and conditions of
this Lease on Tenant’s part to be performed with the same force and effect as if
such party were the landlord originally named in this Lease, or (ii) enter into
a New Lease with such party, as landlord, for the remaining Term and otherwise
on the same terms and conditions as this Lease, except that such successor
landlord shall not in the case of clause (i) or (ii) be (w) liable for any
previous act, omission, breach, default or negligence of Landlord under this
Lease; (x) subject to any counterclaim, defense or offset that theretofore shall
have accrued to Tenant against Landlord; (y) bound by any previous modification
or amendment of this Lease or by any previous prepayment of more than one
month’s rent, unless such modification, amendment or prepayment shall have been
approved in writing by the Facility Mortgagee through or by reason of which such
successor landlord shall have succeeded to the rights of Landlord under this
Lease

K-54



--------------------------------------------------------------------------------



 



or, in case of any such prepayment, such prepayment of rent has actually been
delivered to such successor landlord; or (z) liable for any security deposited
pursuant to this Lease unless such security has actually been delivered to such
successor landlord. Nothing contained in this Section 20.2 shall be construed to
impair any right otherwise exercisable by any such owner, holder or lessee.
          20.3. Mortgagee Cure Rights. If any act or omission by Landlord would
give Tenant the right, immediately or after lapse of time, to cancel or
terminate this Lease or to claim a partial or total eviction, or an abatement of
Rent, setoff or counterclaim not otherwise expressly permitted by the terms of
this Lease, or to declare a default hereunder, Tenant will not exercise any such
right until (i) it has given written notice of such act or omission to each
Facility Mortgagee whose name and address shall have previously been furnished
to Tenant, (ii) Landlord shall have failed to cure the same after the delivery
of such notice as may be herein required and within the time limits set forth in
this Lease, and (iii) following the giving of such notice to each Facility
Mortgagee, no Facility Mortgagee shall have remedied such act or omission (x) in
the case of an act or omission that is capable of being remedied without
possession of the applicable Leased Property, within the cure period available
to Landlord under this Lease plus 30 days; and (y) in the case of any act or
omission that is incapable of being remedied without possession of the
applicable Leased Property, within 30 days following the date on which
possession is obtained (either by such Facility Mortgagee or by a receiver in an
action commenced by such Facility Mortgagee).
          20.4. Modifications. Tenant shall execute any modification of this
Lease reasonably requested by any Facility Mortgagee or prospective Facility
Mortgagee to cause the terms of this Lease to conform with customary and
reasonable mortgage financing requirements, provided that such modifications are
at no expense to Tenant (and Landlord shall reimburse Tenant for its reasonable
out-of-pocket expenses in negotiating and documenting any such modifications,
including reasonable attorneys’ fees and expenses) and (i) are of the nature
typically found in subordination, non-disturbance and attornment agreements
among landlords, tenants and first mortgage lenders with respect to leases such
as this Lease, (ii) do not increase Rent payable hereunder, and (iii) are
requested by any such Facility Mortgagee or prospective Facility Mortgagee only
at the time of its initial loan advance or any subsequent extension of the
maturity date of its loan or material modification of the terms of its loan.
Tenant will not unreasonably withhold, delay or condition its consent to such
modification, provided subsections (i), (ii) and (iii) above are complied with.
     21. Property and Accounts Collateral and Other Lease Collateral.
          21.1. Landlord’s Security Interest. The parties intend that, if an
Event of Default occurs under this Lease, Landlord will control Tenant’s
Personal Property so that Landlord or its designee or nominee can operate, sell
or re-let each Facility for its Primary Intended Use. Accordingly, to implement
such intention, and for the purpose of securing the payment and performance
obligations of Tenant hereunder, Landlord and Tenant agree as follows:
               21.1.1. Property Collateral; Accounts Collateral. Tenant, as
debtor, hereby grants to Landlord, as secured party, a security interest in, and
lien upon, (i) all of Tenant’s right, title and interest in and to Tenant’s
Personal Property and any and all products,

K-55



--------------------------------------------------------------------------------



 



rents, proceeds and profits thereof in which Tenant now owns or hereafter
acquires an interest or right (collectively, the “Property Collateral”) and
(ii) all accounts receivable with respect to each Facility that Tenant now owns
or in which Tenant hereafter acquires an interest or right (collectively, the
“Accounts Collateral”). The security interests and liens granted to Landlord in
this Section 21.1 with respect to the Accounts Collateral may be subordinated to
any first priority security interest granted in connection with any permitted AR
Financing (as defined in Section 21.2 below); provided, however, that, in
connection with such AR Financing, Landlord shall furnish Tenant’s financiers,
and Tenant’s financiers shall execute and return to Landlord, an intercreditor
agreement in form and substance reasonably acceptable to Landlord.
               21.1.2. Security Agreement. This Lease constitutes a security
agreement pursuant to and in accordance with the UCC covering all Property
Collateral and Accounts Collateral, as well as the Authorization Collateral and
any other property in or against which Landlord is granted a security interest
or lien by the terms of this Lease, including pursuant to Sections 3.3, 3.4,
7.3, 11.3 and this Section 21.1 (collectively, the “Lease Collateral”), and such
security agreement, and the security interests and liens created in this Lease,
shall survive the expiration or earlier termination of this Lease (or, if
applicable, Tenant’s right of possession). Tenant hereby authorizes Landlord to
file such financing statements, continuation statements and other documents as
may be necessary or desirable to perfect or continue the perfection of
Landlord’s security interests and liens in the Lease Collateral pursuant to the
UCC. In addition, if required by Landlord at any time during the Term, Tenant
shall execute and deliver to Landlord, in form reasonably satisfactory to
Landlord, additional security agreements, financing statements, fixture filings
and such other documents as Landlord may reasonably require to create, perfect
or continue the perfection of Landlord’s security interests and liens in the
Lease Collateral. Upon the occurrence of an Event of Default or in connection
with an Operational Transfer, Landlord shall be entitled to exercise any and all
rights and remedies available to a secured party under the UCC, or available to
a landlord under the laws of the State(s) where the applicable Leased
Property(ies) is (are) located, with respect to the Lease Collateral, including
the right to sell the same at public or private sale, and, in connection with
any such sale, Tenant agrees that the giving of 10 days’ notice by Landlord,
designating the time and place of any public sale of any Lease Collateral, or
the time after which any private sale or other intended disposition of any Lease
Collateral is to be made, shall be deemed to be reasonable notice thereof, and
Tenant waives any other notice with respect thereto. Nothing in this
Section 21.1 shall be deemed or construed to limit Landlord’s rights to apply
any of the Leased Collateral as provided in any other provisions of this Lease,
including Sections 3.3, 3.4, 7.3 and 11.3.
               21.1.3. Certain Changes. Tenant shall give Landlord at least
30 days’ prior written notice of any change in any Tenant’s principal place of
business, name, identity, jurisdiction of organization or corporate structure,
and any such change shall, without limitation of Section 24 hereof, be subject
to Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed. With respect to any such change, Tenant will promptly
execute and deliver such instruments, documents and notices and take such
actions, as Landlord deems necessary or desirable to create, perfect and protect
the security interests and liens of Landlord in the Lease Collateral.

K-56



--------------------------------------------------------------------------------



 



          21.2. Accounts Receivable Financing. Tenant shall not obtain so-called
“Accounts Receivable” financing with respect to any Facility (or its operations
therein) or otherwise pledge any receivables as collateral (“AR Financing”)
unless (i) the terms and conditions of this Section 21 have been satisfied;
(ii) Tenant obtains Landlord’s consent to the terms thereof; and (iii) no Event
of Default hereunder has occurred and is continuing. Landlord shall not
unreasonably withhold or delay its consent to any AR Financing secured by a
first lien upon Tenant’s Accounts Collateral and as to which Landlord has
received an intercreditor agreement as required pursuant to Section 21.1.1, and,
as to any other AR Financing, Landlord may withhold its consent in its sole
discretion.
     22. Risk of Loss.
          During the Term, the risk of loss or of decrease in the enjoyment and
beneficial use of each Leased Property in consequence of the damage or
destruction thereof by fire, the elements, acts of terrorism, casualties,
thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions is assumed by Tenant, and Landlord shall in no
event be answerable or accountable therefor nor shall any of the events
mentioned in this Section entitle Tenant to any abatement of Rent.
     23. Indemnification.
          Notwithstanding the existence of any insurance provided for herein,
and without regard to the policy limits of any such insurance, Tenant shall
protect, indemnify, save harmless and defend Landlord and the Landlord
Indemnified Parties from and against all Losses (including, without limitation,
Litigation Costs), to the maximum extent permitted by law, imposed upon or
incurred by, or asserted or alleged against, Landlord or any Landlord
Indemnified Parties by reason of: (i) any accident, injury to, or death of,
persons or loss of, or damage to, property occurring on or about any Leased
Property; (ii) any use, misuse, non-use, condition, maintenance or repair of any
Leased Property by Tenant, any Tenant Parties or anyone claiming under Tenant or
any Tenant Parties; (iii) any Impositions; (iv) any failure on the part of
Tenant, any Tenant Parties or anyone claiming under Tenant or any Tenant Parties
to perform or comply with any of the terms of this Lease; (v) any claims for
work or labor performed or materials supplied to Tenant or any Tenant Parties;
(vi) any breach by Tenant of any of its representations and warranties
hereunder; (vii) any breach or default under any Authorization by any Tenant (or
any Facility) or any revocation of any Authorizations (including, but not
limited to, any Facility Provider Agreement); (viii) any negligence or
misconduct on the part of Tenant or any Tenant Parties; (ix) the non-performance
of any of the terms and provisions of any and all existing and future subleases
of any Leased Property to be performed by the subtenant thereunder; (x) the
claims of any broker or finder made in connection with this Lease except to the
extent claiming under the written agreements of Landlord, and/or (xi) any claim
asserted against Landlord by any Governmental Authority for taxes owed by a
Seller or a Contract Seller (as such terms are defined in the P&S Agreement)
arising because of the acquisition of any portion of the Premises from such
Seller or Contract Seller. Any amounts that become payable by Tenant under this
Section 23 shall be paid within 10 Business Days after demand by Landlord, and
if not timely paid, shall bear interest at the Overdue Rate from the date of
such demand until paid. Tenant, at its expense, shall contest, resist and defend
any such claim, action or proceeding asserted or instituted against Landlord or
any Landlord Indemnified Parties with

K-57



--------------------------------------------------------------------------------



 



counsel reasonably acceptable to Landlord in its sole discretion and shall not,
under any circumstances, compromise or otherwise dispose of any suit, action or
proceeding without obtaining Landlord’s written consent, such consent not to be
unreasonably withheld or delayed; provided, in no event shall Landlord be
obligated to consent thereto if doing so would involve any admission of
wrongdoing (whether of a civil or criminal nature) or of liability on the part
of Landlord. So long as no Event of Default is then continuing, Tenant shall
have the right to control the defense or settlement of any claim provided that
(A) Tenant shall first confirm in writing to Landlord that such claim is within
the scope of this indemnity and that Tenant shall pay any and all amounts
required to be paid in respect of such claim; and (B) any compromise or
settlement shall require the prior written approval of Landlord, which approval
shall not be unreasonably withheld provided Landlord (or the applicable Landlord
Indemnified Parties) are irrevocably released from all liabilities in connection
with such claim as part of such settlement or compromise. Landlord, at its
election and sole cost and expense, shall have the right, but not the
obligation, to participate in the defense of any claim. If Tenant does not act
promptly and completely to satisfy its indemnification obligations hereunder, or
at any time an Event of Default is continuing, Landlord may resist and defend
any such claims or causes of action against Landlord or any Landlord Indemnified
Party at Tenant’s sole cost. The terms of this Section 23 shall survive the
expiration or sooner termination of this Lease (or, if applicable, termination
of Tenant’s right of possession). Notwithstanding anything to the contrary
contained in this Lease, including, without limitation, the foregoing provisions
of this Section 23, Tenant shall not be liable for any Losses (including,
without limitation, Litigation Costs) based on any event occurring prior to the
Effective Date that would be covered if Tenant’s predecessors under the Existing
Master Lease maintained a policy of insurance as described in Section 14.1.2
(a) or (b), regardless of the limits of liability and regardless of whether such
insurance is actually maintained.
     24. Assignment; Sublease.
          24.1. Prohibition. Tenant shall not, either directly or indirectly, or
through one or more step transactions or tiered transactions, voluntarily or by
operation of law, (i) assign, convey, sell, pledge, mortgage, hypothecate or
otherwise encumber, transfer or dispose of all or any part of this Lease or any
Tenant’s leasehold estate hereunder except as provided in Section 24.5,
(ii) sublease all or any part of any Leased Property (except subleases to
Persons not Affiliates of Tenant of less than 700 square feet with terms not
exceeding one year for ancillary uses such as a hair salon or other convenience
to residents); (iii) engage the services of any Person for the management or
operation of all or any part of any Leased Property other than Manager pursuant
to a Management Agreement; (iv) convey, sell, assign, transfer, pledge,
hypothecate, encumber or otherwise dispose of (or permit such act to occur by
any other Person) any stock, partnership, membership or other interests (whether
equity or otherwise) in any Guarantor or any Tenant or any Person(s) controlling
any Guarantor or any Tenant, if such conveyance, sale, assignment, transfer,
pledge, hypothecation, encumbrance or disposition results, directly or
indirectly, in a change in control of such Guarantor or Tenant (or of such
controlling Person(s)); (v) dissolve, merge or consolidate (or permit the
consolidation, merger or dissolution of) any Guarantor or any Tenant or any
Persons controlling any Guarantor or any Tenant with any other Person, if such
dissolution, merger or consolidation, directly or indirectly, results in a
change in control of such Guarantor or Tenant (or in such controlling
Person(s)); (vi) sell, convey, assign, or otherwise transfer (or permit the same
to occur) all or substantially

K-58



--------------------------------------------------------------------------------



 



all of the assets of any Guarantor or any Tenant or any Persons controlling any
Tenant; (vii) sell, convey, assign, or otherwise transfer (or permit the same to
occur) any of the assets of any Guarantor or any Tenant or any Persons
controlling any Tenant, if the consolidated net worth of such Guarantor or
Tenant (or such controlling Person(s), as the case may be) immediately following
such transaction is not at least equal to the greater of (1) the consolidated
net worth of such Guarantor or Tenant (or such controlling Person(s), as the
case may be) immediately prior to such transaction and (2) the consolidated net
worth of such Guarantor or Tenant (or controlling Person(s), as the case may be)
as of the Commencement Date; or (viii) enter into or permit to be entered into
any agreement or arrangement to do any of the foregoing or to grant any option
or other right to any Person to do any of the foregoing (each of the aforesaid
acts referred to in clauses (i) through (viii) being referred to herein as a
“Transfer”). For purposes of this Section 24.1, a change in control of any
Guarantor, any Tenant or any controlling Person, as applicable, shall include,
without limitation, (a) a change in the composition of the board of directors or
members, as applicable, of any Guarantor, any Tenant or controlling Person, as
applicable, such that at the end of any period of 12 consecutive months the
Persons constituting a majority of such board of directors or members, as
applicable, are not the same as the persons constituting a majority at the start
of such period (or persons appointed by such majority), (b) the sale or other
disposition of (x) all or any part of its interest in any Guarantor or Tenant or
(y) all or substantially all of the assets of any Guarantor or any Tenant, and
(c) a merger or consolidation involving any Guarantor or any Tenant, which
results in the owners of any Guarantor or any Tenant immediately prior to such
event owning less than 50% of the capital stock, partnership interests, limited
liability company membership interests or other equity interests of the
surviving entity or any parent of the surviving entity. For purposes of this
Section 24, a sublease of all or any part of any Leased Property shall be deemed
to include any concessionaire agreement, license agreement or other agreement
involving use or possession of all or any part of any Leased Property.
          24.2. Permitted Assignments and Subleases. Except as provided in
Section 24.5, any purported Transfer made without the prior written consent of
Landlord, which may in each case be granted or denied in Landlord’s sole
discretion, shall be absolutely null and void. If Landlord consents to any
Transfer, such Transfer shall not be effective and valid unless and until the
applicable transferee executes and delivers to Landlord any and all
documentation reasonably required by Landlord. Any consent by Landlord to a
particular Transfer shall not constitute consent or approval of any subsequent
Transfer, and Landlord’s written consent shall be required in all such
instances. No consent by Landlord to any Transfer shall be deemed to release any
Tenant from its obligations hereunder and each Tenant shall remain fully liable
for payment and performance of all obligations under this Lease.
          24.3. Rights of Landlord.
          If this Lease is assigned, or if the Premises (or any part thereof)
are sublet or used or occupied by anyone other than Tenant, whether or not in
violation of this Lease, Landlord may (without prejudice to or waiver of its
rights), collect rent from the assignee, subtenant or occupant. Landlord may
apply the net amount collected to the Rent herein required to be paid by Tenant,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of any of the provisions of this Section 24. With respect to the
allocable portion of the Premises sublet, in the event that the total rent and
any other

K-59



--------------------------------------------------------------------------------



 



considerations received under any sublease by Tenant is greater than the total
Fixed Rent required to be paid, from time to time, under this Lease, Tenant
shall pay to Landlord 50% of such excess received from any subtenant and such
amount shall be deemed a component of the Additional Rent.
          24.4. Sublease Limitation. Anything contained in this Lease to the
contrary notwithstanding, Tenant shall not sublet any Leased Property on any
basis such that the rental to be paid by the subtenant thereunder would be
based, in whole or in part, on either (i) the income or profits derived by the
business activities of the subtenant, or (ii) any other formula such that any
portion of the sublease rental, if received by Landlord, would fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the Code,
or any similar or successor provision thereto.
          24.5. Right of Assignment. Provided that there is no Event of Default,
nor any circumstances that with the giving of notice, the passage of time or
both would consistitute an Event of Default, existing under the Lease, and
subject to the terms and conditions set forth in this Section 24, Tenant may
assign the Lease with respect to the Facility known as Highland Terrace in
Inverness Florida (“Inverness”) to a third party (“Substitute Tenant”) whereupon
Landlord agrees to release Tenant from the Lease, and Guarantor from the
Guaranty, in each case with respect to obligations related only to Inverness
under the Lease that arise and accrue after the effective date of such
assignment, as provided in this Section 24.5.
          24.5.1. Assignment Notice. Upon a minimum of 90 days prior written
notice to Landlord (an “Assignment Notice”, which Assignment Notice shall
include the information called for in Exhibit J) of Tenant’s intent to effect
such assignment, Tenant shall have the right to assign the Lease with respect to
Inverness to the Substitute Tenant provided that the conditions set forth in
this Section 24.5 have been met and all of the following additional conditions
with regard to such Substitute Tenant are met (as reasonably determined by
Landlord) both at the time the Assignment Notice is delivered to Landlord and at
the time of the closing of the assignment (any Substitute Tenant satisfying said
conditions shall be referred to as a “Qualifying Substitute Tenant”):

  (a)   the Substitute Tenant (or the party serving as guarantor of the
Substitute Tenant’s obligations under the terms of the Lease) has a net worth of
at least $1,000,000.00;     (b)   the Substitute Tenant is not an Affiliate of
Assisted Living Concepts, Inc.;     (c)   the Substitute Tenant operates at
least two other assisted living facilities;     (d)   the Substitute Tenant has
operated assisted living facilities for at least five years;

K-60



--------------------------------------------------------------------------------



 



  (e)   the Substitute Tenant is not an Affiliate of Brookdale Senior Living
Inc., Senior Care Real Estate Investment Trust or Assisted Living Concepts,
Inc.;     (f)   the Substitute Tenant and its principals and affiliates have
good reputations as operators of assisted living facilities and no history of
criminal convictions or other adverse dispositions of criminal charges;     (g)
  the Substitute Tenant must provide insurance as required by the Lease or as
otherwise may be acceptable to Landlord in its sole discretion; and     (h)  
the assignment, assumption and release shall be in a form satisfactory to Ventas
in its sole discretion and shall include the consent of the Guarantor.

               24.5.2. Conditions of Assignment. Tenant shall have no right to
assign the Lease with respect to Inverness unless all of the following
conditions have been met both at the time of the Assignment Notice (or in the
case of (f), 45 days prior to the closing of the assignment) and at the time of
the closing of the assignment and Tenant shall deliver a certification to
Landlord with respect to each of the following at both such times:

  (a)   no Event of Default, nor any circumstances that with the giving of
notice, the passage of time or both would constitute an Event of Default, exists
under the Lease;     (b)   all the matters set forth in the Assignment Notice
are accurate and not misleading and were so when such Assignment Notice was
delivered;     (c)   the Coverage Ratio for the 12 months prior to such time
shall be at least 1.10;     (d)   Guarantor has consented in writing to the
proposed assignment; and     (e)   all legal documentation relating to the
assignment shall have been delivered to Landlord concurrent with the Assignment
Notice and such documentation shall reflect that the assignment is occurring on
an arms-length basis in compliance with the other requirements of this Section
24.5.

               24.5.3. Landlord’s Costs. Tenant shall pay all of Landlord’s
reasonable costs and out-of-pocket expenses in connection with any proposed
assignment hereunder, whether or not such assignment is completed (“Landlord’s
Costs”); provided that Tenant shall not be obligated to pay any amount of
Landlord’s Costs, other than attorneys’ fees and costs, in

K-61



--------------------------------------------------------------------------------



 



excess of $25,000.00 unless such amounts have been approved by Tenant prior to
their incurrence, which approval will not be unreasonably withheld. If Tenant
withholds its approval of any such Landlord’s Costs in excess of $25,000 that
are commercially reasonable in scope and amount in light of the proposed
transaction and are costs customarily incurred in other similar transactions
(“Reasonable Excess Costs”), Landlord shall have no obligation with respect to
any proposed transaction to which such costs relate. For example and to avoid
doubt, if Tenant has not approved any Reasonable Excess Costs in accordance with
the foregoing with respect to a proposed assignment to a Substitute Tenant,
Landlord shall have no obligation to consent to, proceed with, evaluate or allow
such assignment until such Landlord’s Costs have been approved by Tenant. If
Tenant withholds its approval to any such Landlord’s Costs in excess of $25,000
that are not Reasonable Excess Costs, Landlord shall not have the right to cease
evaluating a proposed assignment.
               24.5.4. Security Deposit. Substitute Tenant shall be required to
deposit with Landlord an amount equal to 12 months Rent for Inverness as
security (the “Security Deposit”) for the full and faithful performance by
Tenant (including Substitute Tenant) of each and every term, provision, covenant
and condition of this Lease. Any Security Deposit shall be deemed to be the
property of Landlord. Upon the occurrence of an Event of Default, Landlord may,
but shall not be required to, use, apply or retain the whole or any part of the
Security Deposit for the payment of any Rent in default or for any other sum
that Landlord may expend or be required to expend by reason of Tenant’s default,
including any damages or deficiency in the reletting of the Premises, whether
such damages or deficiency accrue before or after summary proceedings or other
re-entry by Landlord. Tenant shall not be entitled to any interest on the
Security Deposit and Landlord may commingle the Security Deposit with its other
funds. In case of a sale or transfer of the Premises by Landlord, or any
cessation of Landlord’s interest therein, whether in whole or in part, Landlord
may pay over any unapplied part of the Security Deposit (or, in the case of any
such partial transfer or cessation, such portion as Landlord allocates to such
part of the Premises, in its reasonable discretion) to the successor owner of
the Premises, and from and after such payment, Landlord shall be relieved of all
liability with respect thereto. The provisions of the preceding sentence shall
apply to every subsequent sale or transfer of the Premises or any part thereof.
If: (i) no Event of Default has occurred and is continuing hereunder and
(ii) Tenant has fully performed and satisfied all of its obligations under the
Lease (including, without limitation and as applicable, its obligations relative
to any Operational Transfer(s)), then the Security Deposit or Letter of Credit,
or the remaining unapplied portion thereof, shall be paid or returned to Tenant
within 93 days after the expiration or termination of this Lease and the
surrender of the Premises to Landlord in the condition required hereunder;
provided, however, that Landlord may retain an amount of the Security Deposit,
or make a draw on the Letter of Credit for such amount, as it shall reasonably
determine, to secure the payment of any Rent, the amount of which Landlord is
then unable to determine finally (and Landlord shall return any such retained
amount to Tenant promptly following the final determination of such Rent amount
and the full payment to Landlord of such Rent). The Security Deposit or Letter
of Credit, as applicable, shall not be deemed an advance payment of Rent or a
measure of Landlord’s damages for any default hereunder by Tenant, nor shall it
be a bar or defense to any action that Landlord may at any time commence against
Tenant.
               24.5.5. Tenant Liability. Notwithstanding any assignment under
this Section 24.5, Tenant shall remain liable under the terms of the Lease and
to the extent provided

K-62



--------------------------------------------------------------------------------



 



in the Lease for any claims which may arise prior to the effective date of any
such assignment as if such assignment had not occurred. Guarantor’s obligations
under the Lease Guaranty, with respect to Inverness matters arising prior to the
effective date of any such assignment, shall not be affected by any assignment
of the Lease.
               24.5.6. Tenant Assignment. At the closing of any assignment under
this Section 24.5 and in addition to Landlord’s Costs, Tenant shall pay Landlord
an assignment fee of $50,000.00.
               24.5.7. Consideration. Landlord and Tenant hereby agree that the
assignment as set forth in this Section 24.5 represents the entire consideration
for such Substitute Tenant and that there shall be no alteration of any Rent due
under this Lease to Landlord, and neither Landlord nor Tenant shall be entitled
any other consideration whether in the form of cash or otherwise.
               24.5.8. Expedited Procedures. Promptly following receipt of the
Assignment Notice, Landlord shall undertake its evaluation of the proposed
Substitute Tenant and thereafter diligently pursue such evaluation in good faith
to completion as soon as reasonably possible, and in any event within 15
business days after receipt of (i) the Substitution Notice and (ii) receipt of
all other materials and information reasonably required by Landlord to evaluate
the Substitute Tenant (including all materials specified in this Section 24.5).
If Landlord fails to approve a proposed Substitute Tenant, it shall promptly so
notify Tenant in writing. If Tenant disagrees with Landlord’s decision and the
parties are unable to resolve such disagreement, or if Landlord fails to comply
with its obligations set forth above, the matter shall be submitted to a court
of competent jurisdiction for resolution using whatever expedited judicial
procedures are available (provided, however, that Landlord shall not be deemed
to have agreed to arbitration or to any dispute resolution procedure in which
Landlord waives or forfeits any procedural or substantive rights to which it
would otherwise be entitled).
     25. Financial Statements and Reporting.
          25.1. Maintenance of Books and Records. Tenant shall keep and
maintain, or cause to be kept and maintained, proper and accurate books and
records in accordance with GAAP, and a standard modern system of accounting, in
all material respects reflecting the financial affairs of each Tenant and the
results from operations of each Facility. Landlord shall have the right, from
time to time during normal business hours after 10 Business Days prior oral or
written notice to the applicable Tenant, itself or through any of Landlord’s
Representatives, to examine such books and records at the office of such Tenant
or other Person maintaining such books and records and to make such copies or
extracts thereof as Landlord or Landlord’s Representatives shall request;
provided, however, said 10 Business Day period shall be reduced to two Business
Days if (i) any Event of Default is continuing; (ii) any Tenant or Guarantor
files for bankruptcy protection (or a bankruptcy filing is made against any of
them); (iii) Tenant fails to timely provide Landlord with financial statements
or reports required under this Lease; or (iv) an event occurs which has a
Material Adverse Effect on any Tenant or any Facility.
          25.2. Annual Financial Information. As soon as available, and in any
event within 120 days after the close of each Fiscal Year, Tenant shall deliver
to Landlord, presented

K-63



--------------------------------------------------------------------------------



 



on a consolidated basis, financial statements of the Person which owns each of
the Tenants and any affiliated provider of insurance required by this Lease,
prepared for such Fiscal Year including a balance sheet and operating statement
as of the end of such Fiscal Year, together with related statements of income
for each Tenant for such Fiscal Year on a property-by-property basis, and if
otherwise available, a copy of the auditor’s opinion as to such financial
statements (but if not otherwise performed, nothing herein shall require an
audit of such financial statements). Together with Tenant’s annual financial
statements, Tenant shall deliver to Landlord such other information as Landlord
shall reasonably request. So long as such Person is a public company, the
requirements of this Section 25.2 may be satisfied by the filing by Person of
such Person’s Form 10K.
          25.3. Quarterly Financial Information. As soon as available, and in
any event within 45 days after the end of each fiscal quarter, Tenant shall
deliver to Landlord, presented on a consolidated basis, quarterly, year-to-date
and trailing 12 month unaudited financial statements of the Person which owns
each of the Tenants prepared for such fiscal quarter, including a balance sheet
and operating statement as of the end of such fiscal quarter, together with
related statements of income for each Tenant for such fiscal quarter on a
property-by-property basis, for the portion of the Fiscal Year ending with such
fiscal quarter and for the trailing 12 months then ended. Each such quarterly
statement shall show the separate operations of each Leased Property, including,
without limitation, (i) a breakdown of Patient Revenues and other revenues
itemized by payor type and a reasonably detailed breakdown of operating expenses
and (ii) patient census information by payor type (collectively, “Census
Information”). Each such quarterly report shall be accompanied by the following:
(1) a statement in reasonable detail showing the calculation of Net Operating
Income for each Facility for the trailing four fiscal quarters, in each case,
ending at the end of the fiscal quarter as to which such statement is being
delivered; (2) a then current occupancy report for each Facility; (3) an
Officer’s Certificate certifying as to any material variances from the approved
Annual Budget on a line-item basis; (4) a report describing in reasonable detail
the occurrence during such quarter of any event that is reasonably likely to
result in a material adverse effect on the ability of Tenant to perform any
material provision of this Lease, or the value, use or enjoyment of any of the
Leased Properties or the operation thereof; (5) a quarterly summary of accounts
receivable with respect to each Facility and all of the Facilities in form
acceptable to Landlord; and (6) such other information as Landlord shall
reasonably request. So long as such Person is a public company, the requirements
of this Section 25.3 may be satisfied by the filing by Person of such Person’s
Form 10Q.
          25.4. Certifications of Compliance. Simultaneously with the delivery
of the annual and quarterly financial statements contemplated by Sections 25.2
and 25.3, Tenant shall deliver to Landlord an Officer’s Certificate in the form
of Exhibit D attached hereto and dated as of the date of such delivery.
          25.5. Annual Budgets. Tenant (or its predecessor in interest) has
previously delivered to Landlord the Annual Budget for each Leased Property for
the 2005 Fiscal Year. At least 30 days prior to the commencement of each
subsequent Fiscal Year during the Term, Tenant shall deliver to Landlord an
Annual Budget presented on a consolidated and consolidating as well as a
property-by-property basis for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions to the Annual Budget.

K-64



--------------------------------------------------------------------------------



 



          25.6. Intentionally Omitted.
          25.7. Authorizations. As soon as available, and in any event within
90 days after the end of each calendar year, Tenant shall deliver to Landlord as
to each Facility a report describing in reasonable detail the status of such
Facility’s compliance with all Authorizations for such Facility. In addition,
not later than 30 days after the commencement of each Fiscal Year during the
Term, Tenant shall deliver to Landlord copies of any and all Authorizations
(together with any renewals or extensions thereof) certified by Tenant as
accurate and complete in an Officer’s Certificate.
          25.8. Actuarial Reports. Promptly (and in any event no later than
10 days) after Tenant’s receipt thereof, Tenant shall deliver to Landlord a
complete copy of any Actuarial Report(s) received by Tenant.
          25.9. Quarterly Survey Deficiency Summary Reports. If and to the
extent the Facilities are subject to periodic inspections or surveys by a
Governmental Authority, as soon as available, and in any event no later than
30 days after the end of each fiscal quarter, Tenant shall deliver to Landlord a
quarterly consolidated survey deficiency summary report, indicating for each
Facility whether any survey, citation or report alleging any deficiency with
respect to such Facility has been issued during the prior fiscal quarter and, if
so, setting forth the identity of the Governmental Authority that issued such
survey, citation or report, a description of the alleged deficiency and the
timetable or deadline for remedying same and Tenant’s plan for curing such
deficiency. Tenant shall also deliver to Landlord promptly after request
therefor by Landlord any other Facility specific survey reports reasonably
requested by Landlord.
          25.10. Notices from Governmental Authorities. As soon as available,
and in any event within 10 Business Days of Tenant’s receipt, Tenant shall
deliver to Landlord copies of any and all notices (regardless of form) from any
Governmental Authority (i) that any Authorization for any Facility or, if
applicable, the certification of any Facility to participate in any Third Party
Payor Program is the subject of any enforcement action, revocation or suspension
or is subject to assessment for civil monetary penalties or is the subject of
any overpayment claim or recoupment claim or (ii) that action is pending or
being considered to revoke or suspend any Authorization or to institute
enforcement actions of any kind.
          25.11. Medicare and Medicaid Cost Reports. If a Facility participates
in Medicare or Medicaid, upon the request of Landlord, Tenant shall deliver to
Landlord, as to each such Facility and within 10 Business Days after the earlier
of (i) the date a cost report is required to be filed for such Facility with the
applicable Medicare and/or Medicaid agency, as applicable, or (ii) the date of
actual filing of such cost report for such Facility with such agency, a complete
copy of any Medicare and/or Medicaid cost report for such Facility, which report
will be prepared by an independent certified public accountant or by an
experienced cost report preparer reasonably acceptable to Landlord, and Tenant
shall further promptly deliver to Landlord any amendments filed with respect to
such reports and all responses, audit reports or inquiries with respect to such
reports.
          25.12. Medicare and Medicaid Deficiency Reports. If a Facility
participates in Medicare or Medicaid, as soon as available, and in any event
within five Business Days of

K-65



--------------------------------------------------------------------------------



 



Tenant’s receipt thereof, Tenant shall deliver to Landlord a complete copy of
any Medicare, Medicaid or other Governmental Authority survey, report or
statement of deficiencies relating to any of such Facilities and, within the
time period required by the particular agency for furnishing a plan of
correction, Tenant shall also deliver or cause to be delivered to Landlord a
complete copy of a plan of correction generated from such survey, report or
statement of deficiencies and delivered by Tenant to such agency.
          25.13. Financial Statements of Guarantor. Tenant shall cause each
Guarantor to deliver to Landlord on a timely basis the financial statements, and
Officer’s Certificates, that are required by the terms of each Lease Guaranty.
          25.14. Estoppel Certificates. Together with every Officer’s
Certificate required to be provided hereunder, or otherwise upon request by
Landlord in connection with a proposed sale or refinancing of any Leased
Property(ies) by Landlord or otherwise (and, in the case of any such request, in
any case within five Business Days), Tenant shall deliver an “Estoppel
Certificate” in form and substance satisfactory to Landlord and certifying as to
the matters described in Exhibit E attached thereto. Each such Estoppel
Certificate shall be certified to Landlord and Landlord’s designees and may be
relied upon by Landlord and its designees. Any Estoppel Certificate shall, at
Landlord’s request, be delivered together with complete and accurate copies
(originals of which shall be made available for inspection upon request by
Landlord) of all licenses, permits and other Authorizations necessary to operate
the Facilities in accordance with all applicable laws.
          25.15. SEC Reports. As soon as reasonably available, Tenant shall
deliver to Landlord copies of any Forms 10K, 10Q and 8K, and any other annual,
quarterly, monthly or other reports, copies of all registration statements and
any other public information that any Tenant, any Guarantor or any Affiliate of
any Tenant or any Guarantor files with the SEC or any other Governmental
Authority. Promptly upon the furnishing thereof to the shareholders of any
Tenant, any Guarantor or any Affiliate of any Tenant or any Guarantor, Tenant
shall deliver to Landlord copies of all statements, reports, notices and proxy
statements so furnished.
          25.16. Supplemental Information. Tenant shall deliver to Landlord such
supplements to the foregoing documents, and such other information and reports
(including, without limitation, non-financial information), as Landlord or any
Facility Mortgagee may reasonably request from time to time, provided such
supplements, and such information and reports, are consistent with the types of
supplements, reports and information generally utilized by institutions within
the healthcare or financing industry.
          25.17. Quarterly Meetings; Facility Level Meetings and Reviews. On a
quarterly basis, Tenant shall permit, and upon request by Landlord, shall make
appropriate arrangements for, Landlord and/or Landlord’s Representatives to
discuss the affairs, operations, finances and accounts of each Tenant, each
Guarantor and their respective Affiliates with, and be advised as to the same
by, senior officers of each Tenant (and such of each Tenant’s financial advisors
(other than independent accountants) as would be relevant to the topic(s) of the
particular meeting), all as Landlord may deem appropriate for the purpose of
verifying any report(s) delivered by Tenant to Landlord under this Lease or for
otherwise ascertaining compliance with this Lease by Tenant or the business,
operational or financial condition of each

K-66



--------------------------------------------------------------------------------



 



Tenant, each Guarantor and/or their respective Affiliates and/or any of the
Facilities. Without limitation of the foregoing, from time to time promptly
following receipt of written notice from Landlord to Tenant (and in any event
within five Business Days of such receipt), Tenant shall permit, and shall make
appropriate arrangements for, Landlord and/or Landlord’s Representatives to
discuss the business, operational and financial condition of specific
Facility(ies) designated by Landlord with, and be advised as to the same by,
appropriate personnel of Tenant and its Affiliates having operational and
accounting responsibilities for the Facility(ies) so specified by Landlord and
to review, and make abstracts from and copies of, the books, accounts and
records of Tenant and its Affiliates relative to any such Facility(ies). Unless
otherwise agreed in writing by Landlord and Tenant, all of the discussions,
reviews, abstracting and copying referenced in this Section 25.17 shall occur
during normal business hours.
          25.18. Format. Notwithstanding anything contained herein to the
contrary, Tenant shall deliver to Landlord the financial information,
statements, reports, operating budgets and other financial data contemplated by
Section 25 in electronic form and in a format acceptable to Landlord in the
exercise of its reasonable discretion.
     26. Landlord’s Right to Inspect.
          Tenant shall permit Landlord, Landlord’s Representatives, any then
current or prospective Facility Mortgagee or other lender to Landlord, any then
current or prospective investment banker, mortgage broker or other professional
engaged by Landlord, any prospective purchaser of any Leased Property or any
investor in Landlord or any Affiliate of Landlord and/or any prospective lessee,
and its and their respective authorized representatives, to enter upon and
conduct a physical inspection of any Leased Property during normal business
hours and, except in an emergency, upon not less than five Business Days’ prior
written notice, subject to any security, health, safety or confidentiality
requirements of any Governmental Authority relating to the Premises, or imposed
by law or applicable regulations or any insurance requirement, and provided that
no such entry or inspection shall materially interfere with Tenant’s business
operations within the affected Leased Property(ies); provided, however, said
five Business Day period shall be reduced to two Business Days if (i) any Event
of Default is continuing; (ii) if any Tenant or Guarantor files for bankruptcy
protection (or a bankruptcy filing is made against any of them); or (iii) an
event occurs which has a Material Adverse Effect on any Tenant or any Facility.
Nothing contained in this Section 26 shall limit or impair Landlord’s right to
immediately enter upon and inspect the Premises, or any of Landlord’s other
rights or remedies, upon the occurrence of any Event of Default by Tenant.
     27. No Waiver.
          No failure by Landlord or Tenant to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy consequent upon a
breach thereof, and no acceptance of full or partial payment of Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of any such term. To the extent permitted by law, no waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

K-67



--------------------------------------------------------------------------------



 



     28. Single Lease.
          Tenant hereby acknowledges that the agreement between Landlord and
Tenant to treat this Lease as single lease in all respects was and is of primary
importance to Landlord, and Landlord would not have entered into this Lease
without there being such an agreement and such treatment of this Lease. All
rights and obligations under this Lease relating to the Premises shall apply to
each Leased Property and any default under this Lease pertaining to a single
Leased Property or to the Premises or any portion thereof shall be an Event of
Default pertaining to the Premises and each Leased Property, subject only to
Section 17.2.2 above. Without limiting the generality of the foregoing, the
parties hereto acknowledge that, notwithstanding any references herein to any
individual Leased Property and notwithstanding the possibility that certain
individual Leased Properties may be deleted herefrom pursuant to the express
provisions of this Lease under certain limited circumstances, the parties hereto
expressly intend and agree that this Lease is not divisible and shall be treated
as a single lease for all purposes whatsoever (including, without limitation, in
the context of Tenant’s attempted rejection, assumption and/or assignment of
this Lease in any bankruptcy or other insolvency proceeding affecting any
Tenant, in which case the parties hereto intend for such rejection to terminate
this Lease with respect to the entire Premises or such assumption to apply with
respect to the entire Premises, i.e., all but not less than all of the Leased
Properties). Notwithstanding anything contained in this Section 28 or elsewhere
in this Lease to the contrary, the existence of Tenant’s Proportionate Share and
the allocations of Rent described in Section 3.1.2 hereof and elsewhere in this
Lease do not change the joint and several nature of each Tenant’s obligation to
pay all Rent owing hereunder as provided in Section 1.3 above. This Lease does
not constitute, and may not be enforced (except at Landlord’s sole discretion in
connection with a Limited Termination Election) or treated as, a separate lease
for any individual Leased Property. Notwithstanding the foregoing, the right of
possession and leasehold right granted to each Tenant hereunder is limited as
provided in Section 1.3 above.
     29. Acceptance of Surrender.
          No surrender to Landlord of this Lease or of any Leased Property or
any part thereof, or of any interest herein or therein, shall be valid or
effective unless agreed to and accepted in writing by Landlord, and no act by
Landlord or any representative or agent of Landlord, other than such a written
acceptance by Landlord, shall constitute an acceptance of any such surrender.
     30. No Merger of Title.
          There shall be no merger of this Lease or of the leasehold estate
created hereby by reason of the fact that the same Person may acquire, own or
hold, directly or indirectly, (i) this Lease or the leasehold estate created
hereby or any interest in this Lease or such leasehold estate and (ii) the fee
estate in any Leased Property.
     31. Conveyance by Landlord.
          Landlord may, without the consent or approval of Tenant, sell,
transfer, assign, pledge, encumber, hypothecate, convey or otherwise dispose of
all or any portion of the

K-68



--------------------------------------------------------------------------------



 



Premises. If Landlord or any successor owner of any Leased Property shall sell,
transfer, assign, convey or otherwise dispose of any Leased Property in
accordance with the terms hereof other than as security for a debt, and the
purchaser, grantee, assignee or transferee of the Leased Property(ies) shall
expressly assume all obligations of Landlord hereunder with respect to such
Leased Property(ies) arising or accruing from and after the date of such sale,
conveyance, transfer, assignment or other disposition, Landlord or such
successor owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Landlord under this Lease with respect to such
Leased Property(ies) arising or accruing from and after the date of such sale,
conveyance, transfer, assignment or other disposition as to such Leased
Property(ies) and all such future liabilities and obligations with respect to
such Leased Property(ies) shall thereupon be binding upon such purchaser,
grantee, assignee or transferee.
     32. Quiet Enjoyment.
          So long as Tenant shall pay all Rent as the same becomes due and shall
fully comply with all of the terms of this Lease and fully perform its
obligations hereunder, Tenant shall peaceably and quietly enjoy each Leased
Property for the Term hereof, free of any claim, interruption or other action by
Landlord or anyone claiming through Landlord, but subject to all Permitted
Encumbrances. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to abate, reduce or make a deduction from or offset
against the Rent or any other sum payable under this Lease, or to fail to
perform any other obligation of Tenant hereunder. Notwithstanding the foregoing,
Tenant shall have all rights and remedies available at law or in equity, except
as otherwise provided herein, by separate and independent action, to pursue any
claim or claims it may have against Landlord as a result of any breach by
Landlord of the covenant of quiet enjoyment contained in this Section 32.
     33. Notices.
          All notices, demands, requests, consents, approvals and other
communications hereunder shall be in writing and delivered (i) by certified
mail, return receipt requested, in which case such notice shall be deemed
received three Business Days after its deposit, (ii) by confirmed facsimile, in
which case such notice shall be deemed received the next Business Day, or
(iii) by reputable nationally recognized overnight courier service, in which
case such notice shall be deemed received the next Business Day, addressed to
the respective parties, as follows:

  (a)   if to any Tenant:         Assisted Living Concepts, Inc.
W140 N8981 Lilly Road
Menomonee Falls, WI 53051
Attention: Chief Financial Officer
Facsimile: (262) 251-7562

K-69



--------------------------------------------------------------------------------



 



      with a copy to:         Assisted Living Concepts, Inc.
W140 N8981 Lilly Road
Menomonee Falls, WI 53051
Attention: General Counsel
Facsimile: (262) 251-7627     (b)   if to Landlord:         Ventas Realty,
Limited Partnership
c/o Ventas, Inc.
111 South Wacker Drive, Suite 4800
Chicago, Illinois 60606
Attention: Lease Administration
Facsimile: (312) 596-3850         with a copy to:         Ventas Realty, Limited
Partnership
c/o Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, Kentucky 40223
Attention: General Counsel
Facsimile: (502) 357-9001

          or to such other address as either party may hereunder designate in
writing.
     34. General REIT Provisions.
          Tenant understands that, in order for Landlord’s general partner,
Ventas, Inc., to qualify as a REIT, certain requirements (the “REIT
Requirements”) must be satisfied, including, without limitation, the provisions
of Section 856 of the Code. Accordingly, Tenant agrees, and agrees to cause its
Affiliates, permitted subtenants, if any, and any other parties subject to its
control by ownership or contract, to reasonably cooperate with Landlord to
ensure that the REIT Requirements are satisfied, including, but not limited to,
providing Landlord or Ventas, Inc. with information about the ownership of
Tenant and its Affiliates. Tenant agrees, and agrees to cause its Affiliates,
upon request by Landlord or Ventas, Inc., to take all action reasonably
necessary to ensure compliance with the REIT Requirements.
     35. Transfer of Tenant’s Personal Property.
          Upon the expiration or earlier termination of this Lease (or, if
applicable, Tenant’s right of possession) with respect to a Leased Property
(unless such termination is the result of Tenant’s purchase of such Leased
Property), all Tenant’s Personal Property relating to such

K-70



--------------------------------------------------------------------------------



 



Leased Property shall become the property of Landlord, free of any lien, claim
or encumbrance, and Tenant shall, at its expense, take any actions reasonably
necessary to discharge any applicable lien, claim or encumbrance (and, relative
to any Tenant’s Personal Property that is leased by Tenant, Tenant agrees, at
its expense, immediately to acquire title thereto, in order to be able to convey
title thereto to Landlord as provided in this Section 35). Subject to Section 21
hereof, Landlord acknowledges and agrees that Tenant’s proprietary software,
trademarks, accounts receivable are not to be transferred to Landlord pursuant
to this Section 35, and at Landlord’s express written direction, Tenant’s
automobiles and vans shall be transferred directly by Tenant to Landlord’s
designee Tenant shall execute and deliver such assignments, conveyance
documents, bills of sale and other instruments as Landlord shall reasonably
require to evidence the conveyances and transfers referenced in this Section 35
and otherwise reasonably assist Landlord with such conveyances and transfers.
     36. Compliance With Environmental Laws.
          36.1. Hazardous Substances. Tenant shall not place or hold any
Hazardous Substances under, on or at any of the Leased Properties, except as is
necessary or reasonable in the ordinary course of its business for its Primary
Intended Use. If Tenant’s business requires the use of any Hazardous Substances,
other than such materials as are typically found in healthcare facilities,
Tenant shall notify Landlord in writing and shall comply with hazard
communication and notification requirements of the Occupational Safety and
Health Act and any other Environmental Laws with respect to such Hazardous
Substances. Tenant shall comply in all material respects with all applicable
Environmental Laws in connection with its use, operation and management of the
Leased Properties. Tenant shall not cause or allow any asbestos to be
incorporated into any Leased Improvements or Alterations that it makes or causes
to be made on or to any of the Leased Improvements. Tenant shall not use any of
the Leased Properties as a treatment, storage, or disposal (whether permanent or
temporary) facility for Hazardous Substances as defined under RCRA such that a
permit therefor would be required under RCRA. If Tenant, in the ordinary course
of its business, generates Hazardous Substances, then Tenant shall comply with
all Environmental Laws relating to the use, storage, transportation and disposal
of Hazardous Substances. Tenant further agrees that it shall properly, and in
compliance in all material respects with all applicable Environmental Laws,
dispose of all “infectious waste” such as, without limitation, laboratory waste,
pathological waste, blood specimens or products, resident or patient waste,
including, without limitation, bandages and disposable gowns, sharp waste and
any material generated by the production or testing of biological agents. All of
the terms, covenants, warranties and indemnifications contained in this
Section 36 shall survive the expiration or sooner termination of this Lease (or,
if applicable, Tenant’s right of possession).
          36.2. Remediation; Notification. If Tenant becomes aware of a material
violation of any Environmental Laws relating to any Hazardous Substance or
otherwise in, on, under or about any Leased Property, or if Tenant, Landlord or
a Leased Property becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate a Leased
Property, Tenant shall promptly notify Landlord of such event and, at its sole
cost and expense, cure such violation or effect such repair, closure,
detoxification, decontamination or other remediation, which activities shall in
all events be performed in accordance with all applicable Environmental Laws and
shall be subject to Landlord’s written

K-71



--------------------------------------------------------------------------------



 



approval as to their scope, process, content and standard for completion prior
to their commencement, such approval not to be unreasonably withheld or delayed,
and in no event shall Landlord prevent Tenant from timely complying with
applicable Environmental Laws. If Tenant fails to implement and diligently
pursue any such cure, repair, closure, detoxification, decontamination or other
remediation as required under this Section 36.2, or if applicable, to contest
such order in accordance with Section 13 above, Landlord shall have the right,
but not the obligation, to carry out such action and to recover from Tenant all
of Landlord’s reasonable costs and expenses incurred directly in connection
therewith. Each of Landlord and Tenant shall promptly notify the other upon
becoming aware (or being notified) of (i) any claims, suits, proceedings,
investigations or written demands, or any enforcement, cleanup or other
regulatory or judicial action, threatened, made, or initiated against or
involving it and relating to any of the Leased Properties pursuant to any
applicable Environmental Laws, including, without limitation, those relating to
the presence, treatment, storage, handling, disposal, generation, spill, release
or discharge of any Hazardous Substances on, at, in, under or about the Leased
Properties or the migration thereof from or to any other property; and (ii) the
imposition of any lien arising under applicable Environmental Laws on any of the
Leased Properties.
          36.3. Indemnity. Tenant shall indemnify, defend, protect, save, hold
Landlord and all of the Landlord Indemnified Parties harmless from and against
any and all Losses suffered or incurred by Landlord or any Landlord Indemnified
Parties in connection with, arising out of, resulting from or incident to:
(i) the production, use, generation, storage, treatment, transporting, disposal,
discharge, release or other handling or disposition of any Hazardous Substances
from, in, on or about any of the Leased Properties, whenever caused, arising or
occurring, except to the extent caused by Landlord or any of the Landlord
Indemnified Parties from and after the date hereof; (ii) the presence of any
Hazardous Substances in, on, under or about any Leased Properties before the
Commencement Date or during the Term; (iii) the violation of any Environmental
Laws with respect to any Leased Property during the Term or prior to the
Commencement Date; and (iv) any breach by Tenant or any Tenant Parties of this
Section 36.
          36.4. Environmental Inspection. Landlord shall have the right, upon
not less than five Business Days’ written notice to Tenant, except in the case
of an emergency, in which event no notice shall be required, to conduct an
inspection of any Leased Property as may reasonably be necessary to determine
the existence or presence of Hazardous Substances at, in, on, under or about any
Leased Property in violation of any applicable Environmental Laws or the
existence at any Leased Property of any violation of any applicable
Environmental Laws. Landlord shall have the right to enter and inspect any
Leased Property and to conduct any testing, sampling and analyses reasonably
necessary and shall further have the right to inspect materials brought into any
Leased Property. Landlord may, in its reasonable discretion, retain such experts
to conduct the inspections, or perform the tests, referred to herein, and to
prepare a written report in connection therewith. Landlord shall have the right
to inspect the Leased Properties with regard to the management and disposal of
Hazardous Substances at all reasonable times during the Term. All reasonable
costs and expenses incurred by Landlord under this Section 36.4 shall be paid by
Tenant and shall be deemed to constitute Consent Expenses (i) if such tests or
inspections are done after the start of the last year of the Term and are in
preparation for the Term expiring, (ii) if such costs or expenses are incurred
in connection with or during the continuance of an Event of Default, (iii) if
there is any remediation of

K-72



--------------------------------------------------------------------------------



 



Hazardous Substances ongoing or necessary at or about any Leased Premises or
(iv) Landlord had a good faith reason to perform such tests or inspections,
including without limitation, receipt of any notice indicating there may be
Hazardous Substances present at any Leased Premises in violation of an
applicable Environmental Law.
          36.5. Removal. Upon the earlier of the expiration or earlier
termination of this Lease (or, if applicable, Tenant’s right of possession) as
to one or more Leased Properties, Tenant shall forthwith remove all Hazardous
Substances from any portion of the Leased Properties as to which such expiration
or termination relates, to the extent required by any applicable Environmental
Law or to the extent such Hazardous Substances (excluding small quantities of
cleaning supplies or other office supplies typically used at facilities such as
the Leased Premises and which are in appropriate safe containers) were brought
onto or released at the applicable Leased Premises on or before such expiration
or earlier termination which removal shall be performed in accordance with any
Environmental Laws and to Landlord’s satisfaction.
          36.6. Environmental Representations and Warranties. This Section 36
contains the exclusive representations and warranties by Tennant regarding
Hazardous Substances and Environmental Laws in this Lease.
     37. Operational Transfer.
          37.1. Exercise; Transfer of Authorizations.
               37.1.1. Exercise. Upon (i) the expiration of this Lease as to any
Leased Property in accordance with its terms as of the Expiration Date
applicable to such Leased Property or (ii) the occurrence of an Early
Termination Event as to any Leased Property (including any Deleted Property),
Landlord shall have the unequivocal, unilateral right to require an Operational
Transfer with respect to such Leased Property (any Leased Property with respect
to which Landlord elects to require an Operational Transfer, a “Transition
Property”) by delivery of written notice to Tenant specifying such election (a
“Transition Notice”). Landlord may exercise (in its sole discretion) its right
to require an Operational Transfer, with respect to any Leased Property with
respect to which this Lease will terminate by its terms as of the Expiration
Date applicable to such Leased Property, by delivering a Transition Notice on or
prior to 30 days prior to such Expiration Date. In the event of an Early
Termination Event as to any Leased Property as a result of an Event of Default,
Landlord may exercise in its sole discretion) its right to require an
Operational Transfer with respect to such Leased Property at any time (but in
any event prior to the Expiration Date) by delivering a Transition Notice to
Tenant.
               37.1.2. Transfer of Authorizations. If Landlord exercises its
right to require an Operational Transfer with respect to a particular Leased
Property(ies), Tenant shall take any and all necessary actions; file such
transfer notices that are required by applicable law to be filed by Tenant; make
such assignments, conveyances and transfers of permits, licenses, approvals and
Facility Provider Agreements issued to Tenant to and for the benefit of Landlord
and/or any Landlord’s designee (any such designee, a “Successor Operator”) to
the extent the same are permitted by applicable law; and cooperate to have such
permits, licenses, approvals and Facility Provider Agreements to be issued to
and for the benefit of Landlord and/or any

K-73



--------------------------------------------------------------------------------



 



Successor Operator, in any and all such cases as are necessary, such that the
day-to-day operations of the Transition Property(ies) for the Primary Intended
Use(s) of the Facility(ies) located on such Transition Property(ies) are
transferred and transitioned, practically and legally, to Landlord and/or any
Successor Operator simultaneously with the termination or earlier expiration of
this Lease (or, if applicable, termination of Tenant’s right of possession) as
to the Transition Property(ies) without interruption of the business activities
therein, regulatory or otherwise (such transfer of operations, an “Operational
Transfer”); provided, however, Tenant shall not be required to make any filings
on behalf of Landlord or any Successor Operator (but Tenant shall cooperate with
Landlord and any Successor Operator to permit them to make their filings).
Without limitation of the foregoing or any other rights of Landlord or any
Successor Operator as set forth in this Section 37, as part of any Operational
Transfer, Tenant shall, to the extent permitted by applicable law, (i) sell,
transfer, convey and assign to Landlord and/or any Successor Operator, as
applicable, those of the Authorizations that Landlord elects to assume and
accept (or cause Successor Operator to assume and accept) (the “Assigned
Authorizations”) or allow Landlord or any Successor Operator to continue to rely
upon any Authorizations (including, but not limited to, any Facility Provider
Agreements); (ii) cooperate to enable Landlord and/or Successor Operator to
apply for and obtain any and all licenses, operating permits, Provider
Agreements, provider status, certificates of need, certificates of exemption,
approvals, waivers, variances and other governmental, quasi-governmental and
private authorizations necessary or advisable for the continuous operation of
the Facility(ies) located on each Transition Property for its/their Primary
Intended Use(s) (collectively, “Transfer Authorizations”); (iii) assign to
Landlord or any Successor Operator, as applicable, such assignable patient,
vendor, service provider and other contracts relating to the
Facility(ies) located on each Transition Property as Landlord or any Successor
Operator may request (the “Assigned Contracts”); (iv) if requested by Landlord,
enter into an operations transfer agreement with Landlord or Successor Operator,
as applicable, that is reasonably acceptable to Landlord and Tenant; (v) not
unreasonably withhold, condition or delay its consent to entering into any
interim sublease or management agreements as may be necessary to effectuate an
early transfer of the operations of the Facility(ies) located on each Transition
Property for its/their Primary Intended Use(s) prior to the time that Landlord
or Successor Operator, as applicable, holds all Authorizations from all
applicable Governmental Authorities necessary to so operate such Facility(ies),
provided that if the Operational Transfer did not result from an Event of
Default, Tenant is compensated for any such management duties in an amount equal
to the management fees Tenant is obligated to pay the applicable Manager, or as
to a sublease, that Tenant is indemnified and held harmless, to its reasonable
satisfaction, as to the activities of the Successor Operator at the subject
Facility during the term of such sublease; and (vi) indemnify, defend, protect
and hold harmless Landlord and any Successor Operator from and against any loss,
damage, cost or expense incurred by Landlord or Successor Operator in connection
with the correction of any and all deficiencies of a physical nature identified
by any Governmental Authority in the course of any Operational Transfer that
existed during the period prior to the Operational Transfer. Notwithstanding
anything contained herein to the contrary, unless the Operational Transfer
results from an Event of Default, Tenant shall not be obligated to incur any
out-of-pocket expense to perform any action under this Section 37.1.2 that is
not otherwise required of Tenant by applicable law unless Landlord agrees to
reimburse Tenant therefor. It is the express intention of the parties that, at
the expiration or earlier termination of the Term as to each Transition
Property, and upon any dispossession of Tenant in connection

K-74



--------------------------------------------------------------------------------



 



with any Event of Default as to any Facility(ies) located on a Transition
Property, any and all Authorizations needed to operate each Transition Property
as to which the Term is expired or terminated, or as to which Tenant has been
dispossessed, for its/their Primary Intended Use(s) shall, to the maximum extent
permitted by applicable law, and if Landlord so elects, remain with such
Facility(ies) and shall be transferred into the name of Landlord and/or
Successor Operator, as applicable, regardless of whether any such Authorization
is in the name of Tenant at any time during the Term.
          37.2. Reasonable Assistance. In anticipation of the expiration of this
Lease as to any Leased Property, or upon any Early Termination Event as to any
Leased Property, Tenant shall cooperate with Landlord in all respects to
facilitate and effectuate an Operational Transfer if Landlord elects to require
an Operational Transfer. Such cooperation shall include, without limitation:
(i) furnishing to Landlord or any prospective Successor Operator complete and
accurate books, records, files, documents and information in Tenant’s
possession, custody or control necessary or reasonably requested by Landlord or
Successor Operator in connection with any Operational Transfer, the assessment
and/or assumption of the operations of any Transition Property(ies) and/or the
completion and processing of any applications for the assignment of the Assigned
Authorizations or the Assigned Contracts or obtaining Transfer Authorizations;
and (ii) facilitating the evaluation and employment by Landlord or any
prospective Successor Operator of such employees of Tenant or its Affiliates (or
any third party employment agency with whom Tenant or its Affiliates has an
agreement pursuant to which such agency employs such parties) as Landlord or
Successor Operator may elect to evaluate or employ, including, without
limitation, to the extent permitted by law, affording Landlord or Successor
Operator, as applicable, access to all relevant personnel files, records,
documents and information in Tenant’s or its Affiliates’ possession, custody or
control.
          37.3. Facility Termination; Limited Term Contraction Right; Limited
Extended Operation by Tenant.
               37.3.1. Facility Termination. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall not, prior to the 30th day
preceding the Expiration Date applicable to each Leased Property, commence to
wind up and terminate the operations of the Facility(ies) operated thereon (a
“Facility Termination”). In no event, and under no circumstances, shall any
Tenant relocate the patients or occupants of any Facility to any other
healthcare facility without obtaining Landlord’s prior written consent (which
consent may be withheld in Landlord’s sole discretion); provided, however, that,
if Landlord has not delivered a Transition Notice to Tenant prior to the 30th
day preceding the Expiration Date applicable under this Lease to a particular
Leased Property, then Tenant may commence the Facility Termination (including
the relocation of patients) as to the Facility(ies) located on such Leased
Property and, upon the expiration of this Lease as to such Leased Property and
Facility(ies), Tenant shall vacate such Leased Property and surrender possession
thereof to Landlord in accordance with all of the applicable requirements of
this Lease. If, prior to the 30th day preceding the Expiration Date applicable
under this Lease to a particular Leased Property, Landlord elects to require an
Operational Transfer by delivering a Transition Notice to Tenant, Tenant shall
not commence or otherwise engage in a Facility Termination with respect to the
Facility(ies) located on such Leased Property. In the event of an Early
Termination Event with respect to any Leased Property, Tenant shall in no event
commence a Facility Termination in connection with the

K-75



--------------------------------------------------------------------------------



 



applicable Leased Property unless and until Landlord affirmatively elects, in
writing and in its sole discretion, not to deliver a Transition Notice with
respect to such Leased Property.
               37.3.2. Limited Term Contraction Right. Subject to the following
sentence, Landlord shall have the right, as to each Leased Property, to elect to
contract the Term, and accelerate the Expiration Date, of this Lease as it
applies to such Leased Property; provided, with respect to the initial Term and
the first Extended Term, absent the continuation of an Event of Default,
Landlord shall not make such election unless Tenant has not given notice of its
election to extend the Term pursuant to Section 43.1. To exercise such election
and right as to a particular Leased Property, Landlord shall give a written
notice (a “Contraction Notice”) to Tenant specifying the revised, earlier
Expiration Date that will, for all purposes of this Lease, thereafter be
applicable to such Leased Property, which revised, earlier Expiration Date so
specified by Landlord shall be (i) not more than 120 days prior to the
Expiration Date that was applicable to such Leased Property immediately prior to
Landlord’s Contraction Notice with respect thereto, (ii) no sooner than 60 days
after the date of Landlord’s aforesaid Contraction Notice, and (iii) binding
upon Landlord and Tenant upon Landlord’s issuance of such Contraction Notice.
Landlord may issue one, but not more than one, Contraction Notice as to each
Leased Property.
               37.3.3. Limited Extended Operation by Tenant. In the event
Landlord delivers a Transition Notice as to a particular Transition Property,
Tenant shall thereafter operate the Facility(ies) located on such Transition
Property in accordance with all of the requirements of this Lease until the
earliest to occur of (i) the date (on or after the expiration of this Lease as
to such Transition Property and Facility(ies)) on which Landlord or Successor
Operator, as applicable, will assume the operation of such Facility(ies), as
specified in a written notice from Landlord to Tenant given not less than
15 days prior to the date of such assumption; (ii) the date that is 120 days
after the Expiration Date applicable to such Transition Property and
Facility(ies) (except that in connection with any Early Termination Event or any
early dispossession of Tenant with respect to any Leased Property, such 120 day
period shall not commence until Landlord delivers a Transition Notice as to the
applicable Leased Property); (iii) the date (on or after the Expiration Date
applicable to any Transition Property and Facility(ies)) that is 90 days after
Tenant receives written notice from Landlord that, notwithstanding the
foregoing, Tenant may commence the Facility Termination; on which earliest date,
Tenant shall vacate the Leased Property in question and surrender possession
thereof to Landlord in accordance with all of the applicable requirements of
this Lease. Notwithstanding the foregoing provisions of this Section 37.3.3 to
the contrary, in the case of the expiration of the Term of this Lease at its
then scheduled Expiration Date (without regard to acceleration of the Expiration
Date pursuant to Section 37.3.2) and the absence of any continuing Event of
Default, Landlord shall not have the right to extend the Term beyond the
Expiration Date. The terms of this Section 37 shall survive the expiration or
sooner termination of this Lease (or, if applicable, Tenant’s right of
possession).
          37.4. Use of Tenant’s Names. Without limitation of the other
provisions of this Section 37 and notwithstanding anything to the contrary
contained in this Lease, Tenant agrees to allow Landlord or any Successor
Operator, at its option and at no cost to Landlord or any such Successor
Operator, to continue to use, in its signage, marketing and advertising

K-76



--------------------------------------------------------------------------------



 



materials, operations and otherwise, any or all name(s) (including, without
limitation, trade names) associated with the operation of a particular Leased
Property and related Facility(ies) as a going concern for up to 120 days
following (i) the expiration or termination of this Lease (or, if applicable,
Tenant’s right of possession) as it applies to such Leased Property and
Facility(ies) and (ii) the vacation from, and surrender of, such Leased Property
and Facility(ies) by Tenant in accordance with this Section 37 and the other
requirements of this Lease. At the end of such 120 period, or upon sooner
written notice from Landlord to Tenant, Tenant shall, promptly and at its
expense, remove its aforesaid name(s) (but not any trade names associated with
the operation of the Facilities, which trade names Landlord or any subsequent
owner or tenant may continue to use) from all signs and other Leased
Improvements at such Leased Property and Facility(ies) and repair any damage to
such signs or other Leased Improvements caused by such removal. Landlord
acknowledges and agrees that Tenant, not Landlord, owns the aforesaid names and
that neither Landlord nor any Successor Operator may use the same except as
described in this Section 37.4 or as otherwise agreed in writing by Tenant.
     38. Non-Recourse.
          Tenant specifically agrees to look solely to Landlord’s and any
successor owner’s interest in the then applicable Premises for recovery of any
judgment from Landlord, it being specifically agreed that neither Landlord, any
such successor owner, nor any officer, director, employee, lender, agent or
Affiliate of Landlord or any such successor owner shall ever be personally
liable for any such judgment or for the payment of any monetary obligation to
Tenant. Tenant shall have no recourse against any other property or assets of
Landlord or any successor owner, or against any property or assets of any
officer, director, employee, lender, agent or Affiliate of Landlord or any
successor owner. Furthermore, in no event shall Landlord (original or successor)
ever be liable to Tenant for any special, indirect or consequential damages
suffered by Tenant from whatever cause.
     39. Reserved.
     40. Additional Condo Units.
          Pursuant to the P&S Agreement, Landlord may acquire certain Additional
Condo Units (as defined in the P&S Agreement) after the Commencement Date. If
Landlord does so pursuant to the P&S Agreement, then automatically and without
amendment of this Lease: (i) each such Additional Condo Unit shall become part
of the Premises and part of the Leased Property located in Montgomery, Alabama
to be operated by CVMA; (ii) the Fixed Rent per annum shall be increased by 9.2%
of the Purchase Price (as defined in the P&S Agreement) paid by Landlord for
each such Additional Condo Unit, effective as of the date of the closing of each
such acquisition; (iii) Schedules 1.3, 2 and 3.1.2 and Exhibit A shall be
revised accordingly by Landlord (and upon receipt by Tenant of such revised
schedules, and exhibit such revised schedules and exhibit shall automatically be
deemed to replace said schedules and exhibit attached to this Lease as of the
Commencement Date); and (iv) Landlord shall promptly notify Tenant if any escrow
deposits required under Section 3.3 of this Lease need to be increased as a
result of such Additional Condo Unit(s) being added to this Lease (each such
Additional Condo Unit being considered as a “unit” for purposes of
Section 11.3.1.

K-77



--------------------------------------------------------------------------------



 



     41. Restrictive Covenant.
          Tenant, Guarantor and their respective Affiliates shall be subject to
the restrictive covenants and conditions governing the ownership, leasing,
management or operation of additional healthcare facilities contained in
Exhibit F attached hereto and any violation of the provisions of Exhibit F shall
be deemed a default by Tenant under this Lease.
     42. Miscellaneous.
          42.1. Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of expiration or termination of this Lease (or, if
applicable, Tenant’s right of possession) shall survive such expiration or
termination, and, without limitation of the foregoing, Tenant’s obligation to
pay any Rent owing hereunder with respect to any period on or prior to the
expiration or termination of this Lease (or, if applicable, Tenant’s right of
possession), as this Lease applies to any or all of the Premises, shall survive
any such expiration or termination.
          42.2. Non-Business Day Payments. Notwithstanding anything herein to
the contrary, if any payment required to be made hereunder falls on a date that
is not a Business Day, then such required payment shall be made on the Business
Day immediately preceding the date on which such payment would otherwise be due.
          42.3. Brokers. Tenant warrants that it has not had any contact or
dealings with any Person that would give rise to the payment of any fee or
brokerage commission in connection with this Lease, and Tenant shall indemnify,
protect, hold harmless and defend Landlord from and against any liability with
respect to any fee or brokerage commission arising out of any act or omission of
Tenant. Landlord warrants that it has not had any contact or dealings with any
Person that would give rise to the payment of any fee or brokerage commission in
connection with this Lease, and Landlord shall indemnify, protect, hold harmless
and defend Tenant from and against any liability with respect to any fee or
brokerage commission arising out of any act or omission of Landlord.
          42.4. Headings. The headings in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          42.5. Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.
          42.6. Integration; Modification; Interpretation. This Lease
(including, without limitation, the preamble, recitals, schedules and exhibits
hereto, each of which is fully incorporated into and made a part of this Lease)
contains the entire agreement between Landlord and Tenant with respect to the
subject matter hereof. Landlord and Tenant hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
leasing of the Premises are merged into and revoked by this Lease. No
representations, warranties or agreements have been made by Landlord or Tenant
except as set forth in this Lease or in the P&S Agreement. This Lease may only
be modified by a writing signed by both Landlord and Tenant. Both Landlord and
Tenant have been represented by counsel, and this Lease and every

K-78



--------------------------------------------------------------------------------



 



provision hereof has been freely and fairly negotiated. Consequently, all
provisions of this Lease shall be interpreted according to their fair meaning
and shall not be strictly construed against any party. Landlord and Tenant agree
that nothing contained in any P&S Agreement shall abrogate or impair any of the
rights, duties and obligations of Landlord and Tenant under this Lease and that,
in the event of any conflict between the terms and provisions of this Lease and
the terms and provisions of any P&S Agreement, the terms and provisions of this
Lease shall govern.
          42.7. Time of Essence. Time is of the essence of this Lease and each
provision hereof in which time of performance is established.
          42.8. Force Majeure. In the event that either Landlord or Tenant is
delayed in performing its respective obligations pursuant to this Lease by any
cause beyond the reasonable control of the party required to perform such
obligation, the time period for performing such obligation shall be extended by
a period of time equal to the period of the delay. For purposes of this Lease:
(i) a cause shall be beyond the reasonable control of a party to this Lease when
such cause would affect any Person similarly situated (such as a power outage,
labor strike, Act of God or trucker’s strike) but shall not be beyond the
reasonable control of such party when peculiar to such party (such as financial
inability or failure to order long lead time material sufficiently in advance);
(ii) this Section shall not apply to any obligation to pay money or otherwise
perform any financial obligation hereunder; and (iii) in the event of any
occurrence that a party believes constitutes a cause beyond the reasonable
control of such party and that will delay any performance by such party, such
party shall promptly in writing notify the other party of the occurrence and
nature of such cause, the anticipated period of delay and the steps being taken
by such party to mitigate the effects of such delay.
          42.9. Severability; Maximum Rate. If any term or provision of this
Lease is held or deemed to be invalid or unenforceable, such term or provision
shall be modified as slightly as possible so as to render it valid and
enforceable; if such term or provision, as modified, shall be held or deemed
invalid or unenforceable, such holding shall not affect the remainder of this
Lease and same shall remain in full force and effect. If any late charges or
interest computations provided for in any provision of this Lease are based upon
a rate in excess of the maximum rate permitted by applicable law, the parties
agree that such charges or interest computations shall be fixed at the maximum
permissible rate.
          42.10. Governing Law; Venue. This Lease was negotiated in the State of
Illinois, which State the parties agree has a substantial relationship to the
parties and to the underlying transaction embodied hereby. In all respects, the
internal laws of the State of Illinois (without regard to principles of
conflicts of laws) and any applicable laws of the United States of America shall
govern the validity, enforceability and construction of the obligations of the
parties set forth herein, but all provisions hereof relating to the creation of
the leasehold estate and remedies set forth in Section 17 shall be governed by
the laws of the State in which each applicable Leased Property that is the
subject of dispute is located. The parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Lease in the State of Illinois.
          42.11. Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT
ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO
ITS RIGHTS TO TRIAL BY JURY. EACH OF LANDLORD AND

K-79



--------------------------------------------------------------------------------



 



TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT
WITH RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH OF LANDLORD AND TENANT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY
MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE
CONSENT OF SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
          42.12. Waivers; Forbearance. All waivers, consents and releases
provided for in this Lease are effective only to the extent permitted by
applicable law. No waiver of any condition or covenant herein contained, or of
any breach of any such condition or covenant, shall be held or taken to be a
waiver of any subsequent breach of such covenant or condition, or to permit or
excuse its continuance or any future breach thereof, or of Landlord’s right to
terminate this Lease or exercise any other remedy granted herein on account of
such existing breach. No delay or omission by either party hereto to exercise
any right or power accruing upon any noncompliance or breach by the other party
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.
          42.13. Binding Character. This Lease shall be binding upon and shall
inure to the benefit of the heirs, successors, personal representatives, and
permitted assigns of Landlord and Tenant.
     43. Extension Options.
          43.1. Exercise of Extension Options. Tenant is hereby granted the
right to extend the Term of this Lease, with respect to all, but not less than
all, of the Premises for three 5-year periods (collectively the “Extended Terms”
and each an “Extended Term") upon giving written notice to Landlord of each such
extension at least nine months but not more than 18 months ( or in the event of
a Casualty to which Section 15.3 pertains, within 30 days after notice from
Landlord of Landlord’s intention to terminate this Lease (as to such affected
Facility) prior to the termination of the then current Term, provided and on the
conditions that, at the time Tenant gives an extension notice as set forth above
and at the time of the commencement of the applicable Extended Term, (a) an
Event of Default shall not have occurred and be continuing under this Lease and
(b) Tenant provides reasonable evidence to Landlord that the Management
Agreements shall be extended for a period concurrent with the applicable
Extended Term. Tenant may not exercise its option or more than one Extended Term
at a time.
          43.2. Extension Terms. During each Extended Term, all of the terms and
conditions of this Lease shall continue in full force and effect, subject,
however, to the following provisions.

K-80



--------------------------------------------------------------------------------



 



               43.2.1. First Extended Term. In the case of the first Extended
Term (i) Tenant shall have only two further options to extend the Term pursuant
to Section 43.1, (ii) the Fixed Rent for the first Lease Year of such Extended
term shall equal 103% of the Fixed Rent for the immediately prior Lease Year,
and (iii) the Fixed Rent for each subsequent Lease Year of the first Extended
Term shall increase in accordance with the escalation provisions set forth in
Section 3.1.2 of this Lease.
               43.2.2. Second Extended Term. In the case of the second Extended
Term (i) Tenant shall have only one further option to extend the Term pursuant
to Section 43.1, and (ii) the Fixed Rent for the first Lease Year of such
Extended Term, and for each Lease Year thereafter during such Extended Term,
shall be an amount equal to the sum of (x) the Prior Period Fixed Rent
applicable to such Lease Year, plus (y) the product of (a) the Prior Period
Fixed Rent applicable to such Lease Year and (b) provided the Rent Escalation
Condition has been satisfied with respect to such Lease Year (with respect to
each Lease Year during such second Extended Term other than the first Lease
Year), the amount equal to the greater of (1) 3% or (2) 75% of the CPI Increase,
expressed as a percentage, for such Lease Year for which such calculation is
being performed.
               43.2.3. Third Extended Term. In the case of the third Extended
Term, (i) Tenant shall have no further option to extend the Term pursuant to
Section 43.1, (ii) the Fixed Rent for the first Lease year of such Extended Term
shall be the greater of the Fixed Rent for the immediately prior Lease Year and
the Fair Market Rental of the Premises (as determined in accordance with
Section 43.3 hereof), and (iii) the Fixed Rent for each subsequent Lease Year of
the third Extended Term shall increase in accordance with the escalation
provisions set forth in Section 3.1.2 of this Lease.
          43.3. Fair Market Rental Determination. At any time after receipt from
Tenant of a notice of extension under Section 43.1 hereof for the third Extended
Term, Landlord may, by written notice to Tenant, request that the Fair Market
Rental of the Premises, and the Fair Market Rental of each Leased Property
within the Premises, be determined by appraisal under the procedures of
Exhibit I attached hereto and in such event such Fair Market Rentals shall be so
determined in accordance with the procedures of such Exhibit I.
          43.4. Extended Period Tenant’s Proportionate Shares. If Fixed Rent for
the first Lease Year of the third Extended Term is based upon the Fair Market
Rental of the Premises as determined pursuant to Section 43.3 and Exhibit I
hereof, then, effective as of the first day of such Extended Term, Schedule 2
attached hereto shall be revised so as to allocate the aggregate Fixed Rent
payable hereunder to the individual Leased Properties covered by this Lease, and
to assign Tenant’s Proportionate Shares to such Leased Properties, in a manner
that is consistent with the respective Fair Market Rentals of such Leased
Properties as determined pursuant to Section 43.3 and Exhibit I hereof.
     44. Special Purpose Entity Obligations.
          Tenant agrees to comply with the representations, warranties and
covenants set forth in Exhibit H attached hereto.

K-81



--------------------------------------------------------------------------------



 



     45. Memoranda of Lease.
          Landlord and Tenant shall, promptly upon the request of either, enter
into short form memoranda of this Lease, in form suitable for recording under
the laws of the State in which each Leased Property is located, in which
reference to this Lease, and all extension options contained herein, shall be
made. Tenant shall pay all costs and expenses of preparing and recording any
such Memoranda of Lease or amendments thereto and for releasing any such
Memorandum of Lease that relate to a particular Leased Property upon any
expiration or termination of this Lease as it relates to any such Leased
Property.
     46. Confidentiality.
          46.1. Confidentiality. Each of Landlord and Tenant agrees that, except
as otherwise provided in this Section 46, all Information (as defined below)
provided by Landlord to Tenant or by Tenant to Landlord (the party providing
Information being referred to as “Disclosing Party” and the party receiving
Information being referred to as “Recipient”) will be kept confidential and will
not, without Disclosing Party’s prior written consent, be disclosed by
Recipient, in whole or in part, to any Person.
          46.2. Permitted Disclosures. Recipient may disclose Information:
     (i) to those of Recipient’s officers, directors and employees who are
informed by Recipient of the confidential nature of the Information and who
agree, for Disclosing Party’s benefit, to act in accordance with the terms and
conditions of this Section 46; Recipient will be responsible for any breach of
this Section 46 by such persons; or
     (ii) in the case where Landlord is the Recipient:

  (a)   to the extent the Information is both (x) of a financial, operating,
regulatory, business or similar nature, and (y) has been aggregated to relate to
this Lease, a jurisdiction or jurisdictions (such as a state or region) or any
other category; or     (b)   to the extent the Information either:

     (w) is provided to Facility Mortgagees, prospective Facility Mortgagees,
purchasers, prospective purchasers, tenants or prospective tenants of a Leased
Property(ies); provided that any such party listed in this clause (w) who
receives such Information is informed by Landlord of the confidential nature of
the Information and agrees with Landlord to keep such Information confidential
pursuant to a standard confidentiality agreement; and provided further that such
Information may be disclosed to tenants or prospective tenants only if
(i) Tenant has not, at least nine months prior to the expiration of the then
current Term, given to Landlord written notice of Tenant’s intention to extend
the Term of

K-82



--------------------------------------------------------------------------------



 



this Lease, (ii) an Event of Default has occurred, (iii) Tenant has provided
Landlord with a written indication that it does not intend to extend the Term of
this Lease, or (iv) during the last nine months of the second Extended Term; or
     (x) is disclosed in connection with or following a sale, closure, material
casualty, default or prospective default with respect to a Leased Property(ies);
or
     (y) relates to the location or size of, or the number of licensed beds at,
a Leased Property(ies); or
     (z) is of the type customarily disclosed by a public healthcare real estate
investment trust; or
     (i) to the extent Recipient reasonably determines that disclosure of the
Information is required by any Legal Requirement applicable to Recipient or any
applicable rule, regulation, or requirement of any securities exchange on which
the Recipient’s securities are listed or admitted for trading (a “Disclosure
Law”) pursuant to the procedures set forth in Section 46.7 below; or
     (ii) in connection with any proceeding in which Recipient is attempting to
protect or enforce any rights and/or remedies in connection with this Lease or
any of the Other Leases, but only to the extent necessary to protect or enforce
such rights and/or remedies; or
     (iii) to any person in a confidential relationship with Recipient,
including Recipient’s auditors, advisors, consultants, lawyers, and others who
agree with Recipient to be bound by a standard confidentiality agreement, such
as lenders, prospective lenders, purchasers, potential purchasers, tenants and
prospective tenants; provided, however, that Recipient shall not be liable to
Disclosing Party for any breach by such persons of such confidential
relationship or confidentiality arrangements; or
     (iv) to the extent required by applicable law or regulation or Governmental
Authority or to the extent legally compelled to disclose any of the Information
pursuant to a subpoena or other legal process having the force of law. Recipient
will provide Disclosing Party with prompt notice so that Disclosing Party or any
of its representatives may seek a protective order or other appropriate remedy.
In the event that such protective order or other remedy is not obtained,
Recipient will furnish only that portion of the Information which Recipient has
been advised is legally required and Recipient will exercise its reasonable
efforts to attempt to obtain reliable assurance that confidential treatment will
be accorded the Information so to be furnished. In any event, Recipient will

K-83



--------------------------------------------------------------------------------



 



cooperate with (and not oppose) any reasonable action by Disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded such Information.
          46.3. Information. Information means (i) all and any data, reports,
forecasts, records, agreements and other information furnished after the
Commencement Date by Disclosing Party or by any of its representatives or
advisors to Recipient that is both (x) material and proprietary, and (y) in the
case where Tenant is the Disclosing Party, that is required to be furnished
pursuant to Section 11.4 or Section 25.5 of this Lease and (ii) the economic
terms and provisions of this Lease.
          46.4. Excluded Information. The obligations under Section 46.1 will
not apply to any Information that (i) was known to Recipient prior to Disclosing
Party’s disclosure of such Information to Recipient (unless Recipient’s
knowledge was obtained confidentially or from a source that to Recipient’s
knowledge was not permitted to disclose such Information to Recipient) or (ii)
becomes available to Recipient on a nonconfidential basis from a source (other
than Disclosing Party or any of its employees, agents, representatives or
advisors) who to the knowledge of Recipient is not prohibited from disclosing
such Information to Recipient by any legal, contractual or fiduciary obligation.
          46.5. Injunctive Relief. Recipient acknowledges that remedies at law
may be inadequate to protect against breach of the provisions of this
Section 46, and Recipient hereby in advance agrees that Disclosing Party shall
not be obligated to establish actual damages or the inadequacy of monetary
damages in seeking an injunction. Such injunctive relief will not be deemed to
be the exclusive remedy for a breach by Recipient of the provisions of this
Section, but will be in addition to all other remedies available at law or
equity to Disclosing Party.
          46.6. Intentionally Omitted.
          46.7. Disclosure Notice. In connection with any proposed disclosure
pursuant to Section 46.2(iii), Recipient shall provide Disclosing Party with
advance written notice of the proposed disclosure and shall set forth the
Information to be disclosed, the proposed date of disclosure (the “Disclosure
Date”), the basis for such disclosure as well as the manner of such disclosure
(the “Disclosure Notice”). The Disclosure Notice shall be delivered to
Disclosing Party no later than the Disclosure Notification Date (as defined
below). Recipient and Disclosing Party shall cooperate with one another and
negotiate in good faith to seek a mutually satisfactory resolution with respect
to such proposed disclosure. In the event Disclosing Party has not, prior to the
Disclosure Date, either (i) consented to the proposed disclosure (or such
modified disclosure as Recipient and Disclosing Party may mutually agree) or
(ii) itself made disclosure of the Information contained in such Disclosure
Notice (or such modified disclosure as Recipient and Disclosing Party may
mutually agree), Recipient may disclose such Information to the extent and in
the manner set forth in such Disclosure Notice. “Disclosure Notification Date”
shall mean the latest of the following dates: (a) five Business Days prior to
the Disclosure Date; and (b) in the case of Section 46.2(iii), such shorter
period of time prior to the Disclosure Date which is reasonable (in light of the
nature of the Information to be disclosed and the Disclosure Law applicable
thereto).

K-84



--------------------------------------------------------------------------------



 



     47. State Specific Provisions.
          47.1. Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county health department.
          47.2. Notification. If and to the extent required by applicable law or
regulation, Tenant shall notify the residents of the Facilities, in writing, of
the transfer of ownership within 7 days of each Tenant’s receipt of the license
with respect to its Facility, or otherwise comply with all such requirements or
time periods of applicable state law, including, but not limited to, Florida.
          At Closing, if and to the extent required by applicable law or
regulation, Tenant shall notify each resident of the Facilities in writing of
the manner in which Tenant is holding the resident’s funds and state the name
and address of the depository where the funds are being held, the amount held,
and type of funds credited, or otherwise comply with all such requirements of
applicable state law, including, but not limited to, Florida.
          47.3. Transfer of Resident Funds. As to the Facility in Florida,
Tenant shall provide proof that resident funds have been transferred in
compliance with Fla. Admin. Code 58A-5.014 to the Agency for Health Care
Administration at the time of its survey and prior to the issuance of the
Tenant’s license.
          47.4. Resident Statements. At Closing, if and to the extent required
by applicable law or regulation, Tenant shall provide to each resident of the
Facilities a statement detailing the amount and type of funds credited to the
resident whom funds are held by the applicable Facility, or otherwise comply
with all such requirements of applicable state law, including, but not limited
to, Florida.
          47.5. Usufruct. This Lease gives Tenant the right to possess and enjoy
the use of the Premises subject to the terms and provisions of this Lease; no
estate is conveyed by this Lease and Tenant has only a usufruct that is not
subject to levy and sale.
          47.6. Post-Closing Matters.
               47.6.1. Highland Terrace. Tenant represents and warrants that it
or its predecessor in interest restriped or otherwise reconfigured the parking
lot at the Premises known as Highland Terrace located in Inverness, Florida in
order to add one additional parking space within 90 days of the Commencement
Date, if necessary to comply with local zoning requirements.
               47.6.2. Cara Vita Village and Sanctuary. Tenant represents and
warrants that it or its predecessor in interest, if required to bring the Leased
Properties located in Montgomery, Alabama and Acworth, Georgia into compliance
with applicable zoning requirements, added such additional parking at such
Leased Properties as was necessary within six months of the Commencement Date.

K-85



--------------------------------------------------------------------------------



 



     48. Substitution.
          Provided that there is no Event of Default, nor any circumstances that
with the giving of notice, the passage of time or both would constitute an Event
of Default, existing under the Lease, and subject to the terms and conditions
set forth in this Section 48, Tenant may substitute into the Lease an assisted
living facility or facilities owned and operated by ALC or an Affiliate of ALC
(a “Substitute Facility”) for Inverness and transfer ownership of such
Substitute Facility to Landlord, whereupon Landlord shall transfer ownership of
Inverness to Tenant and pursuant to documentation reference in Section 48.5,
Inverness shall cease to be a Leased Property under the Lease.
          48.1. Substitution Notice. Upon a minimum of 90 days prior written
notice to Landlord (a “Substitution Notice”, which Substitution Notice shall
include the information called for in Exhibit I) of Tenant’s intent to effect
such substitution, Tenant shall have the right to substitute into the Lease a
Substitute Facility provided that the other provisions of this Section 48 have
been complied with and all of the following additional conditions with regard to
such Substitute Facility are met both at the time of the Substitution Notice and
at the time of the closing of the substitution (any Substitute Facility
satisfying said conditions shall be referred to as a “Qualifying Substitute
Facility”):
               48.1.1. Substitute Facility. The Substitute Facility: (x) has 39
or more assisted living or Alzheimer’s units; (y) does not have independent
living or skilled nursing units; and (z) was constructed in 1997 or later;
               48.1.2. EBITDARM. The EBITDARM of the Substitute Facility for
each of (x) the trailing three months (y) the trailing 24 months, is equal to or
greater than that of Inverness for the comparable period and (z) no event or
circumstance shall have occurred since the date 24 months prior to the date of
the Substitution Notice, or be existing, that could reasonably be expected to
have a material adverse effect on the EBITDARM of the Substitute Facility;
               48.1.3. Facility Encumbrances. The Substitute Facility is free of
any encumbrances or liens other than municipal and zoning ordinances and
agreements entered thereunder, recorded building and use restrictions, recorded
easements and similar matters of record, and unrecorded leases and occupancy
agreements (such matters affecting title, the “Facility Encumbrances”), none of
which, considered individually or on a combined basis, adversely affect or
diminish the use, value or operation of the Substitute Facility, and none of
which differ materially in content, purpose or effect from the Facility
Encumbrances affecting title to Inverness;
               48.1.4. Compliance. The Substitute Facility shall be in
compliance with all state and federal regulations, including all licensing and
operating requirements, all state and local building and zoning codes as of the
date of construction, and all other requirements necessary to operate the
Substitute Facility as an assisted living facility;
               48.1.5. Change of Ownership. The Substitute Facility shall be in
compliance with all requirements necessary to allow a change of ownership;

K-86



--------------------------------------------------------------------------------



 



               48.1.6. Compliance with Laws. The Substitute Facility shall be in
material compliance with any applicable laws, rules or regulations governing the
use, handling, storage and disposal of hazardous substances and that prior to
the substitution Tenant has delivered a Phase I Environmental report dated no
more than six months prior to the effective date of such substitution evidencing
such compliance and showing no other matters of environmental concern;
               48.1.7. Acceptance by Landlord. The Substitute Facility shall be
acceptable to Landlord in all material respects (as determined by Landlord in
its reasonable discretion) after Landlord has been provided (i) complete and
unfettered access to such Substitute Facility to conduct customary due diligence
and (ii) complete and accurate copies of all documentation Landlord may request
with respect to such Substitute Facility. Landlord shall have 45 days following
delivery of all items in clause (ii) to determine whether such Substitute
Facility is acceptable to Landlord;
               48.1.8. Documentation. A current survey, title commitment and
complete set of documents affecting title to the Substitute Facility have been
delivered to Landlord and approved by Landlord in its reasonable discretion.
          48.2. Section 1031. Any substitution under this Lease shall be treated
as an exchange of property under Section 1031 of the Internal Revenue Code, with
the result being that Landlord shall be the owner of the real property and
improvements thereon of the Qualifying Substitute Facility and that Tenant shall
be the owner of the real property and improvements thereon of Inverness. In
connection with the foregoing, Landlord shall have Inverness, on or before the
date of substitution, released from any and all liens or encumbrances
(i) securing mortgage financing, (ii) securing obligations unrelated to
Inverness, or (iii) arising on or after the Commencement Date (other than those
caused by Tenant or not otherwise prohibited by this Lease). Subject to the
preceding sentence, at closing Tenant shall take Inverness “As is, where is and
with all faults” pursuant to a special warranty deed, with no representations or
warranties being made by Landlord except that Inverness is not encumbered by
liens (i) securing mortgage financing, (ii) securing obligations unrelated to
Inverness, or (iii) arising on or after the Commencement Date (other than those
caused by Tenant or not otherwise prohibited by this Lease).
          48.3. Costs and Expenses. Tenant shall pay all of Landlord’s
reasonable costs and out-of-pocket expenses in connection with any proposed
substitution hereunder, whether or not such substitution is completed, excepting
any principal and accrued interest to pay off mortgage debt or monetary
obligations secured by liens or encumbrances against Inverness that do not
relate to Inverness, (“Landlord’s Substitution Costs”), but including closing
costs, all title insurance, due diligence costs and legal fees and expenses, all
acceleration or prepayment charges (but not principal and accrued interest
charges) incurred by Landlord in connection with effecting a payoff of any liens
or encumbrances; provided that Tenant shall not be obligated to pay any amount
of Landlord’s Substitution Costs, other than attorneys’ fees and costs, in
excess of $25,000.00 unless such amounts have been approved by Tenant prior to
their incurrence, which approval will not be unreasonably withheld. If Tenant
withholds its approval of any such Landlord’s Substitution Costs in excess of
$25,000 that are commercially reasonable in scope and amount in light of the
proposed transaction and are costs customarily incurred in other

K-87



--------------------------------------------------------------------------------



 



similar transactions (“Substitution Reasonable Excess Costs”), Landlord shall
have no obligation with respect to any proposed transaction to which such costs
relate. For example and to avoid doubt, if Tenant has not approved any
Substitution Reasonable Excess Costs in accordance with the foregoing with
respect to a proposed substitution, Landlord shall have no obligation to consent
to, proceed with, evaluate or allow such substitution until such Landlord’s
Substitution Costs have been approved by Tenant. If Tenant withholds its
approval to any such Landlord’s Substitution Costs in excess of $25,000 that are
not Substitution Reasonable Excess Costs, Landlord shall not have the right to
cease evaluating a proposed substitution. Tenant shall have the right to inquire
of Landlord regarding the existence of, and Landlord shall either (i) provide a
written statement summarizing, the then currently applicable acceleration or
prepayment charges associated with payoff of any liens or encumbrances affecting
Inverness, or (ii) a copy of the documents under which such charges arise, the
foregoing to be provided to Tenant prior to its election, if any, to deliver a
Substitution Notice to Landlord.
          48.4. Entire Consideration. Landlord and Tenant hereby agree that the
substitution as set forth in this Section 48 represents the entire consideration
for such Qualifying Substitute Facility and that there shall be no alteration of
any Rent due under this Lease to Landlord, and neither Landlord nor Tenant shall
be entitled any other consideration whether in the form of cash or otherwise.
          48.5. Transfer of Qualifying Substitute Facility. Any transfer of the
Qualifying Substitute Facility to Landlord shall occur pursuant to documentation
acceptable to Ventas in its sole and absolute discretion, which shall include,
without limitation (i) customary representations, warranties and covenants being
made by the transferor of such Qualifying Substitute Facility, (ii) customary
indemnities with respect thereto from an entity with a net worth reasonably
acceptable to Ventas, (iii) conditions to closing (including the delivery of
title insurance and the absence of material adverse changes) of the type
customarily demanded by Landlord in acquisition transactions, and (iv) other
closing procedures of the type customarily demanded by Landlord in acquisition
transactions. If Ventas so requests, prior to the commencement of the 45 day due
diligence period referenced above, following the Substitution Notice the parties
shall enter into an Exchange Agreement in a form specified by Landlord that is
consistent with the requirements of this Section 48.
          48.6. Expedited Procedures. Promptly following receipt of the
Substitution Notice, Landlord shall undertake its evaluation of the proposed
Substitute Facility and thereafter diligently pursue such evaluation in good
faith to completion as soon as reasonably possible, and in any event within
45 days after receipt of (i) the Substitution Notice and (ii) receipt of all
other materials and information reasonably required by Landlord to evaluate the
Substitute Facility (including all materials specified in this Section 48). If
Landlord fails to approve a proposed Substitute Facility, it shall promptly so
notify Tenant in writing. If Tenant disagrees with Landlord’s decision and the
parties are unable to resolve such disagreement, or if Landlord fails to comply
with its obligations set forth above, the matter shall be submitted to a court
of competent jurisdiction for resolution using whatever expedited judicial
procedures are available (provided, however, that Landlord shall not be deemed
to have agreed to arbitration or to any dispute resolution procedure in which
Landlord waives or forfeits any procedural or substantive rights to which it
would otherwise be entitled).

K-88



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Lease to be executed
and their respective corporate seals to be hereunto affixed and attested by
their respective officers hereunto duly authorized.

                                      LANDLORD:
 
                                    VENTAS REALTY, LIMITED            
PARTNERSHIP, a Delaware limited             partnership
 
                        Witness:           By:   Ventas, Inc., a Delaware
corporation, its                     sole General Partner    
 
                                               
Name:
              By:        
 
                       
 
              Name:        
 
                       
 
              Title:                                
Name:
                       
 
                       

                                      TENANT:
 
                                    ALC CVMA, LLC, a Wisconsin limited          
  liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

                                      ALC GGMG, LLC, a Wisconsin limited        
    liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       
 
                           

          

K-89



--------------------------------------------------------------------------------



 



                                      ALC HTIF, LLC, a Wisconsin limited        
    liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

                                      ALC TPCG, LLC, a Wisconsin limited        
    liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

                                      ALC PEDG, LLC, a Wisconsin limited        
    liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

K-90



--------------------------------------------------------------------------------



 



                                      ALC TISSC, LLC, a Wisconsin limited      
      liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

                                      ALC TSKG, LLC, a Wisconsin limited        
    liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

                                      ALC WRWG, LLC, a Wisconsin limited        
    liability company
 
                        Witness:           By:   ALC Operating, LLC, a Wisconsin
limited                     liability company, its Manager    
 
                                               
Name:
              By:        
 
                       
 
                       
 
                                               
Name:
                       
 
                       

K-91



--------------------------------------------------------------------------------



 



EXHIBIT B
Definitions
          For all purposes of this Lease, except as otherwise expressly provided
in the Lease or unless the context otherwise requires, the following terms have
the meanings assigned to them in this exhibit and include the plural as well as
the singular:
          “Accounts Collateral” shall have the meaning set forth in
Section 21.1.1.
          “Actual Capital Expenditures Amount” shall have the meaning set forth
in Section 11.3.1.
          “Actuarial Correspondence” shall mean any and all correspondence,
analysis, reports, studies or other information to or from any Tenant or any
Guarantor or their respective insurance carriers, reinsurance providers or
accountants, or from any Governmental Authorities or any Third Party Payor
Program providers, concerning any Tenant’s malpractice or professional liability
insurance or its reserves for expenses relating to malpractice or professional
liability claims.
          “Actuarial Reports” shall mean any and all written reports, studies,
analyses or reviews prepared by or behalf of any Tenant or any Guarantor or
their respective insurance providers or carriers, whether quarterly or
otherwise, concerning any Tenant’s malpractice or professional liability
insurance or any Tenant’s reserves for expenses relating to malpractice or
professional liability claims.
          “Additional Rent” shall have the meaning set forth in Section 3.2.
          “Adjusted Allocated Base Year Patient Revenues” shall mean, for a
particular Leased Property, the Allocated Base Year Patient Revenues for such
Leased Property, adjusted as described in the definition of “Adjusted Base Year
Patient Revenues” for closures, removals, deletions and/or reductions in
licensed beds.
          “Adjusted Base Year Patient Revenues” shall mean the Base Year Patient
Revenues from the Premises, adjusted as follows. Without limitation of other
provisions of this Lease, (i) if a particular Facility or Facilities within the
Premises, for any period after the Commencement Date, for any reason is closed,
or is removed or deleted from this Lease, the Base Year Patient Revenues that
correspond to any such closed, removed or deleted Facility or Facilities (and,
in the case of a partial period closure or a mid-period removal or deletion, the
Base Year Patient Revenues that correspond to any such closed, removed or
deleted Facility or Facilities for the days or months such Facility or
Facilities were closed, removed or deleted) shall be excluded from Base Year
Patient Revenues (and, correspondingly, from the Allocated Base Year Patient
Revenues relative to the affected Facility(ies)) in order to arrive at “Adjusted
Base Year Patient Revenues” (and, correspondingly, “Adjusted Allocated

K-92



--------------------------------------------------------------------------------



 



Base Year Patient Revenues” relative to the affected Facility(ies)) and (ii) in
the event that the number of licensed beds at any Facility is reduced at any
time from and after the Commencement Date, the Base Year Patient Revenues (and
the Allocated Base Year Patient Revenues for the applicable Facility) shall be
reduced proportionally (and, in the case of a mid-period reduction in the number
of licensed beds, on a prorated basis) to reflect such reduction in the number
of licensed beds as if such licensed beds had not been part of the Facility for
the period from January 1, 2003 through December 31, 2003 (or a portion of such
period, in the case of a mid-period reduction in the number of licensed beds).
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all partners,
directors, officers and members of such Person), controlled by or under direct
or indirect common control with any such Person. A Person shall be deemed to
control a corporation, a partnership, a trust, or a limited liability company if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests or other equity interests.
          “Alterations” shall have the meaning set forth in Section 11.1.
          “Allocated Base Year Patient Revenues” shall mean, for a particular
Leased Property, the Base Year Patient Revenues for such Leased Property set
forth on Exhibit C to the Lease.
          “Annual Budget” shall mean Tenant’s projection of Tenant’s revenues
and expenses for a particular Fiscal Year in a format and containing such
information as is reasonably acceptable to Landlord.
          “Annual Capital Expenditure Budget” shall have the meaning set forth
in Section 11.4.
          “Appraisal Notice” shall have the meaning set forth in Exhibit I.
          “Approved Residency Agreement” shall mean an agreement with a resident
of a Leased Property: (i) that does not provide for lifecare services; (ii) that
does not contain any type of rate lock provision or rate guaranty for more than
one (1) calendar year; (iii) that does not provide for any rent reduction or
waiver other than for an introductory period not to exceed six (6) months;
(iv) under which Tenant at no time collects rent for more than one (1) month in
advance, other than an amount equal to not more than two (2) months’ rent
collected and held by Tenant as security for the performance of the resident’s
obligations to Tenant; (v) that is accurately shown in the accounting records
for such Leased Property; and (vi) that is on a form previously approved by
Landlord and that includes no material amendments to such form (other than
amendments approved by Landlord).
          “AR Financing” shall have the meaning set forth in Section 21.2.

K-93



--------------------------------------------------------------------------------



 



          “Assigned Authorizations” shall have the meaning set forth in
Section 37.1.2.
          “Assigned Contracts” shall have the meaning set forth in
Section 37.1.2.
          “Authorizations” shall mean any and all licenses, operating permits,
Provider Agreements, CONs, certificates of exemption, approvals, waivers,
variances and other governmental or “quasi-governmental” authorizations
necessary or advisable for the use of any Facility for its Primary Intended Use
and receipt of reimbursement or other payments under any Third Party Payor
Programs, if and to the extent a Tenant or a Facility participates in any such
Third Party Payor Programs.
          “Authorization Collateral” shall have the meaning set forth in
Section 7.3.
          “Award” shall mean all compensation, sums or anything of value
awarded, paid or received in respect of a total or partial Condemnation.
          “Base Year Patient Revenues” shall mean Patient Revenues from the
Premises for the period commencing on January 1, 2003 and ending on December 31,
2003, as set forth on Exhibit C to the Lease.
          “Beneficial Owner” shall have the meaning set forth in Exhibit H.
          “BLS” shall mean Bureau of Labor Statistics, U.S. Department of Labor
or any successor thereto.
          “Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday
and Friday that is not a day on which national banks in the City of New York,
New York are authorized, or obligated, by law or executive order, to close.
          “Capital Alterations” shall mean, with respect to any Leased Property:
(i) the addition of one or more new buildings, or (ii) the annexation of one or
more additional structures to any portion of any of the Leased Improvements on
such Leased Property, or (iii) the expansion or contraction of the Leased
Improvements on such Leased Property, or (iv) any alteration or modification
affecting the foundation, floor slab, roof or roof structure, curtain wall,
structural columns, beams or shafts or other structural components of any of the
Leased Improvements on such Leased Property, or (v) any alteration or
modification affecting any of the electrical, plumbing, life safety, heating,
ventilating, air conditioning, elevator, conveyor or other operating systems
serving any of the Leased Improvements on such Leased Property. “Capital
Alterations” shall include, without limitation, (1) the construction of a new
wing or new story on a Leased Property, (2) the repair, replacement,
restoration, remodeling or rebuilding of the existing Leased Improvements on a
Leased Property or any portion thereof, where the purpose and effect of such
work is to provide a functionally new facility needed to provide services not
previously offered, and (3) any expansion, construction, renovation or
conversion to increase or change the bed capacity of

K-94



--------------------------------------------------------------------------------



 



the Facility located on a Leased Property, to change the purpose for which such
beds are utilized or to improve materially the quality of such Facility.
          “Capital Expenditures” shall have the meaning set forth in
Section 11.3.1.
          “Capital Expenditures Account” shall have the meaning set forth in
Section 11.3.1.
          “Capital Expenditures Deposit” shall have the meaning set forth in
Section 11.3.1.
          “Capital Expenditures Report” shall have the meaning set forth in
Section 11.3.1.
          “Cash Flow” shall mean the net income of any Tenant arising from the
applicable Facility as reflected on the income statement of Tenant plus (i) the
provision for depreciation and amortization in such income statement; plus
(ii) the provision for management fees in such income statement; plus (iii) the
provision for income taxes in such income statement; plus (iv) the provision for
Fixed Rent payments allocated to such Facility (and, for the purpose of
calculating the applicable Cash Flow with respect to any period commencing prior
to the Commencement Date, the Fixed Rent for any Facility for any period prior
to the Commencement Date shall be assumed to have accrued and been payable by
Tenant at the same annual rate of Fixed Rent that is allocable to such Facility
as of the Commencement Date) and interest and lease payments, if any, relating
to such Facility in such income statement; minus (v) an imputed management fee
equal to six percent (6%) of gross revenues of such Facility (net of contractual
allowances); and minus (vi) a replacement reserve of $300 per licensed bed at
such Facility per year.
          “Casualty” shall mean damage to one or more Leased Properties by fire,
flood, windstorm, earthquake, act of God or other casualty.
          “Casualty Insurance Proceeds” shall have the meaning set forth in
Section 15.2.
          “Census Information” shall have the meaning set forth in Section 25.3.
          “CMS” shall mean the United States Department of Health, Centers for
Medicare and Medicaid Services or any successor agency thereto.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commencement Date” shall mean April 1, 2005.
          “CON” shall mean a certificate of need or similar permit or approval
(not including conventional building permits) from a Governmental Authority
related to (i) the construction and/or operation of the Facility at any Leased
Property for the use of a specified number of beds in a nursing facility,
assisted living facility, senior independent living facility

K-95



--------------------------------------------------------------------------------



 



and/or rehabilitation hospital, or (ii) the alteration of any such Facility or
(iii) the modification of the services provided at a Facility used as a nursing
facility, assisted living facility, senior independent living facility and/or
rehabilitation hospital.
          “Condemnation” shall mean, as to any Leased Property, (i) the exercise
of any governmental power on such Leased Property, whether by legal proceedings
or otherwise, by a Condemnor, (ii) a voluntary sale or transfer by Landlord to
any Condemnor, either under threat of condemnation or while legal proceedings
for condemnation are pending, and (iii) a taking or voluntary conveyance of all
or part of such Leased Property, or any interest therein, or right accruing
thereto or use thereof, as the result or in settlement of any condemnation or
other eminent domain proceeding affecting such Leased Property, whether or not
the same shall have been actually commenced.
          “Condemnor” shall mean any Person having the power of condemnation.
          “Consent Expenses” shall have the meaning set forth in Section 3.2.6.
          “Contraction Notice” shall have the meaning set forth in
Section 37.3.2.
          “Cost of Living Index” shall mean the Consumer Price Index for All
Urban Consumers, U.S. City Average (1982-1984 = 100), published by the BLS, or
such other renamed index. If the BLS changes the publication frequency of the
Cost of Living Index so that a Cost of Living Index is not available to make a
cost-of-living adjustment a specified herein, the cost-of-living adjustment
shall be based on the percentage difference between the Cost of Living Index for
the closest preceding month for which a Cost of Living Index is available and
the Cost of Living Index for the comparison month as required b this Lease. If
the BLS changes the base reference period for the Cost of Living Index from
1982-84=100, the cost-of-living adjustment shall be determined with the use of
such conversion formula or table as may be published by the BLS. If the BLS
otherwise substantially revises, or ceases publication of, the Cost of Living
Index, then a substitute index for determining cost-of-living adjustments,
issued by the BLS or by a reliable governmental or other nonpartisan
publication, shall be reasonable selected by Landlord and Tenant.”
          “CPI Increase” shall mean, for a particular Lease Year, the percentage
increase (rounded to two (2) decimal places), if any, in (i) the arithmetic mean
of the Cost of Living Index published for each of the twelve calendar months
ending with the month that is two (2) months prior to the month containing the
day immediately preceding the commencement of such lease Year, over (ii) the
arithmetic mean of the Cost of Living Index published for each of the twelve
calendar months ending with the month that is two (2) months prior to the month
containing the date immediately preceding the commencement of the Lease Year
immediately preceding such particular Lease Year.”
          “Coverage Ratio” shall mean the ratio of (i) Cash Flow of any Facility
for the applicable period; to (ii) the sum of the Fixed Rent payments allocated
to such Facility, and all other debt service, if any, of the Tenant which owns
such Facility and lease payments payable by such Tenant relating to such
Facility, for the applicable period.

K-96



--------------------------------------------------------------------------------



 



          “Date of Taking” means, as to the applicable Leased Property, the date
the Condemnor has the right to possession of such Leased Property, or any
portion thereof, in connection with a Condemnation.
          “Deleted Properties” shall mean any Leased Property for which this
Lease or Tenant’s right of possession is terminated pursuant to Section 15,
Section 16 or Section 17.2 hereof.
          “Deletion Notice” shall have the meaning set forth in Section 17.9.
          “Early Termination Event” shall mean, as to any Leased Property, the
termination of this Lease prior to the stated Expiration Date hereof pursuant to
the express provisions of this Lease or the dispossession of the applicable
Tenant as a result of an Event of Default.
          “EBITDARM” shall mean, as to any facility, the net income of any
operator arising from such facility as reflected on the accurate income
statement of such operator as adjusted for non-recurring revenue and/or expenses
as reasonably determined by Landlord, plus (i) the provision for depreciation
and amortization in such income statement; plus (ii) the provision for
management fees in such income statement; plus (iii) the provision for income
taxes in such income statement; plus (iv) the provision for Fixed Rent payments
allocated to such facility (and, for the purpose of calculating the applicable
EBITDARM with respect to any period prior to the date of such facility being
leased under this Lease, the Fixed Rent for such facility for such prior period
shall be assumed to have accrued and been payable by the operator at the same
annual rate of Fixed Rent that is (x) allocable to such facility as of the
Commencement Date, or (y) would be allocable to such facility if it became
leased under this Lease) and interest and lease payments, if any, relating to
such facility in such income statement.
          “Environmental Costs” shall mean reasonable costs of response,
removal, remedial action, containment, cleanup, investigation, design,
engineering and construction, damages (including, without limitation, actual,
consequential and punitive damages) for personal injuries and for injury to,
destruction of or loss of property or natural resources, relocation or
replacement costs, penalties, fines, charges or expenses, attorney’s fees,
expert fees, consultation fees, and court costs, and all amounts paid in
investigating, defending or settling any of the foregoing, in connection with
any Hazardous Substance.
          “Environmental Laws” shall mean any and all laws, orders of a
Governmental Authority, rules or regulations pertaining to Hazardous Substances
or that otherwise deal with, or relate to, air or water quality, air emissions,
soil, contamination or pollution or protection of the environment.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          “Escrow Account” shall have the meaning set forth in Section 3.3.2.

K-97



--------------------------------------------------------------------------------



 



          “Escrow Commencement Date” shall have the meaning set forth in
Section 3.3.1.
          “Estoppel Certificate” shall have the meaning set forth in
Section 25.14.
          “Event of Default” shall have the meaning set forth in Section 17.1.
          “Expiration Date” shall have the meaning set forth in Section 1.2.
          “Extended Term” and “Extended Terms” shall have the meanings set forth
in Section 43.1.
          “Facility” shall mean the facility or facilities located on the
applicable Leased Property.
          “Facility Default” shall mean an Event of Default that relates
directly to one or more of the Leased Properties and/or the Facilities operated
thereon (such as, for example only and without limitation, an Event of Default
arising from a failure to maintain or repair, or to operate for the Primary
Intended Use, or to maintain the required Authorizations for, one or more of the
Facilities), as opposed to an Event of Default that, by its nature, does not
relate directly to any of the Leased Properties or Facilities (such as, for
example only and without limitation, an Event of Default arising from a breach
of Section 3.1.1).
          “Facility Mortgage” shall mean any mortgage, deed of trust, or other
security agreement securing any encumbrance placed on the applicable Leased
Property in accordance with the provisions of Section 31.
          “Facility Mortgagee” shall mean the holder of any Facility Mortgage.
          “Facility Provider Agreements” shall mean Provider Agreements issued
to or held by Tenant pursuant to which the Facilities are licensed, certified,
approved or eligible to receive reimbursement under Medicare, Medicaid or any
Third Party Payor Program, as may be applicable from time to time.
          “Facility Termination” shall have the meaning set forth in
Section 37.3.1.
          “Fair Market Rental” shall mean the annual amount per annum that a
willing tenant would pay, and a willing landlord would accept, at arm’s length,
for leasing of the Premises (or, if applicable, any one or more, but less than
all, of the Leased Properties) for the Second Extended Term. The Fair Market
Rental may include therein such escalations of rent as would be paid by such a
tenant, and accepted by such a landlord, as part of an arm’s length transaction
entered into as of the aforesaid Fair Market Rental determination date;
provided, however, that, (i) the determination shall assume that during years 2
through 5 (both inclusive) of the Second Extended Term, Fixed Rent shall
increase over prior years as provided in Section 3.1.2 of the Lease and (ii) in
addition to such other market factors as may be applicable in determining the
Fair Market Rental, the Fair Market Rental shall be

K-98



--------------------------------------------------------------------------------



 



determined on the basis, and on the assumptions, that (a) the Fair Market Rental
may not include therein any rent, or method of rent calculation, that would
adversely affect any landlord by virtue of it being a real estate investment
trust or the ability of any such landlord to satisfy the requirements for
maintaining its status as a real estate investment trust (and, without
limitation of the foregoing, the Fair Market Rental shall not include any rent
that would fail to qualify as “rents from real property” for purposes of
Section 856(d) of the Code), (b) the Fair Market Rental amount is to be paid
absolutely net to the aforesaid landlord, without any rights of deduction,
set-off or abatement, (c) all of the Leased Properties as to which the Fair
Market Rental is being determined are in good condition and repair, without any
deferred maintenance, are in compliance with any and all applicable laws, codes,
ordinances and regulations and have in full force and effect, for the benefit of
the aforesaid tenant, the Facilities and the Leased Properties, any and all
necessary or appropriate Authorizations for use thereof in accordance with the
respective Primary Intended Uses applicable thereto, and (d) the aforesaid
tenant has complied, and shall be required to comply, with the requirements of
this Lease.
          “Final Appraiser” shall have the meaning set forth in Exhibit I.
          “Fiscal Year” shall mean the twelve (12) month period from January 1
to December 31.
          “First Lease Year” shall mean the period from the Commencement Date
through March 31, 2006.
          “Fixed Rent” shall mean, for the period from the Commencement Date
through the Expiration Date, rent at an annual rate of Four Million Four Hundred
Seventy-Three Thousand Five Hundred and No/100 Dollars ($4,473,500.00), as such
amount shall be increased or adjusted from time to time during the Term as
provided in this Lease, including as such amount shall be increased or adjusted
from time to time during the Term as set forth in Section 3.1.2, Section 43.2
and Section 43.3.
          “Fixtures” shall mean all permanently affixed equipment, machinery,
elevators, conveyors, fixtures, commercial kitchen equipment, laundry equipment
and other items of real and/or personal property, including, without limitation,
all components thereof, now and hereafter located in or on or used in connection
with, and permanently affixed to or incorporated into, the Leased Improvements,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigeration,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, and built-in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed by the parties hereto to
constitute real property, together with all replacements, modifications,
alterations and additions thereto.
          “Full Replacement Cost” shall mean the actual replacement cost of the
applicable property, without reduction or deduction for depreciation, as
determined for any applicable property by an accredited appraiser approved by
Landlord, and at Tenant’s sole

K-99



--------------------------------------------------------------------------------



 



cost and expense, hereinafter referred to as an “impartial appraiser”, every
five years during the Term, and at such other times that either party believes,
in good faith, that the full replacement cost of such property has increased or
decreased. Tenant shall forthwith, on receipt of such determination by such
impartial appraiser, give written notice thereof to Landlord. The determination
of such impartial appraiser shall be final and binding on the parties hereto.
          “GAAP” shall mean generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such entity as may be in general use
by significant segments of the U.S. accounting profession.
          “Governmental Authority” shall mean any court, board, agency,
licensing agency, commission, office or authority or any governmental unit
(federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence, including, without limitation, CMS, the United States
Department of Health and Human Services, any state licensing agency and/or any
state Medicaid agency and any quasi-governmental authorities.
          “Guarantor” shall have the meaning set forth in the recitals to the
Lease.
          “Hazardous Substances” shall mean any material that is defined as a
hazardous waste, substance or material under RCRA as now or at any time
hereafter in effect, medical waste and any hazardous substance defined as such
in the Occupational Safety & Health Act, the Toxic Substances Control Act, or
any other federal, state or local statute, law, ordinance, code, rule,
regulation, order or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous substance or material, as now or
at anytime hereafter in effect.
          “Health Department” shall mean any federal, state or local health
department, licensing agency, governing body or comparable agency.
          “Impositions” shall mean, for each applicable Leased Property,
collectively, all taxes (including, without limitation, all taxes imposed under
the laws of each State in which the Leased Property is located), as such laws
may be amended from time to time, and all ad valorem, sales and use, single
business, gross receipts, transaction privilege, rent or similar taxes as the
same relate to, or are imposed upon, any rents from the applicable Leased
Property or upon Tenant or its business conducted upon the applicable Leased
Property (but excluding any tax based on the net income or net profit of
Landlord derived from any such rents), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not to be
completed within the Term; provided, that Tenant shall not be responsible for
the payment of any installment of any such assessment that comes due after the
expiration of the Term, except that portion of the first such installment coming
due after expiration of the

K-100



--------------------------------------------------------------------------------



 



Term which, in accordance with local custom and practice, would be prorated
between a buyer and seller of real estate and which would be chargeable to the
seller in such a proration made as of the last day of the Term), water, sewer or
other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the applicable Leased Property or any rents therefrom or the business
conducted thereon by Tenant (including all interest and penalties thereon due to
any failure in payment by Tenant), which at any time prior to (including,
without limitation, a “roll-back” of any such taxes or charges for periods prior
to the Commencement Date), during or in respect of the Term hereof may be
assessed or imposed on or in respect of, or be a lien upon, (i) Landlord or
Landlord’s interest in such Leased Property, (ii) such Leased Property or any
part thereof or any rent therefrom or any estate, right, title or interest
therein, or (iii) any occupancy, operation, use or possession of, or sales from,
or activity conducted on, or in connection with, such Leased Property or the
leasing or use of such Leased Property or any part thereof by Tenant.
          “Initial Expiration Date” shall have the meaning set forth in
Section 1.2.
          “Insurance Premiums” shall have the meaning set forth in Section 14.2.
          “Insurance Requirements” shall mean all terms of any insurance policy
required by this Lease with respect to the applicable Leased Property(ies) and
all requirements of the issuer of any such policy.
          “Intangibles” shall have the meaning set forth in Section 1.1.3.
          “Land” shall have the meaning set forth in Section 1.1.1.
          “Landlord Contraction” shall have the meaning set forth in
Section 1.2.
          “Landlord Indemnified Parties” shall mean Landlord’s Affiliates and
Landlord’s and its Affiliates’ agents, employees, owners, partners, members,
managers, contractors, representatives, consultants, attorneys, auditors,
officers and directors.
          “Landlord’s Personal Property” shall have the meaning set forth in
Section 1.1.4.
          “Landlord’s Representatives” shall mean Landlord’s agents, employees,
contractors, consultants, attorneys, auditors, architects and other
representatives.
          “Lease” shall have the meaning set forth in the preamble to the Lease.
          “Lease Collateral” shall have the meaning set forth in Section 21.1.2.
          “Lease Guaranty” shall have the meaning set forth in the recitals to
the Lease.

K-101



--------------------------------------------------------------------------------



 



          “Lease Year” shall mean the First Lease Year and each twelve
(12) month period of the Term after the First Lease Year.
          “Leased Improvements” shall have the meaning set forth in Section 1.1.
          “Leased Property” shall mean the Land (or if applicable in the context
in which the term “Leased Property” appears, a portion of the Land associated
with one or more particular Facilities), the Leased Improvements located thereon
and the Intangibles and Landlord’s Personal Property associated therewith from
time to time leased by Landlord to Tenant hereunder.
          “Leased Property Condition Report” shall have the meaning set forth in
Section 9.1.1.
          “Legal Requirements” shall mean, as to any Leased Property or
Facility, all federal, state, county, parish, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions applicable to such Leased Property and/or Tenant’s Personal Property
or the maintenance, construction, use, operation or alteration thereof, whether
now or hereafter enacted and in force, including, without limitation,
(i) Authorizations, (ii) building codes and zoning regulations and (iii) any
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions that (1) require repairs, modifications or alterations in or to such
Leased Property, (2) adversely affect the use thereof or (3) regulate the
transport, handling, use, storage or disposal or require the cleanup or other
treatment of any Hazardous Substances.
          “Lending Institution” shall mean any insurance company, federally
insured commercial or savings bank, national banking association, savings and
loan association, credit union, employees’ welfare, pension or retirement fund
or system, corporate profit sharing or pension trust, college or university,
endowment fund, REIT, investment bank, commercial credit lending corporation, or
other institutional lender or financial enterprise, in each case acting on its
own behalf or as agent on behalf of other Lending Institutions.
          “Limited Termination Election” shall have the meaning set forth in
Section 17.2.
          “Litigation Costs” shall mean all costs incurred by Landlord or any
Landlord Indemnified Parties in connection with the enforcement of any provision
of this Lease and/or in connection with any third-party claim against Landlord,
any Landlord Indemnified Parties or any Leased Property arising on account of or
in connection with any default or Event of Default hereunder by Tenant,
including, without limitation, costs incurred by Landlord or any Landlord
Indemnified Parties in investigating, settling and/or prosecuting claims and for
reasonable attorneys’ and legal assistant fees and expenses, court costs and
fees and reasonable consultant and witness fees and expenses.
          “Losses” shall mean all expenses, judgments, damages, penalties,
fines, liabilities, losses of every kind and nature, suits, administrative
proceedings, costs and fees,

K-102



--------------------------------------------------------------------------------



 



including, without limitation, reasonable attorneys’ and reasonable consultants’
fees and expenses, and Environmental Costs.
          “Manager” shall mean ALC Operating, LLC, a Wisconsin limited liability
company.
          “Material Adverse Effect” shall mean, as to a particular Person or, in
the case of clause (i) below, a particular Facility, any event or condition that
(i) has a material adverse effect on the business, assets, properties,
operations or financial condition on such Person or such Facility,
(ii) materially impairs the ability of such Person to perform its obligations
under this Lease or any Lease Guaranty, as applicable, or (iii) materially
impairs the rights, remedies or benefits available to Landlord under this Lease
or any Lease Guaranty; provided, however, that any event or condition will be
deemed to have a “Material Adverse Effect” if such event or condition, when
taken together with all other events and conditions occurring or in existence at
such time (including all other events and conditions that, but for the fact that
a representation, warranty or covenant is subject to a “Material Adverse Effect”
exception or test, would cause such representation, warranty or covenant
contained herein to be breached) would result in a “Material Adverse Effect”,
even though, individually, such event or condition would not do so.
          “Medicaid” shall mean that certain program of medical assistance,
funded jointly by the federal government and the states for impoverished
individuals who are aged, blind and/or disabled, and for members of families
with dependent children, which program is more fully described in Title XIX of
the Social Security Act (42 U.S.C. §§ 1396 et seq.) and the regulations
promulgated thereunder.
          “Medicare” shall mean that certain federal program providing health
insurance for eligible elderly and other individuals, under which physicians,
hospitals, nursing facilities, home health care and other providers are
reimbursed for certain covered services they provide to the beneficiaries of
such program, which program is more fully described in Title XVIII of the Social
Security Act (42 U.S.C. §§ 1395 et seq.) and the regulations promulgated
thereunder.
          “Net Operating Income” shall mean, for any period, the amount by which
Operating Revenue for such period exceeds Operating Expenses for such period.
          “Notice” shall mean any note, notice, or report of any suit,
proceeding, investigation, order, consent order, injunction, writ, award, or
action related to or affecting or indicating the treatment, storage, handling,
disposal, generation, spill, release or discharge of any Hazardous Substances
in, on, under, about or affecting any of the Leased Properties or any violation
of Environmental Laws as they apply to any Leased Property.
          “Officer’s Certificate” shall mean a certificate of Tenant
collectively, or each Tenant or Guarantor, as applicable, signed by any of the
following: the chairman of the board of directors, the president, the chief
operating officer, the chief financial officer, the general counsel or the
general partner or managing member, as applicable, of each Tenant in

K-103



--------------------------------------------------------------------------------



 



the case of a certificate of Tenant collectively, or of such particular Tenant
or of Guarantor, as applicable, in the case of a certificate of an individual
Tenant or Guarantor, as applicable.
          “Operating Expenses” shall mean, with respect to any or all of the
Leased Properties, and without duplication, all costs and expenses incurred by
Tenant, determined on an accrual basis, relating to the operation, maintenance,
repair, use and management of such Leased Property(ies), including, without
limitation, utilities, repairs and maintenance, insurance, Impositions,
advertising expenses, payroll and related taxes, equipment lease payments and
actual management fees, but excluding (i) Fixed Rent, (ii) depreciation,
amortization and other non-cash expenses of the Leased Property(ies); provided,
however, that such costs and expenses shall be subject to reasonable adjustment
by Landlord to normalize such costs and expenses, and (iii) capital
expenditures.
          “Operational Transfer” shall have the meaning set forth in
Section 37.1.2.
          “Operator Reports” shall have the meaning set forth in
Section 8.2.3.4.
          “Overdue Rate” shall mean, on any date, a rate equal to four percent
(4%) per annum above the Prime Rate, but in no event greater than the maximum
rate then permitted under applicable law. Interest at the aforesaid rates shall
be determined for actual days elapsed based upon a 360 day year.
          “P&S Agreement” shall mean that certain Purchase and Sale Agreement
dated as of April 1, 2005, among Ventas Healthcare Properties, Inc., as Buyer,
and CaraVita Alabama LLC, Greenwood Gardens, LLC, Inverness of Georgia, LLC,
CaraVita Dalton, LLC, Tara Plantation, LLC, Sanctuary at Northstar, LLC,
CaraVita Winterville, LLC, each a Georgia limited liability company, and
CaraVita South Carolina, Inc., a Georgia corporation, collectively as Seller,
pertaining to the Premises, as assigned by Buyer to Landlord.
          “Patient Revenues” shall mean revenues generated from the sale of
goods or services at or through the Premises, whether by Tenant or any subtenant
or licensee of Tenant, or any other party, which revenues are primarily derived
from services provided to patients (including, without limitation, revenues
received or receivable for the use of or otherwise by reason of all rooms, beds
and other facilities provided, meals served, services performed or goods sold at
the Premises, but excluding revenues received by Tenant as rent or other
consideration from the permitted assignment of this Lease or any part thereof or
a permitted sublease of any Leased Property(ies) or any part thereof), and which
revenues shall be measured and computed using substantially the same methodology
as during the period commencing on January 1, 2003 and ending on December 31,
2003 and net of contractual adjustments of governmental and other third party
payors.
          “Payment Date” shall have the meaning provided in Section 3.1.
          “Permitted Encumbrances” shall mean (i) all easements, covenants,
conditions, restrictions, agreements and other matters with respect to the
Premises that are of record as of the Commencement Date; (ii) all easements,
covenants, conditions, restrictions,

K-104



--------------------------------------------------------------------------------



 



agreements and other matters with respect to the Premises, whether or not of
record, that are executed by Tenant or approved or consented to by Tenant;
(iii) any easements, covenants, conditions, restrictions or utility agreements
entered into by Landlord with respect to a Leased Property after the
Commencement Date; (iv) any agreement required pursuant to any Legal Requirement
entered into by Landlord with respect to a Leased Property after the
Commencement Date; (v) any real estate taxes, assessments and other governmental
levies, fees or charges imposed with respect to a Leased Property(ies) that are
not yet due and payable; (vi) any zoning, building codes and other land use laws
regulating the use or occupancy of any Leased Property(ies); (vii) occupancy
rights of residents and patients of the Facilities; (viii) any other matters
affecting title to the Premises or any portion thereof caused by Tenant or its
assignees or sublessees or their respective agents or employees; and
(ix) purchase money financing available to Tenant for Tenant’s Personal Property
so long as the lien securing such financing pertains only to the item so
financed.
          “Person” shall mean any individual, sole proprietorship, corporation,
general partnership, limited partnership, limited liability company, joint
venture, association, joint stock company, bank, trust, estate, unincorporated
organization, Governmental Authority, endowment fund or other form of entity.
          “Plans and Specifications” shall have the meaning set forth in
Section 11.2.1.
          “Policy” and “Policies” shall have the meanings set forth in
Section 14.2.
          “Portfolio Coverage Ratio” shall mean the ratio of (i) the Cash Flow
for all of the Facilities for the applicable period; to (ii) the sum of the
Fixed Rent, and all other debt service, if any, of any of the Tenants, and lease
payments (other than Fixed Rent) payable by any Tenant relating to such
Facilities, for the applicable period.
          “Premises” shall mean all of the Land, the Leased Improvements, the
Intangibles and Landlord’s Personal Property from time to time leased hereunder
by Landlord to Tenant.
          “Primary Intended Use” shall mean, as to each Facility, the type of
healthcare facility corresponding to such Facility on Schedule 1 attached
hereto.
          “Prime Rate” shall mean, on any date, a rate equal to the annual rate
on such date reported in The Wall Street Journal to be the “prime rate.”
          “Prior Period Fixed Rent” shall mean, for any Lease Year, the annual
rate of Fixed Rent that was in effect immediately prior to the commencement of
such Lease Year. By way of illustration only, the Prior Period Fixed Rent
applicable to Lease Year 2 shall equal the annual rate of Fixed Rent that was in
effect as of the end of Lease Year 1.
          “Prior Period Patient Revenues” shall mean, for any Lease Year, the
Patient Revenues for all of the Leased Properties that are subject to this Lease
as of the commencement of such Lease Year for the period commencing two
(2) months prior to the

K-105



--------------------------------------------------------------------------------



 



commencement of the preceding Lease Year and ending twelve (12) months later. By
way of illustration only, if the Prior Period Patient Revenues were being
determined for the Lease Year commencing as of April 1, 2010 and expiring
March 31, 2011, the Prior Period Patient Revenues applicable to such Lease Year
would be determined on the basis of the Patient Revenues for the Leased
Properties subject to this Lease for the period commencing as of February 1,
2010 and ending January 31, 2011.
          “Property Collateral” shall have the meaning set forth in
Section 21.1.
          “Property Removal Date” shall have the meaning set forth in
Section 17.9.
          “Provider Agreements” shall mean any agreements under which healthcare
facilities are eligible to receive payment under Medicare, Medicaid or any Third
Party Payor Program from Governmental Authorities or non-public entities.
          “Rating Agencies” shall mean each of S&P, Moody’s and Fitch or any
other nationally recognized statistical rating agency that has been designated
by Landlord.
          “RCRA” shall mean the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response, Compensation and Liability Act, in either
case as amended from time to time.
          “REIT” shall mean a real estate investment trust.
          “REIT Requirements” shall have the meaning set forth in Section 34.
          “Rent” shall mean, collectively, Fixed Rent and Additional Rent.
          “Rent Escalation Condition” shall mean, as to any Lease Year, that the
Prior Period Patient Revenues determined for such Lease Year equal or exceed
seventy percent (70%) of the Adjusted Base Year Patient Revenues for those
Leased Properties that were subject to this Lease during the period for which
the Prior Period Patient Revenues are being determined. By way of illustration
only, for purposes of determining whether the Rent Escalation Condition has been
satisfied for the Lease Year commencing as of April 1, 2010 and expiring as of
March 31, 2011, the Patient Revenues for the period commencing as of February 1,
2010 and ending as of January 31, 2011 would be compared to the Adjusted Base
Year Patient Revenues, determined on the basis of those Leased Properties that
were subject to this Lease during such Prior Period Patient Revenues period to
determine whether the Prior Period Patient Revenues equal or exceed seventy
percent (70%) of the Adjusted Base Year Patient Revenues.
          “Required Capital Expenditures Amount” shall have the meaning set
forth in Section 11.3.1.

K-106



--------------------------------------------------------------------------------



 



          “Required Per Unit Annual Capital Expenditures Amount” shall mean an
amount per unit per Lease Year that Tenant is required to expend on Capital
Expenditures equal to $350 per unit per Lease Year.
          “Reserve Event” shall have the meaning set forth in Section 8.2.3.1.
          “Restoration Plans and Specifications” shall have the meaning set
forth in Section 15.4.1.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Successor Operator” shall have the meaning set forth in
Section 37.1.2.
          “Tenant” shall have the meaning set forth in the preamble to the
Lease.
          “Tenant Org Docs” shall have the meaning set forth in Section 10.1.
          “Tenant Parties” shall mean any Guarantor, any of Tenant’s agents,
employees, Affiliates, invitees, visitors, patients, contractors,
subcontractors, physicians, licensees, officers, directors, representatives and
comparable parties.
          “Tenant’s Personal Property” shall mean all motor vehicles, machinery,
equipment, furniture, furnishings, inventory, supplies, movable walls and
partitions, computers and trade fixtures and all other personal property, now
leased or owned or hereafter leased or acquired by Tenant and located, or used
in Tenant’s business, on the applicable Leased Property, including, without
limitation, all modifications, replacements, alterations and additions to such
personal property, except items, if any, included within the definition of
Fixtures.
          “Tenant’s Proportionate Share” shall mean each Tenant’s allocable
share of the Rent obligations set forth hereunder, which Tenant’s Proportionate
Share is expressed as a percentage and set forth on Schedule 2 attached hereto
and made a part hereof and subject to adjustment as described in Section 17.9.
          “Term” shall have the meaning set forth in Section 1.2.
          “Terminated Lease Properties” shall have the meaning set forth in
Section 17.2.
          “Third Party Payor Programs” shall mean any third party payor programs
pursuant to which healthcare facilities qualify for payment or reimbursement for
medical or therapeutic cure or other goods or services rendered, supplied or
administered to any admittee, occupant, resident or patient by or from any
Governmental Authority, bureau, corporation, agency, commercial insurer,
non-public entity, “HMO,” “PPO” or other comparable party.

K-107



--------------------------------------------------------------------------------



 



          “Transfer Authorization” shall have the meaning set forth in
Section 37.1.2.
          “Transfer” shall have the meaning set forth in Section 24.1.
          “Transition Notice” shall have the meaning set forth in
Section 37.1.1.
          “Transition Property” shall have the meaning set forth in
Section 37.1.1.
          “UCC” shall mean the Uniform Commercial Code of the applicable state,
as the same may be amended from time to time.
          “Unit” shall mean a living unit within a Facility, regardless of the
number of patients or residents living therein.
          “Unsuitable For Its Primary Intended Use” shall mean a state or
condition of the Facility(ies) located at the applicable Leased Property such
that, by reason of Casualty or Condemnation, in the reasonable judgment of
Landlord, such Facility(ies) cannot be operated for its (their) primary intended
use(s) taking into account, among other relevant factors, the number of usable
beds affected by such Casualty or Condemnation; provided, however that such
Facility(ies) shall not be deemed to be “Unsuitable For Its Primary Intended
Use” if such Facility(ies) can, within eighteen (18) months after the occurrence
of such Casualty or Condemnation, be restored to substantially the same state
and condition as existed immediately prior to such Casualty or Condemnation.
          “Work” shall have the meaning set forth in Section 15.4.1.

K-108